                                        Case 2:18-bk-20151-ER           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49      Desc
                                                                         Main Document     Page 1 of 52



                                          1 SAMUEL R. MAIZEL (Bar No. 189301)
                                            samuel.maizel@dentons.com
                                          2 TANIA M. MOYRON (Bar No. 235736)
                                            tania.moyron@dentons.com
                                          3 NICHOLAS A. KOFFROTH (Bar No. 287854)
                                            nicholas.koffroth@dentons.com
                                          4 DENTONS US LLP
                                            601 South Figueroa Street, Suite 2500
                                          5 Los Angeles, California 90017-5704
                                            Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                            Attorneys for the Chapter 11 Debtors and
                                          7 Debtors In Possession

                                          8                        UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9
                                              In re                                           Lead Case No. 2:18-bk-20151-ER
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                            VERITY HEALTH SYSTEM OF                           Jointly Administered With:
                                         11 CALIFORNIA, INC., et al.,                         Case No. 2:18-bk-20162-ER
                                                                                              Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12           Debtors and Debtors In Possession.      Case No. 2:18-bk-20164-ER
           (213) 623-9300




                                                                                              Case No. 2:18-bk-20165-ER
                                         13  Affects All Debtors                             Case No. 2:18-bk-20167-ER
                                                                                              Case No. 2:18-bk-20168-ER
                                         14  Affects Verity Health System of                 Case No. 2:18-bk-20169-ER
                                                                                              Case No. 2:18-bk-20171-ER
                                              California, Inc.                                Case No. 2:18-bk-20172-ER
                                         15  Affects O’Connor Hospital
                                                                                              Case No. 2:18-bk-20173-ER
                                             Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20175-ER
                                         16  Affects St. Francis Medical Center
                                                                                              Case No. 2:18-bk-20176-ER
                                             Affects St. Vincent Medical Center              Case No. 2:18-bk-20178-ER
                                         17  Affects Seton Medical Center
                                                                                              Case No. 2:18-bk-20179-ER
                                             Affects O’Connor Hospital Foundation            Case No. 2:18-bk-20180-ER
                                         18  Affects Saint Louise Regional Hospital
                                                                                              Case No. 2:18-bk-20181-ER
                                              Foundation
                                         19  Affects St. Francis Medical Center of           Hon. Judge Ernest M. Robles
                                              Lynwood Foundation
                                         20  Affects St. Vincent Foundation                  FINAL NOTICE OF (I) EXECUTORY
                                             Affects St. Vincent Dialysis Center, Inc.       CONTRACTS AND UNEXPIRED LEASES
                                         21  Affects Seton Medical Center Foundation         DESIGNATED BY AHMC HEALTHCARE INC.
                                             Affects Verity Business Services                FOR ASSUMPTION AND ASSIGNMENT
                                         22  Affects Verity Medical Foundation
                                                                                              CONCERNING CERTAIN ASSETS RELATED
                                             Affects Verity Holdings, LLC
                                         23  Affects De Paul Ventures, LLC                   TO SETON MEDICAL CENTER; AND
                                             Affects De Paul Ventures - San Jose             (II) DEADLINE FOR CERTAIN
                                         24   Dialysis, LLC                                   COUNTERPARTIES TO FILE RENEWED
                                                                                              OBJECTIONS TO CURE OR ASSUMPTION
                                         25              Debtors and Debtors In Possession.   AND ASSIGNMENT
                                         26
                                                                                              [RELATES TO DOCKET NOS. 4360, 4634, 4658,
                                         27                                                   4703, 4771, 4901, 4990]

                                         28



                                              US_Active\115227670\V-1
                                        Case 2:18-bk-20151-ER           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49           Desc
                                                                         Main Document     Page 2 of 52



                                          1          PLEASE TAKE NOTICE that, on March 29, 2020, the Debtors filed the Debtors’ Notice
                                              Of Motion And Motion to Approve Terms and Conditions of A Private Sale of Certain of the
                                          2   Debtors’ Assets Related to Seton Medical Center to AHMC Healthcare Inc. [Docket No. 4360]
                                              (the “Motion”).1 On April 23, 2020, the Court entered the Order Granting Debtors’ Motion to
                                          3
                                              Approve Terms and Conditions of A Private Sale of Certain of the Debtors’ Assets Related to
                                          4   Seton Medical Center to AHMC Healthcare Inc. [Docket No. 4634] (the “Sale Order”) approving,
                                              among other things, (i) the sale (the “Sale”) of certain of the Debtors’ assets related to Seton
                                          5   Medical Center to AHMC Healthcare Inc. (“AHMC”), and (ii) the procedures for the assumption
                                              and assignment of certain of the Debtors’ executory contracts and unexpired leases (collectively,
                                          6   the “Executory Agreements”).
                                          7           PLEASE TAKE FURTHER NOTICE that, on April 30, 2020, the Debtors filed a Notice
                                          8   to Counterparties to Executory Contracts and Unexpired Leases of the Debtors That May Be
                                              Assumed and Assigned Related to Seton Medical Center [Docket No. 4658] (the “Cure Notice”) in
                                          9   accordance with the Sale Order. The Cure Notice set forth Executory Agreements that the Debtors
                                              may seek to and assign in connection with the Sale and the amount, if any, which the Debtors
                                         10   assert is owed to cure any defaults existing under the respective Executory Agreements. Certain
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              counterparties (the “Counterparties”) to Executory Agreements listed on the Cure Notice filed
                                         11
                                              objections (the “Objections”).
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                      PLEASE TAKE FURTHER NOTICE that, on July 1, 2020, the Debtors filed a Notice of
                                         13   Executory Contracts and Unexpired Leases Designated by AHMC Healthcare Inc. for Assumption
                                              and Assignment Concerning Certain Assets Related to Seton Medical Center [Docket No. 4990]
                                         14   (the “Initial Designation Notice”). The Initial Designation Notice attached a list of Executory
                                              Agreements designated (the “Initial Designated Contract List”) by AHMC (i) to be assumed by
                                         15   the Debtors and assigned to AHMC in connection with the Sale (designated with an “A” in
                                         16   Exhibit A to the Initial Designation Notice), (ii) not to be assumed by the Debtors and assigned to
                                              AHMC in connection with the Sale (designated with an “R” in Exhibit A to the Initial Designation
                                         17   Notice), and (iii) to be tentatively not assumed by the Debtors and assigned to AHMC in
                                              connection with the Sale, subject to AHMC’s rights to make a further designation in accordance
                                         18   with Section 1.11 of the APA (designated with a “TR” in Exhibit A to the Initial Designation
                                              Notice). The Court entered the Order Vacating Hearings on Moot Assumption Objections
                                         19   [Docket No. 5063] vacating as moot the Objections related to Executory Agreements designated
                                         20   with an “R” or “TR” on the Initial Designated Contract List. The Order provides that such
                                              Counterparties could renew their Objections to the extent AHMC modified such designation prior
                                         21   to the closing (the “Closing”) of the Sale under the terms of the APA. 2

                                         22         PLEASE TAKE FURTHER NOTICE that, in accordance with the APA, AHMC has
                                            submitted its final designation (the “Final Designated Contract List”) of Executory Agreements
                                         23 that are (i) to be assumed by the Debtors and assigned to AHMC in connection with the Sale

                                         24 (designated with an “A” in Exhibit A hereto), and (ii) not to be assumed by the Debtors and
                                            assigned to AHMC in connection with the Sale (designated with an “R” in Exhibit A hereto). A
                                         25
                                            1
                                              Capitalized terms not otherwise defined herein shall have the definitions set forth in the Motion.
                                         26
                                            2
                                              Under the APA, AHMC had the right to designate any Executory Agreements listed on the Initial
                                         27 Designated Contract List for assumption up to fourteen (14) days prior to the Closing.

                                         28 Consequently, the Executory Agreements listed on the Initial Designated Contract List were
                                            subject to limited modification prior to the Closing as set forth more fully in the APA.


                                                                                              2
                                              US_Active\115227670\V-1
                                        Case 2:18-bk-20151-ER           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49            Desc
                                                                         Main Document     Page 3 of 52



                                          1 true and correct copy of the Final Designated Contract List is attached hereto as Exhibit “A.”
                                            Pursuant to the APA, the Debtors reserve the right to remove any Executory Agreement from the
                                          2 Final Designated Contracts List in order to preserve avoidance claims. See APA at § 1.11.

                                          3           PLEASE TAKE FURTHER NOTICE that certain Counterparties may file a renewed
                                          4   objection (a “Renewed Objection”) to the Final Designated Contract List only if: (i) such
                                              Counterparty filed an Objection to the Initial Designated Contract List; (ii) such Objection was
                                          5   rendered moot or otherwise withdrawn because the Executory Agreement subject to the Objection
                                              was designated with an “R” or a “TR” in the Initial Designated Contract List; (iii) such Executory
                                          6   Agreement is redesignated with an “A” in the Final Designated Contact List; and (iv) the
                                              Counterparty disagrees with the Cure Amount for such Executory Agreement redesignated with an
                                          7   “A” on the Final Designated Contract List, and/or objects to the assumption and assignment of
                                          8   such redesignated Executory Agreement with respect to AHMC’s ability to provide adequate
                                              assurance of future performance under the Executory Agreement. Renewed Objections must be
                                          9   filed in writing with the United States Bankruptcy Court for the Central District of California, 255
                                              E. Temple St., Los Angeles, California 90012, on or before August 5, 2020. Any Renewed
                                         10   Objection must set forth the specific default or defaults alleged and set forth any cure amount as
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              alleged by you. The Debtors will request that the Court set a hearing on any Renewed Objection
                                         11
                                              as soon as practicable.
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                      PLEASE TAKE FURTHER NOTICE that any Renewed Objection must be served so as
                                         13   to be received by the following parties by the applicable objection deadline: (i) counsel to the
                                              Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn:
                                         14   Tania M. Moyron (tania.moyron@dentons.com)); (ii) the Debtors’ Investment Banker: Cain
                                              Brothers, a division of KeyBanc Capital Markets, 1 California Street, Suite 2400, San Francisco,
                                         15   CA 94111 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Official
                                         16   Committee: Milbank, Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor, Los
                                              Angeles, CA 90067 (Attn: Mark Shinderman (mshinderman@milbank.com)); (iv) counsel to the
                                         17   Master Trustee and Series 2005 Bond Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                              P.C., One Financial Center, Boston, MA 02111 (Attn: Daniel S. Bleck and Paul Ricotta
                                         18   (dsbleck@mintz.com, pricotta@mintz.com)); (v) counsel to the Series 2015 Notes Trustee:
                                              McDermott Will & Emergy LLP, 444 West Lake Street, Suite 4000, Chicago, IL 60606 (Attn:
                                         19   Nathan F. Coco and Megan Preusker (ncoco@mwe.com; mpreusker@mwe.com)); (vi) counsel to
                                         20   the Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells Fargo Center, 90 South Seventh Street,
                                              Minneapolis, MN 55402 (Attn: Clark Whitmore (clark.whitmore@maslon.com)); and (vii)
                                         21   counsel to the MOB Lenders: Jones Day, 250 Vesey Street, New York, NY 10281 (Attn: Bruce
                                              Bennett,     Benjamin      Rosenblum,     and      Peter     Saba      (bbennett@jonesday.com,
                                         22   brosenblum@jonesday.com, psaba@jonesday.com).
                                         23       PLEASE TAKE FURTHER NOTICE THAT, ANY COUNTERPARTY THAT IS
                                         24 ENTITLED TO FILE A RENEWED OBJECTION AND DOES NOT TIMELY FILE AND
                                            SERVE SUCH RENEWED OBJECTION, AS STATED ABOVE, IS DEEMED TO HAVE
                                         25 CONSENTED TO THE ASSUMPTION AND ASSIGNMENT OF SUCH COUNTERPARTY’S
                                            EXECUTORY AGREEMENT(S), AND THE CURE AMOUNTS RELATED THERETO, AS
                                         26 SET FORTH IN EXHIBIT “A” HERETO.

                                         27

                                         28



                                                                                               3
                                              US_Active\115227670\V-1
                                        Case 2:18-bk-20151-ER           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49     Desc
                                                                         Main Document     Page 4 of 52



                                          1 Dated: July 29, 2020                                DENTONS US LLP
                                                                                                SAMUEL R. MAIZEL
                                          2                                                     TANIA M. MOYRON
                                                                                                NICHOLAS A. KOFFROTH
                                          3

                                          4
                                                                                                By    /s/ Tania M. Moyron
                                          5                                                           Tania M. Moyron

                                          6                                                     Attorneys for the Chapter 11 Debtors and
                                                                                                Debtors In Possession
                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28



                                                                                            4
                                              US_Active\115227670\V-1
Case 2:18-bk-20151-ER   Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49   Desc
                         Main Document     Page 5 of 52



                                    Exhibit A

                          Final Designated Contract List
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                   Desc
                                                              Main Document     Page 6 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                              AHMC
                                                                                                                                               Termination    Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)          (D)        (H)
                                  3E COMPANY ENVIRONMENTAL ECOLOGICAL &
   1     Seton Medical Center                                                        SERVICES-BIOHAZARD                                           2/28/2019          $0.00     A
                                  ENGINEERING
    2    Seton Medical Center     3M (FKA SOFTMED SYSTEMS, INC.)                     SERVICES-SOFTWARE MAINTENANCE AND SUPPORT                    9/23/2018                    R
                                                                                                                                                                     $0.00
    3    Seton Medical Center     3M (FKA SOFTMED SYSTEMS, INC.)                     SERVICES-SOFTWARE MAINTENANCE AND SUPPORT                    3/14/2019                    R
    4    Seton Medical Center     3M HEALTH INFORMATION SYSTEMS                      LICENSE-SOFTWARE                                             4/17/2019          $0.00     R
    5    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     STERILIZATION ASSURANCE                                      9/30/2019                    R
    6    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     HOUSEKEEPING PRODUCTS                                        1/31/2021                    R
    7    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     CATHETER TUBE SECUREMENT                                     8/31/2020                    R
    8    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     DISINFECTION CAPS                                            8/31/2019                    R
    9    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     PATIENT PREP CLIPPERS BLADES                                 1/31/2019                    R
   10    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                    R
   11    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     INCISE DRAPES                                                9/30/2019                    R
   12    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     SURGICAL HAND PREPS                                          4/30/2021                    R
                                                                                                                                                                     $0.00
   13    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     STERILIZATION ASSURANCE                                      9/30/2019                    R
   14    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     HOUSEKEEPING PRODUCTS                                        1/31/2021                    R
   15    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     CATHETER TUBE SECUREMENT                                     8/31/2020                    R
   16    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     DISINFECTION CAPS                                            8/31/2019                    R
   17    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     PATIENT PREP CLIPPERS BLADES                                 1/31/2019                    R
   18    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                    R
   19    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     INCISE DRAPES                                                9/30/2019                    R
   20    Seton Medical Center     3M HEALTHCARE MEDICAL PRODUCTS                     SURGICAL HAND PREPS                                          4/30/2021                    R
   21    Seton Medical Center     AAF INTERNATIONAL                                  AIR FILTRATION PRODUCTS                                      8/31/2021                    R
                                                                                                                                                                     $0.00
   22    Seton Medical Center     AAF INTERNATIONAL                                  AIR FILTRATION PRODUCTS                                      8/31/2021                    R
   23    Seton Medical Center     ABBI, GAURAV, MD                                   CALL COVERAGE FOR ORTHOPEDIC SURGERY                         6/30/2020          $0.00     R
   24    Seton Medical Center     ABBOTT LABORATORIES                                EQUIPMENT-PURCHASE                                           Evergreen          $0.00     R
   25    Seton Medical Center     ABBOTT LABORATORIES DIAGNOSTIC DIVISION            HEMATOLOGY ANALYZERS REAGENTS                                7/31/2019                    R
                                                                                                                                                                     $0.00
   26    Seton Medical Center     ABBOTT LABORATORIES DIAGNOSTIC DIVISION            HEMATOLOGY ANALYZERS REAGENTS                                7/31/2019                    R
   27    Seton Medical Center     ABBOTT NUTRITION-ROSS DIVISION                     MEDICAL NUTRITION PRODUCTS 10+CS BRACKET                     7/31/2020       $2,121.07    R
   28    Seton Medical Center     ABBOTT VASCULAR                                    DIC PRODUCTS                                                 6/30/2019                    R
   29    Seton Medical Center     ABBOTT VASCULAR                                    DIC PRODUCTS SMC AND SVMC LOCAL                              5/27/2019                    R
   30    Seton Medical Center     ABBOTT VASCULAR                                    PERIPHERAL AND BILIARY STENTS                                5/31/2019                    R
   31    Seton Medical Center     ABBOTT VASCULAR                                    DIC PRODUCTS                                                 5/31/2020                    R
   32    Seton Medical Center     ABBOTT VASCULAR                                    CORONARY STENTS NON-DRUG                                     5/31/2020     $48,656.87     R
   33    Seton Medical Center     ABBOTT VASCULAR                                    DIC PRODUCTS                                                 6/30/2019                    R
   34    Seton Medical Center     ABBOTT VASCULAR                                    PERIPHERAL AND BILIARY STENTS                                5/31/2019                    R
   35    Seton Medical Center     ABBOTT VASCULAR                                    DIC PRODUCTS                                                 5/31/2020                    R
   36    Seton Medical Center     ABBOTT VASCULAR                                    CORONARY STENTS NON-DRUG                                     5/31/2020                    R
   37    Seton Medical Center     ACCESS & ALLIED PHYSICIANS                         ANCILLARY SERVICES AGREEMENT                                 Evergreen          $0.00     R
   38    Seton Medical Center     ACCESS PRIMARY CARE MEDICAL GROUP (APCMG)          ANCILLARY SERVICES AGREEMENT                                 Evergreen          $0.00     R
   39    Seton Medical Center     ACCUTOME, INC.                                     SERVICES-EQUIPMENT MAINTENANCE                              11/30/2015          $0.00     R
   40    Seton Medical Center     ACELL INC                                          REGENERATIVE SKIN GRAFTING                                  12/31/2020                    R
   41    Seton Medical Center     ACELL INC                                          BIOLOGIC MESH PRODUCTS                                       9/30/2019                    R
                                                                                                                                                                     $0.00
   42    Seton Medical Center     ACELL INC                                          REGENERATIVE SKIN GRAFTING                                  12/31/2020                    R
   43    Seton Medical Center     ACELL INC                                          BIOLOGIC MESH PRODUCTS                                       9/30/2019                    R
   44    Seton Medical Center     ACTIONABLE INSIGHTS, LLC                           SERVICES-PROFESSIONAL                                        3/31/2019          $0.00     R
   45    Seton Medical Center     ACUTE CARE PHARMACEUTICALS                         USP 797 AND 800 CLEANING SU                                  4/30/2019                    R
                                                                                                                                                                     $0.00
   46    Seton Medical Center     ACUTE CARE PHARMACEUTICALS                         USP 797 AND 800 CLEANING SU                                  4/30/2019                    R

   47    Seton Medical Center     ADITI, ANUPAM, MD (INSITE DIGESTIVE HEALTH CARE) CALL COVERAGE FOR GASTROENTEROLOGY                             7/31/2019                    R

                                                                                     RECRUITMENT LOAN AGREEMENT, EMERGENCY CALL
   48    Seton Medical Center     ADITI, ANUPAM, MD (INSITE DIGESTIVE HEALTH CARE)                                                                7/31/2021          $0.00     R
                                                                                     AGREEMENT, MEDICAL DIRECTOR AGREEMENT
   49    Seton Medical Center     ADITI, ANUPAM, MD (INSITE DIGESTIVE HEALTH CARE) MEDICAL DIRECTOR AGREEMENT ENDOSCOPY SERVICES                  7/31/2019                    R

   50    Seton Medical Center     ADVANCE MEDICAL DESIGN INC                         OR EQUIPMENT DRAPES                                          3/31/2019                    R
                                                                                                                                                                     $0.00
   51    Seton Medical Center     ADVANCE MEDICAL DESIGN INC                         OR EQUIPMENT DRAPES                                          3/31/2019                    R
   52    Seton Medical Center     ADVANCED VASCULAR DYNAMICS                         HEMOSTASIS AND COMPRESSION                                   6/30/2021                    R
                                                                                                                                                                     $0.00
   53    Seton Medical Center     ADVANCED VASCULAR DYNAMICS                         HEMOSTASIS AND COMPRESSION                                   6/30/2021                    R
   54    Seton Medical Center     AEROBIOTIX, INC.                                   ROOM ENVIRONMENT INFECTION                                   1/31/2021                    R
                                                                                                                                                                     $0.00
   55    Seton Medical Center     AEROBIOTIX, INC.                                   ROOM ENVIRONMENT INFECTION                                   1/31/2021                    R
   56    Seton Medical Center     AESCULAP IMPLANT SYSTEMS,LLC                       LAPAROSCOPIC SURGICAL INSTRUM                                1/31/2019                    R
                                                                                                                                                                     $0.00
   57    Seton Medical Center     AESCULAP IMPLANT SYSTEMS,LLC                       LAPAROSCOPIC SURGICAL INSTRUM                                1/31/2019                    R
   58    Seton Medical Center     AESCULAP INC                                       INSTRUMENT CONTAINERS                                        1/31/2022                    R
                                                                                                                                                                     $0.00
   59    Seton Medical Center     AESCULAP INC                                       SURGICAL INSTRUMENTS                                         1/31/2022                    R
   60    Seton Medical Center     AETNA                                              HOSPITAL SERVICES AGREEMENT                                  Evergreen     $22,954.00     R
   61    Seton Medical Center     AIR DALE COMPRESSORS INC.                          CONSTRUCTION                                                 1/25/2020      $1,489.92     R
   62    Seton Medical Center     AIR LIQUIDE AMERICA CORPORATION                    SUPPLIES-RESPIRATORY                                         8/31/2019     $63,618.16     R
   63    Seton Medical Center     AIR SYSTEMS                                        CONSTRUCTION                                                 4/23/2019                    R
                                                                                                                                                                  $9,111.00
   64    Seton Medical Center     AIR SYSTEMS                                        CONSTRUCTION                                                 1/31/2020                    R
   65    Seton Medical Center     ALC HEATHCARE NETWORK                              SERVICES-STAFFING                                           12/27/2016          $0.00     R


See last page for relevant footnotes                                                       1
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                   Desc
                                                               Main Document     Page 7 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                              AHMC
                                                                                                                                               Termination    Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                              Nature of Contact / Lease                     Date (C)          (D)        (H)
                                                                                     CONSIGNMENT AGREEMENT, DATED SEPTEMBER 28,
         Seton Medical Center     ALCON VISION, LLC
   66                                                                                1983                                                         Evergreen     $87,288.02     R
   67    Seton Medical Center     ALERE INFORMATICS INC                              LICENSE-SOFTWARE                                             8/15/2020          $0.00     R
   68    Seton Medical Center     ALERE NORTH AMERICA INC                            POINT OF CARE BLOOD GAS                                      3/31/2019                    R
                                                                                                                                                                     $0.00
   69    Seton Medical Center     ALERE NORTH AMERICA INC                            POINT OF CARE BLOOD GAS                                      3/31/2019                    R
   70    Seton Medical Center     ALEVIO LLC                                         ORTHO TOTAL JOINTS IMPLANTS                                  6/14/2019                    R
                                                                                                                                                                $73,870.00
   71    Seton Medical Center     ALEVIO LLC                                         ORTHO TOTAL JOINTS IMPLANTS                                  6/14/2019                    R
   72    Seton Medical Center     ALICAWAY, EDGARDO G. MD                            NEUROLOGY CALL COVERAGE AGREEMENT                            9/30/2019       $9,075.00    R
   73    Seton Medical Center     ALLCARE INC                                        LAP SPONGES AND OR TOWELS                                    5/31/2020                    R
                                                                                                                                                                     $0.00
   74    Seton Medical Center     ALLCARE INC                                        LAP SPONGES AND OR TOWELS                                    5/31/2020                    R
   75    Seton Medical Center     ALLERGAN MEDICAL                                   BIOLOGIC MESH PRODUCTS                                       9/30/2019                    R
   76    Seton Medical Center     ALLERGAN MEDICAL                                   BREAST IMPLANTS/TISSUE EXPANDERS                             1/31/2020                    R
                                                                                                                                                                   $138.45
   77    Seton Medical Center     ALLERGAN MEDICAL                                   BIOLOGIC MESH PRODUCTS                                       9/30/2019                    R
   78    Seton Medical Center     ALLERGAN MEDICAL                                   BREAST IMPLANTS/TISSUE EXPANDERS                             1/31/2020                    R
   79    Seton Medical Center     ALLIED RELIABILITY - SETON                         INFRARED TESTING                                              2/1/2019          $0.00     R
   80    Seton Medical Center     ALLIED RELIABILITY - SETON COASTSIDE               INFRARED TESTING                                              2/1/2019          $0.00     R
   81    Seton Medical Center     ALLMAN, GEORGE MD                                  COVERAGE EVENT AGREEMENT                                     4/30/2020                    R
                                                                                                                                                                  $1,875.00
   82    Seton Medical Center     ALLMAN, GEORGE MD                                  THORACIC SURGERY ON CALL                                     1/31/2019                    R
   83    Seton Medical Center     ALPHATEC SPINE INC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                         6/29/2019                    R
                                                                                                                                                                     $0.00
   84    Seton Medical Center     ALPHATEC SPINE INC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                         6/29/2019                    R
   85    Seton Medical Center     ALTOR BIOSCIENCE LLC                               NON-DISCLOSURE AGREEMENT                                     3/16/2021          $0.00     R
   86    Seton Medical Center     AMBU INC                                           LARYNGEAL MASK AIRWAYS                                       7/31/2020                    R
   87    Seton Medical Center     AMBU INC                                           RESPIRATORY THERAPY PRODUCTS                                10/31/2018                    R
                                                                                                                                                                $11,064.25
   88    Seton Medical Center     AMBU INC                                           LARYNGEAL MASK AIRWAYS                                       7/31/2020                    R
   89    Seton Medical Center     AMBU INC                                           RESPIRATORY THERAPY PRODUCTS                                10/31/2018                    R
   90    Seton Medical Center     AMEDA INC                                          BREAST PUMP AND ACCESSORIES                                 10/31/2020                    R
                                                                                                                                                                     $0.00
   91    Seton Medical Center     AMEDA INC                                          BREAST PUMP AND ACCESSORIES                                 10/31/2020                    R

   92    Seton Medical Center     AMERICAN COLLEGE OF CARDIOLOGY FOUNDATION          DATA REGISTRY PROGRAM                                       12/31/2018          $0.00     A

   93    Seton Medical Center     AMERICAN HEART ASSOCIATION                         EDUCATION                                                     7/2/2020          $0.00     A
                                  AMERICAN MEDICAL RESPONSE WEST, INC. (DBA
   94    Seton Medical Center                                                        STUDENT AFFILIATION AGREEMENT                               11/14/2018          $0.00     A
                                  NATIONAL COLLEGE OF TECHNICAL INSTRUCTION)
   95    Seton Medical Center     AMERICAN RED CROSS                                 BLOOD PRODUCTS                                              11/11/2018          $0.00     A
   96    Seton Medical Center     AMERICAN RED CROSS                                 BLOOD PRODUCTS                                              11/11/2018                    A
   97    Seton Medical Center     AMERICA'S CHOICE PROVIDER NETWORK                  HOSPITAL SERVICES AGREEMENT                                  Evergreen          $0.00     R
   98    Seton Medical Center     ANASTASSIOU, PETER MD                              THORACIC SURGERY ON CALL                                    12/31/2020      $2,000.00     R
   99    Seton Medical Center     ANESTHESIA CARE CONSULTANTS, INC.                  ANESTHESIA SERVICES                                          3/31/2020    $165,285.80     R
  100    Seton Medical Center     ANOOSHFAR, SAEED                                   SERVICES-RADIOLOGY                                           2/11/2020      $5,250.00     R
  101    Seton Medical Center     ANSELL HEALTHCARE PRODUCTS INC                     SURGEON GLOVES                                               4/30/2019          $0.00     R
  102    Seton Medical Center     ANSELL HEALTHCARE PRODUCTS INC                     SURGEON GLOVES                                               4/30/2019          $0.00     R
  103    Seton Medical Center     ANTHEM BLUE CROSS                                  FACILITY SERVICES AGREEMENT                                  Evergreen     $37,075.78     A
  104    Seton Medical Center     ANX HOME HEALTHCARE                                STUDENT AFFILIATION AGREEMENT                                4/30/2019          $0.00     A
  105    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              ENDOMECHANICAL PRODUCTS                                      3/31/2021                    R
  106    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              TROCAR PRODUCTS                                              3/31/2021                    R
  107    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              SURGICAL ENERGY PRODUCTS                                    12/13/2018                    R
                                                                                                                                                                $18,722.99
  108    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              ENDOMECHANICAL PRODUCTS                                      3/31/2021                    R
  109    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              TROCAR PRODUCTS                                              3/31/2021                    R
  110    Seton Medical Center     APPLIED MEDICAL RESOURCES CORPORATION              SURGICAL ENERGY PRODUCTS                                    12/13/2018                    R
  111    Seton Medical Center     AQUINO, MELINDA M.D.                               LEASE-AS LANDLORD                                           11/30/2018                    A
                                                                                     CALL COVERAGE AGREEMENT FOR GENERAL SURGERY,
                                                                                                                                                                  $5,600.00
  112    Seton Medical Center     AQUINO, MELINDA M.D.                               CONCURRENT GENERAL AND VASCULAR, VASCULAR                    3/31/2019                    R
                                                                                     SURGERY
  113    Seton Medical Center     ARGON MEDICAL DEVICES INC                          DIR PRODUCTS                                                  6/1/2019                    R
                                                                                                                                                                  $6,918.41
  114    Seton Medical Center     ARGON MEDICAL DEVICES INC                          DIR PRODUCTS                                                  6/1/2019                    R
  115    Seton Medical Center     ARJO INC                                           PATIENT LIFTS                                                7/31/2021                    R
                                                                                                                                                                     $0.00
  116    Seton Medical Center     ARJO INC                                           PATIENT LIFTS                                                7/31/2021                    R
  117    Seton Medical Center     ARROW INTERNATIONAL INC                            HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                    R
  118    Seton Medical Center     ARROW INTERNATIONAL INC                            CENTRAL VENOUS ACCESS PRODUCTS                               6/30/2020                    R
  119    Seton Medical Center     ARROW INTERNATIONAL INC                            REGIONAL ANESTHESIA TRAYS                                    1/31/2019                    R
                                                                                                                                                                $53,381.24
  120    Seton Medical Center     ARROW INTERNATIONAL INC                            HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                    R
  121    Seton Medical Center     ARROW INTERNATIONAL INC                            CENTRAL VENOUS ACCESS PRODUCTS                               6/30/2020                    R
  122    Seton Medical Center     ARROW INTERNATIONAL INC                            REGIONAL ANESTHESIA TRAYS                                    1/31/2019                    R
  123    Seton Medical Center     ARTHREX INC                                        ARTHROSCOPY SUPPLIES                                         6/30/2019                    R
                                                                                                                                                                  $1,730.69
  124    Seton Medical Center     ARTHREX INC                                        ARTHROSCOPY SUPPLIES                                         6/30/2019                    R
  125    Seton Medical Center     ASAHI INTECC USA INC                               DIC PRODUCTS                                                 6/30/2019                    R
                                                                                                                                                                  $1,082.07
  126    Seton Medical Center     ASAHI INTECC USA INC                               DIC PRODUCTS                                                 6/30/2019                    R
  127    Seton Medical Center     ASCENDO RESOURCES                                  PHYSICIANS-PROFESSIONAL SERVICES AGREEMENT                   6/26/2020          $0.00     R
  128    Seton Medical Center     ASIAN AMERICAN MEDICAL GROUP                       ANCILLARY SERVICES AGREEMENT                                 Evergreen          $0.00     R
  129    Seton Medical Center     ASPEN SURGICAL PRODUCTS                            SURGICAL BLADES                                              9/30/2019                    R
                                                                                                                                                                  $1,985.29
  130    Seton Medical Center     ASPEN SURGICAL PRODUCTS                            SURGICAL BLADES                                              9/30/2019                    R

See last page for relevant footnotes                                                       2
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document     Page 8 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                                Nature of Contact / Lease                   Date (C)       (D)        (H)
  131    Seton Medical Center     AT&T                                               LEASE-AS LANDLORD                                            2/28/2019         $0.00   A
  132    Seton Medical Center     AUTOMATIC DOOR INC.                                CONSTRUCTION                                                 4/23/2019    $4,295.19    R
  133    Seton Medical Center     AVANOS MEDICAL                                     CLOSED VENTILATION SUCTION                                  10/31/2018                 R
  134    Seton Medical Center     AVANOS MEDICAL                                     ORAL CARE                                                    7/31/2019                 R
  135    Seton Medical Center     AVANOS MEDICAL                                     PAIN MGMT LOCAL ANESTHETIC                                   5/31/2020                 R
  136    Seton Medical Center     AVANOS MEDICAL                                     FEEDING PUMPS DEVICES SETS                                   7/31/2021                 R
  137    Seton Medical Center     AVANOS MEDICAL                                     DISPOSABLE NON-STERILE APPAREL                              11/30/2018                 R
  138    Seton Medical Center     AVANOS MEDICAL                                     EXAM GLOVES                                                  4/30/2019                 R
  139    Seton Medical Center     AVANOS MEDICAL                                     STERILE PACKS AND GOWNS                                     12/31/2019                 R
                                                                                                                                                                 $435.12
  140    Seton Medical Center     AVANOS MEDICAL                                     CLOSED VENTILATION SUCTION                                  10/31/2018                 R
  141    Seton Medical Center     AVANOS MEDICAL                                     ORAL CARE                                                    7/31/2019                 R
  142    Seton Medical Center     AVANOS MEDICAL                                     PAIN MGMT LOCAL ANESTHETIC                                   5/31/2020                 R
  143    Seton Medical Center     AVANOS MEDICAL                                     FEEDING PUMPS DEVICES SETS                                   7/31/2021                 R
  144    Seton Medical Center     AVANOS MEDICAL                                     DISPOSABLE NON-STERILE APPAREL                              11/30/2018                 R
  145    Seton Medical Center     AVANOS MEDICAL                                     EXAM GLOVES                                                  4/30/2019                 R
  146    Seton Medical Center     AVANOS MEDICAL                                     STERILE PACKS AND GOWNS                                     12/31/2019                 R
  147    Seton Medical Center     B BRAUN INTERVENTIONAL SYSTEM                      DIR PRODUCTS                                                 1/31/2020                 R
  148    Seton Medical Center     B BRAUN INTERVENTIONAL SYSTEM                      VENA CAVA FILTERS                                            7/31/2020                 R
                                                                                                                                                               $3,052.49
  149    Seton Medical Center     B BRAUN INTERVENTIONAL SYSTEM                      DIR PRODUCTS                                                 1/31/2020                 R
  150    Seton Medical Center     B BRAUN INTERVENTIONAL SYSTEM                      VENA CAVA FILTERS                                            7/31/2020                 R
  151    Seton Medical Center     B BRAUN MEDICAL INC                                REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
  152    Seton Medical Center     B BRAUN MEDICAL INC                                INFUSION DEVICES                                             1/31/2020                 R
  153    Seton Medical Center     B BRAUN MEDICAL INC                                INFUSION SETS                                                1/31/2020                 R
  154    Seton Medical Center     B BRAUN MEDICAL INC                                IV FLUIDS, BAG BASED DRUG                                    1/30/2020                 R
  155    Seton Medical Center     B BRAUN MEDICAL INC                                PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
  156    Seton Medical Center     B BRAUN MEDICAL INC                                SAFETY IV CATHETERS                                          9/30/2019                 R
                                                                                                                                                                    $0.00
  157    Seton Medical Center     B BRAUN MEDICAL INC                                REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
  158    Seton Medical Center     B BRAUN MEDICAL INC                                INFUSION DEVICES                                             1/31/2020                 R
  159    Seton Medical Center     B BRAUN MEDICAL INC                                INFUSION SETS                                                1/31/2020                 R
  160    Seton Medical Center     B BRAUN MEDICAL INC                                IV FLUIDS, BAG BASED DRUG                                    1/30/2020                 R
  161    Seton Medical Center     B BRAUN MEDICAL INC                                PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
  162    Seton Medical Center     B BRAUN MEDICAL INC                                SAFETY IV CATHETERS                                          9/30/2019                 R
  163    Seton Medical Center     BACTERIN INTERNATIONAL INC                         BONE TISSUE SYNTHETIC IMPLANT                                6/30/2020                 R
                                                                                                                                                               $6,852.40
  164    Seton Medical Center     BACTERIN INTERNATIONAL INC                         BONE TISSUE SYNTHETIC IMPLANT                                6/30/2020                 R
  165    Seton Medical Center     BARBER, VICTORIA MD                                CALL COVERAGE FOR ORTHOPEDIC SURGERY                         8/31/2020         $0.00   R
  166    Seton Medical Center     BARD ACCESS SYSTEMS DIV                            CATHETER TUBE SECUREMENT                                     8/31/2020                 R
  167    Seton Medical Center     BARD ACCESS SYSTEMS DIV                            SAFETY HUBER NEEDLES                                         2/28/2021                 R
                                                                                                                                                               $7,818.95
  168    Seton Medical Center     BARD ACCESS SYSTEMS DIV                            CATHETER TUBE SECUREMENT                                     8/31/2020                 R
  169    Seton Medical Center     BARD ACCESS SYSTEMS DIV                            SAFETY HUBER NEEDLES                                         2/28/2021                 R
  170    Seton Medical Center     BARD DAVOL                                         BIOLOGICAL MESH PRODUCTS                                     9/30/2019                 R
  171    Seton Medical Center     BARD DAVOL                                         SYNTHETIC BIOABSORBABLE MESH PRODUCTS                        9/30/2019                 R
  172    Seton Medical Center     BARD DAVOL                                         ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  173    Seton Medical Center     BARD DAVOL                                         BIOLOGICAL MESH PRODUCTS                                     9/30/2019         $0.00   R
  174    Seton Medical Center     BARD DAVOL                                         SURGICAL MESH PRODUCTS                                       9/30/2019                 R
  175    Seton Medical Center     BARD DAVOL                                         SYNTHETIC BIOABSORBABLE MESH PRODUCTS                        9/30/2019                 R
  176    Seton Medical Center     BARD DAVOL                                         ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  177    Seton Medical Center     BARD MEDICAL DIVISION                              GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
  178    Seton Medical Center     BARD MEDICAL DIVISION                              WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
                                                                                                                                                              $10,957.17
  179    Seton Medical Center     BARD MEDICAL DIVISION                              GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
  180    Seton Medical Center     BARD MEDICAL DIVISION                              WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
  181    Seton Medical Center     BARD PERIPHERAL VASCULAR                           IMPLANTABLE INFUSION PORTS                                  10/31/2019                 R
  182    Seton Medical Center     BARD PERIPHERAL VASCULAR                           CATH LAB PRODUCTS                                            5/31/2019                 R
                                                                                                                                                                 $842.82
  183    Seton Medical Center     BARD PERIPHERAL VASCULAR                           IMPLANTABLE INFUSION PORTS                                  10/31/2019                 R
  184    Seton Medical Center     BARD PERIPHERAL VASCULAR                           CATH LAB PRODUCTS                                            5/31/2019                 R
  185    Seton Medical Center     BAUSCH & LOMB                                      CONSIGNMENT AGREEMENT                                         8/5/2019                 R
  186    Seton Medical Center     BAUSCH AND LOMB                                    OPHTHALMOLOGY PRODUCTS                                       6/30/2020   $11,030.22    R
  187    Seton Medical Center     BAUSCH AND LOMB                                    OPHTHALMOLOGY PRODUCTS                                       6/30/2020                 R
  188    Seton Medical Center     BAXTER HEALTHCARE CORP                             INFUSION DEVICES                                             1/31/2020                 R
  189    Seton Medical Center     BAXTER HEALTHCARE CORP                             INFUSION SETS                                                1/31/2020                 R
  190    Seton Medical Center     BAXTER HEALTHCARE CORP                             IV FLUIDS, BAG BASED DRUG                                    1/31/2020                 R
  191    Seton Medical Center     BAXTER HEALTHCARE CORP                             PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
  192    Seton Medical Center     BAXTER HEALTHCARE CORP                             NEEDLELESS CONNECTORS                                        1/31/2020                 R
                                                                                                                                                              $58,935.70
  193    Seton Medical Center     BAXTER HEALTHCARE CORP                             INFUSION DEVICES                                             1/31/2020                 R
  194    Seton Medical Center     BAXTER HEALTHCARE CORP                             INFUSION SETS                                                1/31/2020                 R
  195    Seton Medical Center     BAXTER HEALTHCARE CORP                             IV FLUIDS, BAG BASED DRUG                                    1/31/2020                 R
  196    Seton Medical Center     BAXTER HEALTHCARE CORP                             PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
  197    Seton Medical Center     BAXTER HEALTHCARE CORP                             NEEDLELESS CONNECTORS                                        1/31/2020                 R
  198    Seton Medical Center     BAY ALARM                                          SERVICES-SECURITY                                            10/8/2020      $102.19    R

  199    Seton Medical Center     BAY AREA DIGESTIVE HEALTH MEDICAL GROUP, INC.      LEASE-AS LANDLORD                                           6/30/2018                   A
                                                                                                                                                                $6,750.50
See last page for relevant footnotes                                                       3
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                               Main Document     Page 9 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination  Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)        (D)        (H)
                                                                                                                                                                $6,750.50
  200    Seton Medical Center     BAY AREA DIGESTIVE HEALTH MEDICAL GROUP, INC.      CALL COVERAGE FOR GASTRO                                    10/14/2018                  R

  201    Seton Medical Center     BAY AREA FAMILY PRACTICE MEDICAL GROUP             LEASE-AS LANDLORD                                            3/31/2019         $0.00     A
  202    Seton Medical Center     BAY AREA OBSTETRICS & GYNECOLOGY                   LEASE-AS LANDLORD                                            4/30/2019         $0.00     A
                                                                                     VASCULAR SURGERY NEW ER CALL (ASSUMED DR.
  203    Seton Medical Center     BAY AREA VEIN AND VASCULAR CENTER, INC.                                                                         3/31/2019    $11,100.00     R
                                                                                     GANDHI'S CCA)
  204    Seton Medical Center     BAY CITY BOILER & ENGINEERING CO. INC.             CONSTRUCTION                                                 4/23/2019     $1,690.00     R
  205    Seton Medical Center     BAYER HEALTHCARE PHARMACEUTICALS, INC.             CLINICAL TRIAL AGREEMENT                                     6/23/2023    $11,242.48     R
  206    Seton Medical Center     BAYER MEDICAL CARE LLC                             CM INJECTORS AND DISPOSABLES                                12/31/2020                   R
  207    Seton Medical Center     BAYER MEDICAL CARE LLC                             CONTRAST MEDIA MR                                           12/31/2020                   R
                                                                                                                                                                  $751.92
  208    Seton Medical Center     BAYER MEDICAL CARE LLC                             CM INJECTORS AND DISPOSABLES                                12/31/2020                   R
  209    Seton Medical Center     BAYER MEDICAL CARE LLC                             CONTRAST MEDIA MR                                           12/31/2020                   R
  210    Seton Medical Center     BEAVER VISITEC INTERNATIONAL INC                   OPHTHALMOLOGY PRODUCTS                                       6/30/2020                   R
                                                                                                                                                                $2,582.39
  211    Seton Medical Center     BEAVER VISITEC INTERNATIONAL INC                   OPHTHALMOLOGY PRODUCTS                                       6/30/2020                   R
  212    Seton Medical Center     BECTON DICKINSON                                   SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                   R
  213    Seton Medical Center     BECTON DICKINSON                                   STANDARD HYPODERMIC PRODUCTS                                 9/30/2019                   R
  214    Seton Medical Center     BECTON DICKINSON                                   AUTOMATED BLOOD CULTURE                                     10/31/2019                   R
  215    Seton Medical Center     BECTON DICKINSON                                   SAFETY IV CATHETERS                                          9/30/2019                   R
                                                                                                                                                                $1,752.46
  216    Seton Medical Center     BECTON DICKINSON                                   SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                   R
  217    Seton Medical Center     BECTON DICKINSON                                   STANDARD HYPODERMIC PRODUCTS                                 9/30/2019                   R
  218    Seton Medical Center     BECTON DICKINSON                                   AUTOMATED BLOOD CULTURE                                     10/31/2019                   R
  219    Seton Medical Center     BECTON DICKINSON                                   SAFETY IV CATHETERS                                          9/30/2019                   R
  220    Seton Medical Center     BECTON DICKINSON HEALTH CARE SYSTEMS               INFUSION SETS                                                1/31/2020                   R
                                                                                                                                                                  $162.50
  221    Seton Medical Center     BECTON DICKINSON HEALTH CARE SYSTEMS               INFUSION SETS                                                1/31/2020                   R
                                  BELLUOMINI, PAUL DDS, KIS, JOHN I. DDS, PHAM,
  222    Seton Medical Center                                                        LEASE-AS LANDLORD                                           11/30/2018    $11,871.39     A
                                  HUNG DDS, WEST, STEPHEN F. DDS
  223    Seton Medical Center     BIO RAD LABORATORIES DIAGNOSTICS                   BLOOD BANK ANALYZERS REAGENTS                                1/31/2019                   R
                                                                                                                                                               $20,568.64
  224    Seton Medical Center     BIO RAD LABORATORIES DIAGNOSTICS                   BLOOD BANK ANALYZERS REAGENTS                                1/31/2019                   R
  225    Seton Medical Center     BIOMERIEUX VITEK INC                               AUTOMATED BLOOD CULTURE                                     10/31/2019                   R
  226    Seton Medical Center     BIOMERIEUX VITEK INC                               AUTOMATED MICROBIAL ID MIC                                  10/31/2019                   R
                                                                                                                                                                    $0.00
  227    Seton Medical Center     BIOMERIEUX VITEK INC                               AUTOMATED BLOOD CULTURE                                     10/31/2019                   R
  228    Seton Medical Center     BIOMERIEUX VITEK INC                               AUTOMATED MICROBIAL ID MIC                                  10/31/2019                   R
  229    Seton Medical Center     BIO-RAD LABORATORIES, INC.                         EQUIPMENT-LEASE/RENTAL                                       2/28/2019         $0.00     R
  230    Seton Medical Center     BIOTRONIC NEURONETWORK LLC                         INTRAOPERATIVE NEUROPHYSICAL                                10/31/2018                   R
                                                                                                                                                                    $0.00
  231    Seton Medical Center     BIOTRONIC NEURONETWORK LLC                         INTRAOPERATIVE NEUROPHYSICAL                                10/31/2018                   R
  232    Seton Medical Center     BIOTRONIK INC                                      CARDIAC RHYTHM MANAGEMENT                                    8/14/2020                   R
                                                                                                                                                                    $0.00
  233    Seton Medical Center     BIOTRONIK INC                                      CARDIAC RHYTHM MANAGEMENT                                    8/14/2020                   R
  234    Seton Medical Center     BIOVENTUS LLC                                      BONE AND BONE SUBSTITUTE PRODUCTS                            6/30/2021                   R
  235    Seton Medical Center     BIOVENTUS LLC                                      SYNTHETIC IMPLANTABLE PRODUCTS                               6/30/2021                   R
                                                                                                                                                               $56,209.96
  236    Seton Medical Center     BIOVENTUS LLC                                      SYNTHETIC IMPLANTABLE PRODUCTS                               6/30/2021                   R
  237    Seton Medical Center     BIOVENTUS, LLC                                     CONSIGNMENT AGREEMENT                                         8/7/2018                   R
  238    Seton Medical Center     BLACKBAUD, INC.                                    SERVICES-SOFTWARE MAINTENANCE AND SUPPORT                    6/30/2015         $0.00     R
  239    Seton Medical Center     BLICKMAN INC                                       STAINLESS STEEL EQUIPMENT                                    6/30/2021                   R
                                                                                                                                                                    $0.00
  240    Seton Medical Center     BLICKMAN INC                                       STAINLESS STEEL EQUIPMENT                                    6/30/2021                   R
  241    Seton Medical Center     BLUE SHIELD OF CALIFORNIA (E)                      HOSPITAL SERVICES AGREEMENT                                  Evergreen    $52,003.00     A
  242    Seton Medical Center     BOLANOS, ALBERTO MD                                CALL COVERAGE FOR ORTHOPEDIC SURGERY                         8/31/2020         $0.00     R
  243    Seton Medical Center     BOSTON SCIENTIFIC                                  THROMBECTOMY PRODUCTS                                       10/31/2018                   R
  244    Seton Medical Center     BOSTON SCIENTIFIC                                  DRUG ELUTING CORONARY STENTS                                 6/30/2019                   R
  245    Seton Medical Center     BOSTON SCIENTIFIC                                  PERIPHERAL AND BILIARY STENTS                                1/31/2020                   R
  246    Seton Medical Center     BOSTON SCIENTIFIC                                  ELECTROPHYSIOLOGY PRODUCTS                                  11/30/2020                   R
  247    Seton Medical Center     BOSTON SCIENTIFIC                                  GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                   R
  248    Seton Medical Center     BOSTON SCIENTIFIC                                  SPECIALTY UROLOGICAL PRODUCTS                               12/31/2020                   R
  249    Seton Medical Center     BOSTON SCIENTIFIC                                  SURGICAL INCONTINENCE PRODUCTS                               8/31/2021                   R
  250    Seton Medical Center     BOSTON SCIENTIFIC                                  DIC PRODUCTS                                                  8/6/2019                   R
                                                                                                                                                              $280,424.38
  251    Seton Medical Center     BOSTON SCIENTIFIC                                  DIR PRODUCTS                                                 7/31/2019                   R
  252    Seton Medical Center     BOSTON SCIENTIFIC                                  THROMBECTOMY PRODUCTS                                       10/31/2018                   R
  253    Seton Medical Center     BOSTON SCIENTIFIC                                  PERIPHERAL AND BILIARY STENTS                                1/31/2020                   R
  254    Seton Medical Center     BOSTON SCIENTIFIC                                  ELECTROPHYSIOLOGY PRODUCTS                                  11/30/2020                   R
  255    Seton Medical Center     BOSTON SCIENTIFIC                                  GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                   R
  256    Seton Medical Center     BOSTON SCIENTIFIC                                  SPECIALTY UROLOGICAL PRODUCTS                               12/31/2020                   R
  257    Seton Medical Center     BOSTON SCIENTIFIC                                  SURGICAL INCONTINENCE PRODUCTS                               8/31/2021                   R
  258    Seton Medical Center     BOSTON SCIENTIFIC                                  DIR PRODUCTS                                                 7/31/2019                   R
  259    Seton Medical Center     BOSTON SCIENTIFIC (FKA ENDOCHOICE)                 GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                   R
                                                                                                                                                                    $0.00
  260    Seton Medical Center     BOSTON SCIENTIFIC (FKA ENDOCHOICE)                 GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                   R
  261    Seton Medical Center     BOSTON SCIENTIFIC CRM                              CARDIAC RHYTHM MANAGEMENT                                    6/21/2020                   R
                                                                                                                                                                    $0.00
  262    Seton Medical Center     BOSTON SCIENTIFIC CRM                              CARDIAC RHYTHM MANAGEMENT                                    6/21/2020                   R
  263    Seton Medical Center     BOUCHER, RALPH MD                                  EKG SERVICES AGREEMENT                                      12/31/2017                   R
                                                                                                                                                                $4,500.00
  264    Seton Medical Center     BOUCHER, RALPH MD                                  CARDIOLOGY AND INTERVENTIONAL CALL COVERAGE                  4/30/2020                   R
  265    Seton Medical Center     BRACCO DIAGNOSTICS INC                             CONTRACT MEDIA BARIUM                                       12/31/2020         $0.00     R
  266    Seton Medical Center     BRACCO DIAGNOSTICS INC                             CONTRACT MEDIA BARIUM                                       12/31/2020         $0.00     R

See last page for relevant footnotes                                                       4
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 10 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                              Nature of Contact / Lease                     Date (C)       (D)        (H)
  267    Seton Medical Center     BRAND NEW DAY                                      LETTER OF AGREEMENT (LOA)                                    Evergreen         $0.00   R
  268    Seton Medical Center     BRASSELER USA MEDICAL LLC                          ORTHOPEDIC POWER TOOLS                                       4/30/2019                 R
                                                                                                                                                               $1,069.46
  269    Seton Medical Center     BRASSELER USA MEDICAL LLC                          ORTHOPEDIC POWER TOOLS                                       4/30/2019                 R
  270    Seton Medical Center     BREG INC.                                          ORTHOPEDIC SOFT GOODS                                       11/30/2021                 R
                                                                                                                                                               $4,481.73
  271    Seton Medical Center     BREG INC.                                          ORTHOPEDIC SOFT GOODS                                       11/30/2021                 R




See last page for relevant footnotes                                                       5
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 11 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
  272    Seton Medical Center     BRIGGS CORP                                        DOCUMENTATION SOLUTION SYSTEMS                              12/31/2018                 R
                                                                                                                                                                    $0.00
  273    Seton Medical Center     BRIGGS CORP                                        DOCUMENTATION SOLUTION SYSTEMS                              12/31/2018                 R
  274    Seton Medical Center     BROWN & TOLAND MEDICAL GROUP (E)                   ANCILLARY SERVICES AGREEMENT                                 Evergreen                 R
                                                                                                                                                                    $0.00
  275    Seton Medical Center     BROWN & TOLAND MEDICAL GROUP (E)                   HOSPITAL SERVICE AGREEMENT                                   Evergreen                 R
  276    Seton Medical Center     BSI (FORMERLY BLOOD CENTERS OF THE PACIFIC)        BLOOD/ORGAN/TISSUE                                           6/30/2019         $0.00   R
  277    Seton Medical Center     BSN MEDICAL                                        CASTING AND SPLINTING SUPPLIES                              10/31/2019                 R
  278    Seton Medical Center     BSN MEDICAL                                        SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
                                                                                                                                                                 $765.04
  279    Seton Medical Center     BSN MEDICAL                                        CASTING AND SPLINTING SUPPLIES                              10/31/2019                 R
  280    Seton Medical Center     BSN MEDICAL                                        SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
  281    Seton Medical Center     BUCKLEY, DANIEL J. MD                              CALL COVERAGE FOR OPHTHALMOLOGY                             12/31/2020                 R
                                                                                                                                                               $3,750.00
  282    Seton Medical Center     BUCKLEY, DANIEL J. MD                              LEASE-AS LANDLORD                                            4/30/2017                 A
  283    Seton Medical Center     BUFFALO FILTER                                     SMOKE EVACUATION SYSTEMS                                     8/31/2019                 R
                                                                                                                                                                    $0.00
  284    Seton Medical Center     BUFFALO FILTER                                     SMOKE EVACUATION SYSTEMS                                     8/31/2019                 R
                                                                                     RADIOLOGY SERVICES AND MEDICAL DIRECTOR OF
                                  CALIFORNIA ADVANCED IMAGING MEDICAL
  285    Seton Medical Center                                                        RADIOLOGY DEPARTMENT AND MEDICAL DIRECTOR OF                1/31/2020     $66,978.10    R
                                  ASSOCIATES
                                                                                     INTERVENTIONAL RADIOLOGY DEPARTMENT
  286    Seton Medical Center     CALIFORNIA PACIFIC MEDICAL CENTER, CPMC            PATIENT TRANSFER AGREEMENT                                  9/30/2019                   A
  287    Seton Medical Center     CALIFORNIA PACIFIC MEDICAL CENTER, CPMC            STROKE TELEMEDICINE SERVICES                                2/28/2019          $0.00    R
  288    Seton Medical Center     CALIFORNIA PACIFIC MEDICAL CENTER, CPMC            RESIDENT/FELLOW TRAINING                                    6/30/2021                   R
                                  CALIFORNIA SKIN INSTITUTE, A MEDICAL
  289    Seton Medical Center                                                        LEASE-AS LANDLORD                                           3/31/2018          $0.00    A
                                  CORPORATION
  290    Seton Medical Center     CALIFORNIA TRANSPLANT DONOR NETWORK                BLOOD/ORGAN/TISSUE                                          2/11/2020          $0.00    A
  291    Seton Medical Center     CALIFORNIA TRANSPLANT SERVICES, INC. (E)           BLOOD/ORGAN/TISSUE                                          4/24/2021      $3,495.00    A
  292    Seton Medical Center     CAMPUS PHYSICAL THERAPY                            LEASE-AS LANDLORD                                           7/31/2027          $0.00    A
  293    Seton Medical Center     CARDINAL HEALTH 110, LLC                           SERVICES-SOFTWARE MAINTENANCE AND SUPPORT                   10/4/2065    $537,127.15    R
  294    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MANUAL MICROBIOLOGY                                         2/28/2021                   R
  295    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BREAST PUMP AND ACCESSORIES                                10/31/2020                   R
  296    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT PREP CLIPPERS BLADES                                1/31/2019                   R
  297    Seton Medical Center     CARDINAL HEALTH 200, LLC                           EXAM GLOVES                                                 4/30/2019                   R
  298    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MEDICAL NUTRITION PRODUCTS 10+CS BRACKET                    7/31/2020                   R
  299    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BLOOD SPECIMEN COLLECTION                                  11/30/2018                   R
  300    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RAPID DIAGNOSTIC TEST KITS                                 10/31/2018                   R
  301    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LABELS ID BANDS RELATED PRODS                               1/31/2019                   R
  302    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILIZATION ASSURANCE                                     9/30/2019                   R
  303    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INSTRUMENT CLEANERS ENZYMATICS                              9/30/2019                   R
  304    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TAPE PRODUCTS                                               1/31/2020                   R
  305    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SHARPS DISPOSABLE CONTAINERS                                4/30/2020                   R
  306    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HIGH LEVEL DISINFECTANTS                                    4/30/2020                   R
  307    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ELECTRONIC THERMOMETRY                                      5/31/2020                   R
  308    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHLOROHEXADINE GLUCONATE (CHG)                              7/31/2020                   R
  309    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE LABOR AND DELIVERY                               8/31/2020                   R
  310    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SOAPS LOTIONS WATERLESS RINSES                              9/30/2020                   R
  311    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEONATAL DEVELOPMENTAL PRODUCT                             10/31/2020                   R
  312    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ARTERIAL BLOOD GAS KITS                                    11/30/2020                   R
  313    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY HUBER NEEDLES                                        2/28/2021                   R
  314    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CLOSED VENTILATION SUCTION                                 10/31/2018                   R
  315    Seton Medical Center     CARDINAL HEALTH 200, LLC                           VCT ANTI-EMBOLISM STOCKINGS                                11/30/2018                   R
  316    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RESPIRATORY THERAPY PRODUCTS                               10/31/2018                   R
  317    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BEDSIDE PROCEDURE TRAYS                                     1/31/2019                   R
  318    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ORAL CARE                                                   7/31/2019                   R
  319    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY HYPODERMIC PRODUCTS                                  9/30/2019                   R
  320    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STANDARD HYPODERMIC PRODUCTS                                9/30/2019                   R
  321    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BANDAGES, DRESSINGS AND GAUZE                              10/30/2019                   R
  322    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ADHESIVE SKIN CLSOURES                                      1/31/2020                   R
  323    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFANT DIAPERS AND PRODUCTS                                12/31/2019                   R
  324    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENTEROSTOMAL THERAPY PRODUCTS                              12/31/2019                   R
  325    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TRANSPARENT DRESSINGS                                       1/31/2020                   R
  326    Seton Medical Center     CARDINAL HEALTH 200, LLC                           COHESIVE BANDAGES                                           1/31/2020                   R
  327    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENDO TUBES AND RELATED PRODUCTS                            12/31/2018                   R
  328    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TEMPERATURE MONITORING PRODUCTS                            12/31/2018                   R
  329    Seton Medical Center     CARDINAL HEALTH 200, LLC                           REGIONAL ANESTHESIA TRAYS                                   1/31/2019                   R
  330    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OR EQUIPMENT DRAPES                                         3/31/2019                   R
  331    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL PATIENT PREP PRODUCTS                              3/31/2019                   R
  332    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SMOKE EVACUATION SYSTEMS                                    8/31/2019                   R
  333    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL BLADES                                             9/30/2019                   R
  334    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL AND ISOLATION MASKS                               12/31/2019                   R
  335    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CASTING AND SPLINTING SUPPLIES                             10/31/2019                   R
  336    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PAIN MGMT LOCAL ANESTHETIC                                  5/31/2020                   R
  337    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LARYNGEAL MASK AIRWAYS                                      7/31/2020                   R
  338    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHEST DRAINAGE PRODUCTS                                     2/28/2021                   R

See last page for relevant footnotes                                                       6
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 12 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                 Nature of Contact / Lease                   Date (C)       (D)        (H)
  339    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL HAND PREPS                                          4/30/2021                 R
  340    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SECUREMENT AND STABLIZATION PRODUCTS                         11/1/2017                 R
  341    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEONATAL DEVELOPMENTAL PRODUCT                               11/1/2017                 R
  342    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DOCUMENTATION SOLUTION SYSTEMS                                1/1/2016                 R
  343    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE VAGINAL SPECULUMS                                  7/1/2016                 R
  344    Seton Medical Center     CARDINAL HEALTH 200, LLC                           THROMBECTOMY PRODUCTS                                        11/1/2015                 R
  345    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PERIPHERAL AND BILIARY STENTS                                 2/1/2017                 R
  346    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NON-INVASIVE CARDIOLOGY EQUIP                                 6/4/2018                 R
  347    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MEDICAL NUTRITIONAL PRODUCTS                                 12/1/2017                 R
  348    Seton Medical Center     CARDINAL HEALTH 200, LLC                           FEEDING PUMPS DEVICES SETS                                    8/3/2018                 R
  349    Seton Medical Center     CARDINAL HEALTH 200, LLC                           REUSABLE TEXTILES AND SERVICES                               4/13/2018                 R
  350    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CAN LINERS                                                    8/1/2017                 R
  351    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION DEVICES                                              2/1/2014                 R
  352    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION DEVICES                                             3/11/2014                 R
  353    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION SETS                                                 2/1/2014                 R
  354    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION SETS                                                 2/3/2014                 R
  355    Seton Medical Center     CARDINAL HEALTH 200, LLC                           IV FLUIDS, BAG BASED DRUG                                     2/1/2014                 R
  356    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PHARMACY COMPOUNDING EQUIPMENT                                2/1/2014                 R
  357    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEEDLELESS CONNECTORS                                         9/1/2018                 R
  358    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY PHLEBOTOMY                                             9/1/2017                 R
  359    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SPECIALTY DISTRIBUTION - LAB                                12/31/2018                 R
  360    Seton Medical Center     CARDINAL HEALTH 200, LLC                           AUTOMATED BLOOD CULTURE                                     10/31/2019                 R
  361    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MANUAL MICROBIOLOGY                                          9/30/2020                 R
  362    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HISTOLOGY AND CYTOLOGY                                       3/31/2021                 R
  363    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL LABORATORY PRODUCTS                                  3/31/2021                 R
  364    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CRIBS, BASSINETS, YOUTH BEDS                                 3/31/2019                 R
  365    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILIZATION POUCHES                                        9/30/2019                 R
  366    Seton Medical Center     CARDINAL HEALTH 200, LLC                           AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
  367    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LOW TEMPERATURE STERILIZATION                                2/28/2021                 R
  368    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STEAM STERILIZERS                                            2/28/2021                 R
  369    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WASHERS AND DECONTAMINATORS                                  2/28/2021                 R
  370    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
  371    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
  372    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: SKIN CLENSER                                 3/31/2020                 R
  373    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
  374    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INTERMEDIATE LEVEL DISINFECTANT WIPES                        4/30/2020                 R
  375    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INTERMEDIATE LEVEL WIPES                                     4/30/2020                 R
  376    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
  377    Seton Medical Center     CARDINAL HEALTH 200, LLC                           EXAM TABLE PAPER                                             6/30/2020                 R
  378    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHLORHEXIDINE GLUCONATE (CHG)                                7/31/2020                 R
  379    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ANTI-INFECTION SITE DRESSING                                 7/31/2020                 R
  380    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
  381    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
  382    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CATHETER TUBE SECUREMENT                                     8/31/2020                 R
  383    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
  384    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
  385    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUCTION CANISTERS YANKAUERS                                 10/31/2018                 R
  386    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE NON-STERILE APPAREL                              11/30/2018                 R
  387    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE NON STERILE APPAREL                              11/30/2018                 R
  388    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ACTIVE HUMIDIFICATION DEVICES                               10/31/2018                 R
  389    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUTURE REMOVAL LACERATION TRAY                               1/31/2019                 R
  390    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
  391    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL UROLOGIC PRODUCTS                                    2/28/2019                 R
  392    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT CLESING SKIN CARE                                    5/31/2019                 R
  393    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
  394    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISINFECTION CAPS                                            8/31/2019                 R
  395    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY IV CATHETERS                                          9/30/2019                 R
  396    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R
  397    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BANDAGES, DRESSINGS AND GAUZE                                9/30/2019                 R
  398    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HOT AND COLD PACKS                                          11/30/2019                 R
  399    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
  400    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TRACHEOSTOMY TUBES                                          12/31/2018                 R
  401    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGEON GLOVES                                               4/30/2019                 R
  402    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INCISE DRAPES                                                9/30/2019                 R
  403    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL ORTHO TRAUMA PRODUCTS                               10/31/2019                 R
  404    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILE PACKS AND GOWNS                                     12/31/2019                 R
  405    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LAP SPONGES AND OR TOWELS                                    5/31/2020                 R
  406    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OPHTHALMOLOGY PRODUCTS                                       6/30/2020                 R
  407    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
  408    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R

See last page for relevant footnotes                                                       7
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 13 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                 Nature of Contact / Lease                   Date (C)       (D)        (H)
  409    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TOPICAL SKIN ADHESIVES                                       3/31/2021                 R
  410    Seton Medical Center     CARDINAL HEALTH 200, LLC                           KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
  411    Seton Medical Center     CARDINAL HEALTH 200, LLC                           KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
  412    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
  413    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TROCAR PRODUCTS                                              3/31/2021                 R
  414    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUTURE PRODUCTS                                              3/31/2021                 R
  415    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  416    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
  417    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
                                                                                                                                                              $17,570.61
  418    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ORTHOPEDIC SOFT GOODS                                        1/31/2019                 R
  419    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WOUND DRAINAGE PRODUCTS                                      5/31/2019                 R
  420    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MANUAL MICROBIOLOGY                                          2/28/2021                 R
  421    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BREAST PUMP AND ACCESSORIES                                 10/31/2020                 R
  422    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT PREP CLIPPERS BLADES                                 1/31/2019                 R
  423    Seton Medical Center     CARDINAL HEALTH 200, LLC                           EXAM GLOVES                                                  4/30/2019                 R
  424    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BLOOD SPECIMEN COLLECTION                                   11/30/2018                 R
  425    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RAPID DIAGNOSTIC TEST KITS                                  10/31/2018                 R
  426    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LABELS ID BANDS RELATED PRODS                                1/31/2019                 R
  427    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILIZATION ASSURANCE                                      9/30/2019                 R
  428    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INSTRUMENT CLEANERS ENZYMATICS                               9/30/2019                 R
  429    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TAPE PRODUCTS                                                1/31/2020                 R
  430    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SHARPS DISPOSABLE CONTAINERS                                 4/30/2020                 R
  431    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HIGH LEVEL DISINFECTANTS                                     4/30/2020                 R
  432    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ELECTRONIC THERMOMETRY                                       5/31/2020                 R
  433    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHLOROHEXADINE GLUCONATE (CHG)                               7/31/2020                 R
  434    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE LABOR AND DELIVERY                                8/31/2020                 R
  435    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SOAPS LOTIONS WATERLESS RINSES                               9/30/2020                 R
  436    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2020                 R
  437    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ARTERIAL BLOOD GAS KITS                                     11/30/2020                 R
  438    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY HUBER NEEDLES                                         2/28/2021                 R
  439    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CLOSED VENTILATION SUCTION                                  10/31/2018                 R
  440    Seton Medical Center     CARDINAL HEALTH 200, LLC                           VCT ANTI-EMBOLISM STOCKINGS                                 11/30/2018                 R
  441    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
  442    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BEDSIDE PROCEDURE TRAYS                                      1/31/2019                 R
  443    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ORAL CARE                                                    7/31/2019                 R
  444    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
  445    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STANDARD HYPODERMIC PRODUCTS                                 9/30/2019                 R
  446    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
  447    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ADHESIVE SKIN CLSOURES                                       1/31/2020                 R
  448    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFANT DIAPERS AND PRODUCTS                                 12/31/2019                 R
  449    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENTEROSTOMAL THERAPY PRODUCTS                               12/31/2019                 R
  450    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TRANSPARENT DRESSINGS                                        1/31/2020                 R
  451    Seton Medical Center     CARDINAL HEALTH 200, LLC                           COHESIVE BANDAGES                                            1/31/2020                 R
  452    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENDO TUBES AND RELATED PRODUCTS                             12/31/2018                 R
  453    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TEMPERATURE MONITORING PRODUCTS                             12/31/2018                 R
  454    Seton Medical Center     CARDINAL HEALTH 200, LLC                           REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
  455    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OR EQUIPMENT DRAPES                                          3/31/2019                 R
  456    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                 R
  457    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SMOKE EVACUATION SYSTEMS                                     8/31/2019                 R
  458    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL BLADES                                              9/30/2019                 R
  459    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL AND ISOLATION MASKS                                12/31/2019                 R
  460    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CASTING AND SPLINTING SUPPLIES                              10/31/2019                 R
  461    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PAIN MGMT LOCAL ANESTHETIC                                   5/31/2020                 R
  462    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LARYNGEAL MASK AIRWAYS                                       7/31/2020                 R
  463    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHEST DRAINAGE PRODUCTS                                      2/28/2021                 R
  464    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL HAND PREPS                                          4/30/2021                 R
  465    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SECUREMENT AND STABLIZATION PRODUCTS                        10/30/2019                 R
  466    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2018                 R
  467    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DOCUMENTATION SOLUTION SYSTEMS                              12/31/2018                 R
  468    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE VAGINAL SPECULUMS                                 6/30/2019                 R
  469    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PERIPHERAL AND BILIARY STENTS                                1/31/2020                 R
  470    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NON-INVASIVE CARDIOLOGY EQUIP                                5/31/2021                 R
  471    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MEDICAL NUTRITIONAL PRODUCTS                                 7/31/2020                 R
  472    Seton Medical Center     CARDINAL HEALTH 200, LLC                           FEEDING PUMPS DEVICES SETS                                   7/31/2021                 R
  473    Seton Medical Center     CARDINAL HEALTH 200, LLC                           REUSABLE TEXTILES AND SERVICES                              11/30/2018                 R
  474    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CAN LINERS                                                   7/31/2020                 R
  475    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION DEVICES                                             1/31/2020                 R
  476    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INFUSION SETS                                                1/31/2020                 R
  477    Seton Medical Center     CARDINAL HEALTH 200, LLC                           IV FLUIDS, BAG BASED DRUG                                    1/30/2020                 R
  478    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R

See last page for relevant footnotes                                                       8
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 14 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
  479    Seton Medical Center     CARDINAL HEALTH 200, LLC                           NEEDLELESS CONNECTORS                                        1/31/2025                 R
  480    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY PHLEBOTOMY                                           11/30/2018                 R
  481    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SPECIALTY DISTRIBUTION - LAB                                12/31/2018                 R
  482    Seton Medical Center     CARDINAL HEALTH 200, LLC                           AUTOMATED BLOOD CULTURE                                     10/31/2019                 R
  483    Seton Medical Center     CARDINAL HEALTH 200, LLC                           MANUAL MICROBIOLOGY                                          9/30/2020                 R
  484    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HISTOLOGY AND CYTOLOGY                                       3/31/2021                 R
  485    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL LABORATORY PRODUCTS                                  3/31/2021                 R
  486    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CRIBS, BASSINETS, YOUTH BEDS                                 3/31/2019                 R
  487    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILIZATION POUCHES                                        9/30/2019                 R
  488    Seton Medical Center     CARDINAL HEALTH 200, LLC                           AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
  489    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LOW TEMPERATURE STERILIZATION                                2/28/2021                 R
  490    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STEAM STERILIZERS                                            2/28/2021                 R
  491    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WASHERS AND DECONTAMINATORS                                  2/28/2021                 R
  492    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
  493    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
  494    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: SKIN CLENSER                                 3/31/2020                 R
  495    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
  496    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INTERMEDIATE LEVEL DISINFECTANT WIPES                        4/30/2020                 R
  497    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INTERMEDIATE LEVEL WIPES                                     4/30/2020                 R
  498    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
  499    Seton Medical Center     CARDINAL HEALTH 200, LLC                           EXAM TABLE PAPER                                             6/30/2020                 R
  500    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CHLORHEXIDINE GLUCONATE (CHG)                                7/31/2020                 R
  501    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ANTI-INFECTION SITE DRESSING                                 7/31/2020                 R
  502    Seton Medical Center     CARDINAL HEALTH 200, LLC                           RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
  503    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
  504    Seton Medical Center     CARDINAL HEALTH 200, LLC                           CATHETER TUBE SECUREMENT                                     8/31/2020                 R
  505    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
  506    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
  507    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUCTION CANISTERS YANKAUERS                                 10/31/2018                 R
  508    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE NON-STERILE APPAREL                              11/30/2018                 R
  509    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE NON STERILE APPAREL                              11/30/2018                 R
  510    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ACTIVE HUMIDIFICATION DEVICES                               10/31/2018                 R
  511    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUTURE REMOVAL LACERATION TRAY                               1/31/2019                 R
  512    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
  513    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL UROLOGIC PRODUCTS                                    2/28/2019                 R
  514    Seton Medical Center     CARDINAL HEALTH 200, LLC                           PATIENT CLESING SKIN CARE                                    5/31/2019                 R
  515    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
  516    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISINFECTION CAPS                                            8/31/2019                 R
  517    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SAFETY IV CATHETERS                                          9/30/2019                 R
  518    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R
  519    Seton Medical Center     CARDINAL HEALTH 200, LLC                           BANDAGES, DRESSINGS AND GAUZE                                9/30/2019                 R
  520    Seton Medical Center     CARDINAL HEALTH 200, LLC                           HOT AND COLD PACKS                                          11/30/2019                 R
  521    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
  522    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TRACHEOSTOMY TUBES                                          12/31/2018                 R
  523    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGEON GLOVES                                               4/30/2019                 R
  524    Seton Medical Center     CARDINAL HEALTH 200, LLC                           INCISE DRAPES                                                9/30/2019                 R
  525    Seton Medical Center     CARDINAL HEALTH 200, LLC                           GENERAL ORTHO TRAUMA PRODUCTS                               10/31/2019                 R
  526    Seton Medical Center     CARDINAL HEALTH 200, LLC                           STERILE PACKS AND GOWNS                                     12/31/2019                 R
  527    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LAP SPONGES AND OR TOWELS                                    5/31/2020                 R
  528    Seton Medical Center     CARDINAL HEALTH 200, LLC                           OPHTHALMOLOGY PRODUCTS                                       6/30/2020                 R
  529    Seton Medical Center     CARDINAL HEALTH 200, LLC                           DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
  530    Seton Medical Center     CARDINAL HEALTH 200, LLC                           LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R
  531    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TOPICAL SKIN ADHESIVES                                       3/31/2021                 R
  532    Seton Medical Center     CARDINAL HEALTH 200, LLC                           KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
  533    Seton Medical Center     CARDINAL HEALTH 200, LLC                           KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
  534    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
  535    Seton Medical Center     CARDINAL HEALTH 200, LLC                           TROCAR PRODUCTS                                              3/31/2021                 R
  536    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SUTURE PRODUCTS                                              3/31/2021                 R
  537    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  538    Seton Medical Center     CARDINAL HEALTH 200, LLC                           SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
  539    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
  540    Seton Medical Center     CARDINAL HEALTH 200, LLC                           ORTHOPEDIC SOFT GOODS                                        1/31/2019                 R
  541    Seton Medical Center     CARDINAL HEALTH 200, LLC                           WOUND DRAINAGE PRODUCTS                                      5/31/2019                 R
  542    Seton Medical Center     CARDINAL HEALTH 200, LLC D/B/A OPTIFRIEGHT         THIRD PARTY FREIGHT MANAGEMENT                               5/31/2019         $0.00   R
  543    Seton Medical Center     CARDINAL HEALTH 200, LLC D/B/A OPTIFRIEGHT         THIRD PARTY FREIGHT MANAGEMENT                               5/31/2019         $0.00   R
                                  CARE 1ST HEALTH PLAN (NOW KNOWN AS BLUE
  544    Seton Medical Center                                                        HOSPITAL SERVICES AGREEMENT                                  Evergreen        $0.00     R
                                  SHIELD CA PROMISE)
  545    Seton Medical Center     CAREFUSION                                         CHLOROHEXADINE GLUCONATE (CHG)                              7/31/2020                   R
  546    Seton Medical Center     CAREFUSION                                         EQUIPMENT-LEASE/RENTAL                                      9/29/2025                   R
                                                                                                                                                                 $953.70
  547    Seton Medical Center     CAREFUSION                                         SERVICES-EQUIPMENT MAINTENANCE                              8/31/2016                   R

See last page for relevant footnotes                                                       9
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                               Main Document    Page 15 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
  548    Seton Medical Center     CAREFUSION                                         CHLOROHEXADINE GLUCONATE (CHG)                               7/31/2020                 R
  549    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
  550    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                BEDSIDE PROCEDURE TRAYS                                      1/31/2019                 R
  551    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                PATIENT PREP CLIPPERS BLADES                                 1/31/2019                 R
  552    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL INSTRUMENTS                                         1/30/2019                 R
  553    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                 R
  554    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL HAND PREPS                                          4/30/2021                 R
  555    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                INSTRUMENT CONTAINERS                                        1/15/2109                 R
  556    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                ACTIVE HUMIDIFICATION DEVICES                               10/31/2018                 R
  557    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                LAPAROSCOPIC SURGICAL INSTRUM                                1/31/2019                 R
  558    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
                                                                                                                                                              $21,506.64
  559    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
  560    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                BEDSIDE PROCEDURE TRAYS                                      1/31/2019                 R
  561    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                PATIENT PREP CLIPPERS BLADES                                 1/31/2019                 R
  562    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL INSTRUMENTS                                         1/30/2019                 R
  563    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                 R
  564    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                SURGICAL HAND PREPS                                          4/30/2021                 R
  565    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                INSTRUMENT CONTAINERS                                        1/15/2109                 R
  566    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                ACTIVE HUMIDIFICATION DEVICES                               10/31/2018                 R
  567    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                LAPAROSCOPIC SURGICAL INSTRUM                                1/31/2019                 R
  568    Seton Medical Center     CAREFUSION 2200 MEDICAL SPECIALTIES                DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
  569    Seton Medical Center     CAREFUSION SOLUTIONS, LLC (PYXIS)                  EQUIPMENT-LEASE/RENTAL                                        9/7/2015    $6,205.77    R
  570    Seton Medical Center     CARITAS BUSINESS SERVICES                          BUSINESS ASSOCIATE AGREEMENT                                  3/8/2065         $0.00   R
  571    Seton Medical Center     CAROLON                                            VCT ANTI-EMBOLISM STOCKINGS                                 11/30/2021                 R
                                                                                                                                                                    $0.00
  572    Seton Medical Center     CAROLON                                            VCT ANTI-EMBOLISM STOCKINGS                                 11/30/2021                 R
  573    Seton Medical Center     CARSOLIN-CHANG, CYNTHIA M.D.                       LEASE-AS LANDLORD                                            8/31/2017         $0.00   A
  574    Seton Medical Center     CATHOLIC HEALTHCARE AUDIT NETWORK (CHAN)           LETTER OF AGREEMENT                                          Evergreen         $0.00   R
  575    Seton Medical Center     CAVERO, PATRICIA MD                                LEASE-AS LANDLORD                                            5/31/2019                 A
  576    Seton Medical Center     CAVERO, PATRICIA MD                                CARDIOLOGY AND INTERVENTIONAL CALL COVERAGE                  4/30/2020    $7,060.00    R
  577    Seton Medical Center     CAVERO, PATRICIA MD                                EKG SERVICES AGREEMENT                                      12/31/2017                 R
  578    Seton Medical Center     CBORD GROUP, INC.                                  SERVICES-SOFTWARE MAINTENANCE & SUPPORT                      5/31/2019      $390.48    R
  579    Seton Medical Center     CELULARITY FUNCTIONAL REGENERATION LLC             LOW FREQUENCY ULTRASONIC WOUND                               4/30/2019                 R
                                                                                                                                                                    $0.00
  580    Seton Medical Center     CELULARITY FUNCTIONAL REGENERATION LLC             LOW FREQUENCY ULTRASONIC WOUND                               4/30/2019                 R
  581    Seton Medical Center     CENTRAL ADMIXTURE PHARMACY SERVICES INC            OUTSOURCE IV ADMIXTURE SERVICES                             12/31/2018   $14,021.40    R
  582    Seton Medical Center     CENTRAL HEALTH PLAN                                HOSPITAL SERVICES AGREEMENT                                  Evergreen         $0.00   R
  583    Seton Medical Center     CEP AMERICA DBA VITUITY                            PHYSICIANS-IN HOUSE COVERAGE AGREEMENT                      12/31/2023         $0.00   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  584    Seton Medical Center     CERTIFIED MEDICAL TESTING                                                                                      4/16/2019                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                                                                                                                                                $7,320.00
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  585    Seton Medical Center     CERTIFIED MEDICAL TESTING                                                                                      4/23/2019                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
  586    Seton Medical Center     CHAMBERLAIN UNIVERSITY                             MEMORANDUM OF UNDERSTANDING                                 4/30/2019          $0.00    A
  587    Seton Medical Center     CHENG, LEO W.K. MD                                 CALL COVERAGE FOR NEUROSURGERY                              6/30/2020     $29,650.00    R
  588    Seton Medical Center     CHINESE COMMUNITY HEALTH PLAN                      HOSPITAL SERVICES AGREEMENT                                 Evergreen      $8,288.68    R
  589    Seton Medical Center     CIGNA (E)                                          HOSPITAL SERVICES AGREEMENT                                 Evergreen     $49,505.00    A
                                  CIHQ CENTER FOR IMPROVEMENT IN HEALTHCARE
  590    Seton Medical Center                                                        SERVICES-CONSULTING                                          Evergreen        $0.00     A
                                  QUALITY
  591    Seton Medical Center     CINCINNATI SUB ZERO                                PATIENT TEMPERATURE PRODUCTS                               12/31/2020                   R
                                                                                                                                                                 $246.78
  592    Seton Medical Center     CINCINNATI SUB ZERO                                PATIENT TEMPERATURE PRODUCTS                               12/31/2020                   R
  593    Seton Medical Center     CINTAS CORPORATION DIRECT SALES/RENTALS            UNIFORMS                                                    1/31/2021                   R
  594    Seton Medical Center     CINTAS CORPORATION DIRECT SALES/RENTALS            MICROFIBER PRODUCTS, MATS                                   1/31/2021                   R
                                                                                                                                                                $3,662.03
  595    Seton Medical Center     CINTAS CORPORATION DIRECT SALES/RENTALS            UNIFORMS                                                    1/31/2021                   R
  596    Seton Medical Center     CINTAS CORPORATION DIRECT SALES/RENTALS            MICROFIBER PRODUCTS, MATS                                   1/31/2021                   R
  597    Seton Medical Center     CITY COLLEGE OF SAN FRANCISCO                      STUDENT AFFILIATION AGREEMENT                              12/31/2018         $0.00     A
  598    Seton Medical Center     CLARK CONSTRUCTION GROUP                           CONSTRUCTION                                               11/30/2019         $0.00     R
  599    Seton Medical Center     CLIENTELL, INC.                                    SERVICES-TELECOMMUNICATIONS                                 7/24/2015         $0.00     R
                                                                                     PARTICIPATING FACILITY AGREEMENT, TWO-SIDED RISK
                                  CMS INNOVATION CENTER - BUNDLED PAYMENT FOR
  600    Seton Medical Center                                                        BUNDLED PAYMENT CONTRACT                                     Evergreen        $0.00     R
                                  CARE IMPROVEMENT - ADVANCED (BPCI-ADVANCED)

                                  COLLABORATIVE ALLIANCE FOR NURSING OUTCOMES (
  601    Seton Medical Center                                                        DATA REGISTRY PROGRAM                                       3/14/2019         $0.00     A
                                  CALNOC)
  602    Seton Medical Center     COLOPLAST CORP                                     SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
  603    Seton Medical Center     COLOPLAST CORP                                     SKIN INTEGRITY: SKIN CLENSER                                3/31/2020                   R
  604    Seton Medical Center     COLOPLAST CORP                                     BOWEL MANAGEMENT                                            3/31/2020                   R
  605    Seton Medical Center     COLOPLAST CORP                                     SPECIALTY UROLOGICAL PRODUCTS                              12/31/2020                   R
  606    Seton Medical Center     COLOPLAST CORP                                     SURGICAL INCONTINENCE PRODUCTS                              8/31/2021         $0.00     R
  607    Seton Medical Center     COLOPLAST CORP                                     SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
  608    Seton Medical Center     COLOPLAST CORP                                     SKIN INTEGRITY: SKIN CLENSER                                3/31/2020                   R
  609    Seton Medical Center     COLOPLAST CORP                                     BOWEL MANAGEMENT                                            3/31/2020                   R
  610    Seton Medical Center     COLOPLAST CORP                                     SPECIALTY UROLOGICAL PRODUCTS                              12/31/2020                   R
  611    Seton Medical Center     COMCAST CABLE COMMUNICATIONS, LLC                  SERVICES-TELECOMMUNICATIONS                                 3/14/2019      $1,291.96    R

See last page for relevant footnotes                                                       10
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 16 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
  612    Seton Medical Center     COMPHEALTH                                         PHYSICIANS-PROFESSIONAL SERVICES AGREEMENT                   6/24/2020         $0.00   R
  613    Seton Medical Center     COMPRESSION THERAPY CONCEPTS                       VASCULAR COMPRESSION THERAPY                                11/30/2018                 R
                                                                                                                                                              $13,913.14
  614    Seton Medical Center     COMPRESSION THERAPY CONCEPTS                       VASCULAR COMPRESSION THERAPY                                11/30/2018                 R
  615    Seton Medical Center     CONMED CORPORATION                                 LAP SUCTION IRRIGATION                                       7/30/2019                 R
  616    Seton Medical Center     CONMED CORPORATION                                 ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  617    Seton Medical Center     CONMED CORPORATION                                 SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
                                                                                                                                                               $2,767.81
  618    Seton Medical Center     CONMED CORPORATION                                 LAP SUCTION IRRIGATION                                       7/30/2019                 R
  619    Seton Medical Center     CONMED CORPORATION                                 ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  620    Seton Medical Center     CONMED CORPORATION                                 SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
  621    Seton Medical Center     CONMED LINVATEC                                    ORTHOPEDIC POWER TOOLS AND ACC                               4/30/2019                 R
  622    Seton Medical Center     CONMED LINVATEC                                    ARTHROSCOPY SUPPLIES                                         5/30/2019                 R
  623    Seton Medical Center     CONMED LINVATEC                                    ARTHROSCOPY FLUID WASTE MGMT                                  3/1/2020                 R
                                                                                                                                                                    $0.00
  624    Seton Medical Center     CONMED LINVATEC                                    ORTHOPEDIC POWER TOOLS AND ACC                               4/30/2019                 R
  625    Seton Medical Center     CONMED LINVATEC                                    ARTHROSCOPY SUPPLIES                                         5/30/2019                 R
  626    Seton Medical Center     CONMED LINVATEC                                    ARTHROSCOPY FLUID WASTE MGMT                                  3/1/2020                 R
  627    Seton Medical Center     CONSTELLATION NEW ENERGY- GAS DIVISION, LLC        FACILITY SERVICES AGREEMENT                                  5/15/2019   $86,158.58    R
  628    Seton Medical Center     CONSTELLATION NEWENERGY, INC.                      FACILITY SERVICES AGREEMENT                                  3/31/2016         $0.00   R
  629    Seton Medical Center     CONTEC INC                                         PHARMACY CLEANING SUPPLIES AND EQUIPMENT                     4/30/2019                 R
                                                                                                                                                                    $0.00
  630    Seton Medical Center     CONTEC INC                                         PHARMACY CLEANING SUPPLIES AND EQUIPMENT                     4/30/2019                 R
  631    Seton Medical Center     CONVATEC BRISTOL MYERS SQUIBB COMPANY              ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
                                                                                                                                                                    $0.00
  632    Seton Medical Center     CONVATEC BRISTOL MYERS SQUIBB COMPANY              ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
  633    Seton Medical Center     COOK MEDICAL INC                                   SPECIALTY UROLOGY PRODUCTS                                  12/31/2020                 R
  634    Seton Medical Center     COOK MEDICAL INC                                   GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                 R
  635    Seton Medical Center     COOK MEDICAL INC                                   PERIPHERAL AND BILIARY STENTS                                1/31/2020                 R
  636    Seton Medical Center     COOK MEDICAL INC                                   DIR PRODUCTS                                                 1/31/2020                 R
  637    Seton Medical Center     COOK MEDICAL INC                                   CARDIAC RHYTHM MANAGEMENT                                    3/31/2020                 R
  638    Seton Medical Center     COOK MEDICAL INC                                   VENA CAVA FILTERS                                            7/31/2020                 R
  639    Seton Medical Center     COOK MEDICAL INC                                   HIGH RISK OBGYN PRODS MED/SURG                              12/31/2019                 R
  640    Seton Medical Center     COOK MEDICAL INC                                   HIGH RISK OBGYN PROD SPECIALTY                              12/31/2019                 R
                                                                                                                                                              $34,646.45
  641    Seton Medical Center     COOK MEDICAL INC                                   SPECIALTY UROLOGY PRODUCTS                                  12/31/2020                 R
  642    Seton Medical Center     COOK MEDICAL INC                                   GASTROINTESTINAL ENDOSCOPY                                   1/31/2019                 R
  643    Seton Medical Center     COOK MEDICAL INC                                   PERIPHERAL AND BILIARY STENTS                                1/31/2020                 R
  644    Seton Medical Center     COOK MEDICAL INC                                   DIR PRODUCTS                                                 1/31/2020                 R
  645    Seton Medical Center     COOK MEDICAL INC                                   CARDIAC RHYTHM MANAGEMENT                                    3/31/2020                 R
  646    Seton Medical Center     COOK MEDICAL INC                                   VENA CAVA FILTERS                                            7/31/2020                 R
  647    Seton Medical Center     COOK MEDICAL INC                                   HIGH RISK OBGYN PRODS MED/SURG                              12/31/2019                 R
  648    Seton Medical Center     COOK MEDICAL INC                                   HIGH RISK OBGYN PROD SPECIALTY                              12/31/2019                 R
  649    Seton Medical Center     COOPER SURGICAL INC                                OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
                                                                                                                                                                 $387.45
  650    Seton Medical Center     COOPER SURGICAL INC                                OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
  651    Seton Medical Center     CORE POWER SERVICES, INC.                          CONSTRUCTION                                                 4/23/2019    $7,994.63    R
  652    Seton Medical Center     CORPORATE SECURITY SERVICE INC.                    SERVICES-PROFESSIONAL                                        2/28/2019  $151,861.24    R
  653    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         CHART PAPER AND RELATED PRODUCTS                             8/31/2020                 R
  654    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SHARPS DISPOSABLE CONTAINERS                                 4/30/2020                 R
  655    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DISPOSABLE LABOR AND DELIVERY                                8/31/2020                 R
  656    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
  657    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ENDO TUBES AND RELATED PRODUCTS                             12/31/2018                 R
  658    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
  659    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ELECTRONIC THERMOMETRY                                       5/31/2020                 R
  660    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
  661    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DIALYSIS PRODUCTS                                           10/31/2020                 R
  662    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R
  663    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         TRACHEOSTOMY TUBES                                          12/31/2018                 R
  664    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DISPOSABLE WOUND RETRACTOR                                   4/30/2019                 R
  665    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         BIOLOGICAL MESH PRODUCTS                                     9/30/2019                 R
  666    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         VIDEO LARYNGOSCOPES                                          9/30/2020                 R
  667    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
  668    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
  669    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         TROCAR PRODUCTS                                              3/31/2021                 R
  670    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  671    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
                                                                                                                                                              $29,779.28
  672    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         CHART PAPER AND RELATED PRODUCTS                             8/31/2020                 R
  673    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SHARPS DISPOSABLE CONTAINERS                                 4/30/2020                 R
  674    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DISPOSABLE LABOR AND DELIVERY                                8/31/2020                 R
  675    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
  676    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ENDO TUBES AND RELATED PRODUCTS                             12/31/2018                 R
  677    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
  678    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ELECTRONIC THERMOMETRY                                       5/31/2020                 R
  679    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
  680    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DIALYSIS PRODUCTS                                           10/31/2020                 R
  681    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R

See last page for relevant footnotes                                                       11
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 17 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
  682    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         TRACHEOSTOMY TUBES                                          12/31/2018                 R
  683    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         DISPOSABLE WOUND RETRACTOR                                   4/30/2019                 R
  684    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         BIOLOGICAL MESH PRODUCTS                                     9/30/2019                 R
  685    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         VIDEO LARYNGOSCOPES                                          9/30/2020                 R
  686    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
  687    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
  688    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         TROCAR PRODUCTS                                              3/31/2021                 R
  689    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
  690    Seton Medical Center     COVIDIEN BUSINESS SERVICES                         SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
  691    Seton Medical Center     CR REICHEL                                         CONSTRUCTION                                                 4/17/2019         $0.00   R
  692    Seton Medical Center     CRAWFORD HEALTHCARE INC                            SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
                                                                                                                                                                    $0.00
  693    Seton Medical Center     CRAWFORD HEALTHCARE INC                            SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
  694    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        2/19/2020         $0.00   A
  695    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        2/27/2020         $0.00   A
  696    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        3/11/2020         $0.00   A
  697    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        3/10/2020         $0.00   A
  698    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        3/14/2020         $0.00   A
  699    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        3/19/2020         $0.00   A
  700    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        3/26/2020         $0.00   A
  701    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        4/16/2020         $0.00   A
  702    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        4/16/2020         $0.00   A
  703    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        4/16/2020         $0.00   A
  704    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                         5/7/2020         $0.00   A
  705    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        4/25/2020         $0.00   A
  706    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        4/30/2020         $0.00   A
  707    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        5/13/2020         $0.00   A
  708    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        5/23/2020         $0.00   A
  709    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        6/13/2020         $0.00   A
  710    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        6/19/2020         $0.00   A
  711    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        6/24/2020         $0.00   A
  712    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        6/27/2020         $0.00   A
  713    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        6/30/2020         $0.00   A
  714    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        7/11/2020         $0.00   A
  715    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        7/18/2020         $0.00   A
  716    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        7/29/2020         $0.00   A
  717    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        8/20/2020         $0.00   A
  718    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        8/20/2020         $0.00   A
  719    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                        8/27/2020         $0.00   A
  720    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       10/16/2020         $0.00   A
  721    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       11/12/2020         $0.00   A
  722    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       11/13/2020         $0.00   A
  723    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       11/14/2020         $0.00   A
  724    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       11/26/2020         $0.00   A
  725    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       12/11/2020         $0.00   A
  726    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       12/13/2020         $0.00   A
  727    Seton Medical Center     CROSSROADS HOME HEALTH & HOSPICE                   SERVICES-PROFESSIONAL                                       12/26/2020         $0.00   A
  728    Seton Medical Center     CSI CONSTRUCTION                                   CONSTRUCTION                                                 1/25/2020   $12,474.00    R

                                                                                     PROFESSIONAL, ADMIN AND COVERAGE SERVICES -
  729    Seton Medical Center     DALY CITY PATHOLOGY GROUP (DON JACOBS, MD)                                                                      7/1/2020     $18,035.80    R
                                                                                     PATHOLOGY MED DIR AND RADIATION SAFETY OFFICER
  730    Seton Medical Center     DANDLELION MEDICAL                                 NEONATAL DEVELOPMENTAL PRODUCTS                            10/31/2020                   R
                                                                                                                                                                    $0.00
  731    Seton Medical Center     DANDLELION MEDICAL                                 NEONATAL DEVELOPMENTAL PRODUCTS                            10/31/2020                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  732    Seton Medical Center     DEGENKOLB ENGINEERS                                                                                           12/31/2019          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
  733    Seton Medical Center     DEPARTMENT OF HEALTH CARE SERVICES                 SUB-ACUTE CARE, MEDI-CAL                                    Evergreen          $0.00    A
  734    Seton Medical Center     DEPARTMENT OF HEALTH CARE SERVICES, DHCS           PRICING AGREEMENT                                          12/31/2020          $0.00    A
  735    Seton Medical Center     DEPUY ORTHOPEDICS INC                              ORTHO BONE CEMENT ACCS AND REVISIONS                        7/23/2020                   R
                                                                                                                                                              $130,049.56
  736    Seton Medical Center     DEPUY ORTHOPEDICS INC                              ORTHO BONE CEMENT ACCS AND REVISIONS                        7/23/2020                   R
  737    Seton Medical Center     DEPUY SPINE                                        SPINAL IMPLANTS AND RELATED PRODUCTS                         4/4/2019          $0.00    R
  738    Seton Medical Center     DEPUY SYNTHES SALES INC                            GENERAL ORTHO TRAUMA                                       10/25/2019                   R
                                                                                                                                                                    $0.00
  739    Seton Medical Center     DEPUY SYNTHES SALES INC                            BIOLOGICAL MESH PRODUCTS                                    9/30/2019                   R
  740    Seton Medical Center     DERMA SCIENCES, INC.                               SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
                                                                                                                                                                    $0.00
  741    Seton Medical Center     DERMA SCIENCES, INC.                               SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
  742    Seton Medical Center     DEROYAL INDUSTRIES INC                             TEMPERATURE MONITORING PRODUCTS                            12/31/2018                   R
  743    Seton Medical Center     DEROYAL INDUSTRIES INC                             SKIN BREAKDOWN PREVENTION                                   6/30/2019                   R
                                                                                                                                                                    $0.00
  744    Seton Medical Center     DEROYAL INDUSTRIES INC                             TEMPERATURE MONITORING PRODUCTS                            12/31/2018                   R
  745    Seton Medical Center     DEROYAL INDUSTRIES INC                             SKIN BREAKDOWN PREVENTION                                   6/30/2019                   R
  746    Seton Medical Center     DIAGNOSTICA STAGO, INC.                            HEMOSTASIS ANALYZERS, REAGENTS                              7/31/2019                   R
                                                                                                                                                               $42,134.56
  747    Seton Medical Center     DIAGNOSTICA STAGO, INC.                            HEMOSTASIS ANALYZERS, REAGENTS                              7/31/2019                   R
  748    Seton Medical Center     DM SYSTEMS INC                                     SKIN BREAKDOWN PREVENTION                                   6/30/2019                   R
                                                                                                                                                                $3,856.98
See last page for relevant footnotes                                                       12
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 18 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
                                                                                                                                                               $3,856.98
  749    Seton Medical Center     DM SYSTEMS INC                                     SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
  750    Seton Medical Center     DONOR NETWORK WEST                                 BLOOD/ORGAN/TISSUE                                           Evergreen         $0.00   A
  751    Seton Medical Center     DR. RECTOR                                         UROLOGY                                                       1/0/1900         $0.00   R
  752    Seton Medical Center     DRAEGER MEDICAL INC                                ANESTHESIA EQUIPMENT                                         6/30/2019                 R
  753    Seton Medical Center     DRAEGER MEDICAL INC                                PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
                                                                                                                                                               $1,370.73
  754    Seton Medical Center     DRAEGER MEDICAL INC                                ANESTHESIA EQUIPMENT                                         6/30/2019                 R
  755    Seton Medical Center     DRAEGER MEDICAL INC                                PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
  756    Seton Medical Center     DRG HEALTH CARE STAFFING                           SERVICES-STAFFING                                           12/15/2018         $0.00   R
  757    Seton Medical Center     E M ADAMS COMPANY INC                              RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
                                                                                                                                                                    $0.00
  758    Seton Medical Center     E M ADAMS COMPANY INC                              RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
  759    Seton Medical Center     EASY CHOICE HEALTH PLAN                            HOSPITAL SERVICES AGREEMENT                                  Evergreen         $0.00   R
  760    Seton Medical Center     ECOLAB                                             FACILITY SERVICES AGREEMENT                                   4/1/2020                 R
  761    Seton Medical Center     ECOLAB                                             FACILITY SERVICES AGREEMENT                                   4/1/2020                 R
  762    Seton Medical Center     ECOLAB                                             SERVICES-PEST CONTROL                                         4/1/2020                 R
  763    Seton Medical Center     ECOLAB                                             SERVICES-WASTE MANAGEMENT                                    1/28/2020   $11,450.58    R
  764    Seton Medical Center     ECOLAB                                             SOAPS LOTIONS WATERLESS RINSES                               9/30/2020                 R
  765    Seton Medical Center     ECOLAB                                             LAUNDRY PRODUCTS MAINTENANCE                                12/31/2018                 R
  766    Seton Medical Center     ECOLAB                                             ROOM TURNOVER PRODUCTS                                       8/31/2021                 R
  767    Seton Medical Center     E-CYCLE ENVIRONMENTAL, INC.                        CONSTRUCTION                                                  1/7/2020         $0.00   R
  768    Seton Medical Center     EDGARDO G ALICAWAY, M.D., P.C.                     LEASE                                                        4/30/2020         $0.00   A
  769    Seton Medical Center     EDWARDS LIFESCIENCES                               HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
  770    Seton Medical Center     EDWARDS LIFESCIENCES                               THROMBECTOMY PRODUCTS                                       10/31/2018                 R
  771    Seton Medical Center     EDWARDS LIFESCIENCES                               PERFUSION PRODUCTS                                           1/31/2021                 R
  772    Seton Medical Center     EDWARDS LIFESCIENCES                               HEART VALVE PRODUCTS                                         6/11/2019   $14,190.78    R
  773    Seton Medical Center     EDWARDS LIFESCIENCES                               HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
  774    Seton Medical Center     EDWARDS LIFESCIENCES                               PERFUSION PRODUCTS                                           1/31/2021                 R
  775    Seton Medical Center     EDWARDS LIFESCIENCES                               HEART VALVE PRODUCTS                                         6/11/2019                 R
  776    Seton Medical Center     EHOB INC                                           SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
                                                                                                                                                                 $195.81
  777    Seton Medical Center     EHOB INC                                           SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  778    Seton Medical Center     EISEN ENVIRONMENTAL & CONSTRUCTION SERVICES                                                                    1/16/2020          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
  779    Seton Medical Center     EK HEALTH SERVICES, INC.                           SERVICES-CONSULTING                                         8/14/2019        $432.05    R
  780    Seton Medical Center     ELECTRONIC TRACKING SYSTEMS LLC                    LEASE-AS LANDLORD                                          12/31/2015          $0.00    A
  781    Seton Medical Center     EMILE LANDSCAPING                                  CONSTRUCTION                                                1/20/2020     $25,210.00    R
  782    Seton Medical Center     ENCOMPASS GROUP LLC                                REUSABLE TEXTILES AND SERVICES                             11/30/2018                   R
  783    Seton Medical Center     ENCOMPASS GROUP LLC                                DISPOSABLE NON STERILE APPAREL                             11/30/2018                   R
                                                                                                                                                                    $0.00
  784    Seton Medical Center     ENCOMPASS GROUP LLC                                REUSABLE TEXTILES AND SERVICES                             11/30/2018                   R
  785    Seton Medical Center     ENCOMPASS GROUP LLC                                DISPOSABLE NON STERILE APPAREL                             11/30/2018                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  786    Seton Medical Center     ENTEK CONSULTING GROUP, INC.                                                                                   4/16/2019      $4,405.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                  FAMILY MEDICAL GROUP, A PROFESSIONAL
  787    Seton Medical Center                                                        LEASE-AS LANDLORD                                           2/28/2019          $0.00    A
                                  CORPORATION
  788    Seton Medical Center     FASTAFF, LLC                                       MEMORANDUM OF UNDERSTANDING                                 8/12/2019          $0.00    R
  789    Seton Medical Center     FEENEY, THOMAS MD                                  CARDIOLOGY AND INTERVENTIONAL CALL COVERAGE                 4/30/2020                   R
                                                                                                                                                                $4,600.00
  790    Seton Medical Center     FEENEY, THOMAS MD                                  EKG SERVICES AGREEMENT                                     12/31/2017                   R
                                                                                     CARDIOLOGY AND INTERVENTIONAL (J. FEENEY) CALL
  791    Seton Medical Center     FEENEY-VAUGHAN M.D. PARTNERSHIP                                                                                4/30/2020          $0.00    R
                                                                                     COVERAGE
  792    Seton Medical Center     FEENEY-VAUGHN MD PARTNERSHIP                       CALL AGREEMENT-CARDIOLOGY O'NEIL                            4/30/2020                   R
                                                                                                                                                               $16,700.00
  793    Seton Medical Center     FEENEY-VAUGHN MD PARTNERSHIP                       CALL AGREEMENT-CARDIOLOGY VAUGHN                            4/30/2020                   R
  794    Seton Medical Center     FIRE KING FIRE PROTECTION, INC.                    CONSTRUCTION                                                8/29/2019      $2,362.75    R
  795    Seton Medical Center     FIRST HEALTHCARE PRODUCTS                          EXAM ROOM FURNITURE EQUIPMENT                               3/31/2020                   R
                                                                                                                                                                  $41.69
  796    Seton Medical Center     FIRST HEALTHCARE PRODUCTS                          EXAM ROOM FURNITURE EQUIPMENT                               3/31/2020                   R
  797    Seton Medical Center     FISHER AND PAYKEL HEALTHCARE INC                   INFANT CARE CAPITAL EQUIPMENT                               7/31/2021                   R
  798    Seton Medical Center     FISHER AND PAYKEL HEALTHCARE INC                   ACTIVE HUMIDIFICATION DEVICES                              10/31/2021                   R
                                                                                                                                                                $3,759.73
  799    Seton Medical Center     FISHER AND PAYKEL HEALTHCARE INC                   INFANT CARE CAPITAL EQUIPMENT                               7/31/2021                   R
  800    Seton Medical Center     FISHER AND PAYKEL HEALTHCARE INC                   ACTIVE HUMIDIFICATION DEVICES                              10/31/2021                   R
  801    Seton Medical Center     FLUORESCO SERVICES                                 CONSTRUCTION                                                 2/7/2020       $477.18     R
  802    Seton Medical Center     FOLLETT CORP                                       ICE MACHINES AND DISPENSERS                                 6/30/2020                   R
                                                                                                                                                                $5,210.52
  803    Seton Medical Center     FOLLETT CORP                                       ICE MACHINES AND DISPENSERS                                 6/30/2020                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  804    Seton Medical Center     FR. LUAT JOHN NGUYEN                                                                                           1/31/2019          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  805    Seton Medical Center     FR. QUOC NGUYEN                                                                                               12/31/2018          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
  806    Seton Medical Center     FREEDOM MEDICAL                                    EQUIPMENT-LEASE/RENTAL                                      2/28/2019          $0.00    R
  807    Seton Medical Center     FTG BUILDERS, INC.                                 CONSTRUCTION                                                 3/1/2019    $358,703.97    R
  808    Seton Medical Center     FUJIFILM MEDICAL SYSTEMS USA INC                   ENTERPRISE IMAGE MANAGEMENT                                12/31/2020                   R
                                                                                                                                                                $4,049.50
  809    Seton Medical Center     FUJIFILM MEDICAL SYSTEMS USA INC                   ENTERPRISE IMAGE MANAGEMENT                                12/31/2020                   R
  810    Seton Medical Center     GARDA CL WEST, INC.                                SERVICES-ARMORED CARRIER                                    1/28/2020      $1,073.96    R
  811    Seton Medical Center     GARDA CL WEST, INC.                                SERVICES-ARMORED CARRIER                                    2/28/2019      $1,073.96    R
  812    Seton Medical Center     GE HEALTHCARE                                      EQUIPMENT-PURCHASE                                          7/14/2050     $44,555.85    R

See last page for relevant footnotes                                                       13
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                               Main Document    Page 19 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                                Nature of Contact / Lease                   Date (C)       (D)        (H)
  813    Seton Medical Center     GE HEALTHCARE                                      SERVICES-EQUIPMENT MAINTENANCE                              12/31/2019         $0.00   R
  814    Seton Medical Center     GE HEALTHCARE - OEC                                CONTRACT MEDIA X-RAY                                        12/31/2020                 R
  815    Seton Medical Center     GE HEALTHCARE - OEC                                ANESTHESIA EQUIPMENT                                         6/30/2019      $521.04    R
  816    Seton Medical Center     GE HEALTHCARE - OEC                                ANESTHESIA EQUIPMENT                                         6/30/2019                 R
  817    Seton Medical Center     GE MEDICAL SYSTEMS                                 PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
  818    Seton Medical Center     GE MEDICAL SYSTEMS                                 FETAL MONITORING                                             5/31/2021                 R
                                                                                                                                                               $2,859.20
  819    Seton Medical Center     GE MEDICAL SYSTEMS                                 PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
  820    Seton Medical Center     GE MEDICAL SYSTEMS                                 FETAL MONITORING                                             5/31/2021                 R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  821    Seton Medical Center     GENERAL INSPECTION SERVICES                                                                                    1/11/2021          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
  822    Seton Medical Center     GENESIS MEDICAL STAFFING, INC.                     SERVICES-STAFFING                                            4/1/2019          $0.00    R
  823    Seton Medical Center     GIROLAMI, MICHAEL MD                               EKG SERVICES AGREEMENT                                     12/31/2017          $0.00    R
  824    Seton Medical Center     GIVEN DESIGN GROUP (GDG ARCHITECTS)                SERVICES-PROFESSIONAL                                       9/30/2020     $19,150.00    R
  825    Seton Medical Center     GOLDEN GATE GLASS & MIRROR                         CONSTRUCTION                                                 2/1/2020      $3,918.04    R
  826    Seton Medical Center     GOLDEN GATE PERFUSION                              BLOOD/ORGAN/TISSUE                                          3/20/2020     $85,275.00    R
  827    Seton Medical Center     GRACE MEDICAL                                      ENT IMPLANTS AND INSTRUMENTS                               10/31/2019                   R
                                                                                                                                                                   $0.00
  828    Seton Medical Center     GRACE MEDICAL                                      ENT IMPLANTS AND INSTRUMENTS                               10/31/2019                   R
  829    Seton Medical Center     GRADY, BRIAN MD                                    UROLOGY ON CALL                                             5/31/2020                   R
                                                                                                                                                                $8,480.00
  830    Seton Medical Center     GRADY, BRIAN MD                                    PRESIDENT ELECT OF ITS MEDICAL STAFF                        4/30/2020                   R
  831    Seton Medical Center     GRAFTMASTER RX                                     CLINICAL TRIAL AGREEMENT                                    8/13/2020         $0.00     R
  832    Seton Medical Center     GRAINGER INC                                       MAINTENANCE REPAIR OPERATIONS                               4/30/2022                   R
                                                                                                                                                               $19,153.47
  833    Seton Medical Center     GRAINGER INC                                       MAINTENANCE REPAIR OPERATIONS                               4/30/2022                   R
                                  GRM INFORMATION MANAGEMENT SERVICES OF
  834    Seton Medical Center                                                        SERVICES-DOCUMENT STORAGE                                    1/5/2020         $0.00     A
                                  CALIFORNIA, LLC
  835    Seton Medical Center     GROEGER, EUGENE MD                                 CALL COVERAGE FOR VASCULAR SURGERY                          3/31/2019     $11,100.00    R
  836    Seton Medical Center     GS SOLUTIONS INC DBA GS MEDICAL                    SPINAL IMPLANTS AND RELATED PRODUCTS                        6/30/2020                   R
                                                                                                                                                                   $0.00
  837    Seton Medical Center     GS SOLUTIONS INC DBA GS MEDICAL                    SPINAL IMPLANTS AND RELATED PRODUCTS                        6/30/2020                   R
  838    Seton Medical Center     GUISADO, RAUL MD                                   PHYSICIAN DIRECTORSHIP                                      3/31/2020         $0.00     R
  839    Seton Medical Center     GUISADO, RAUL MD                                   CALL AGREEMENT-NEUROLOGY                                    3/31/2020         $0.00     R
  840    Seton Medical Center     HAMBY, DENNIS L. MD                                LEASE-AS LANDLORD                                           7/31/2021                   A
                                                                                                                                                                $2,625.00
  841    Seton Medical Center     HAMBY, DENNIS L. MD                                CALL COVERAGE FOR GASTROENTEROLOGY                         10/31/2018                   R
  842    Seton Medical Center     HANNON, MONICA MD                                  ON-CALL COVERAGE AGREEMENT FOR OB/GYN                       1/31/2019      $5,175.00    R
  843    Seton Medical Center     HANNON, ZIYAD MD                                   ON-CALL COVERAGE AGREEMENT FOR OB/GYN                       1/31/2019      $4,275.00    R
  844    Seton Medical Center     HARTMAN, PAUL D. MD                                LEASE-AS LANDLORD                                           2/28/2018          $0.00    A
  845    Seton Medical Center     HAZLEHURST, THOMAS MD                              MEDICAL DIRECTOR- SKILLED NURSING                           4/30/2020      $7,245.00    R
  846    Seton Medical Center     HCT EXECUTIVE INTERIM SOLUTIONS, LLC               SERVICES-STAFFING                                            2/5/2020          $0.00    R
  847    Seton Medical Center     HEALTH NET (E)                                     HOSPITAL SERVICES AGREEMENT                                 Evergreen     $20,913.00    A
  848    Seton Medical Center     HEALTH NET - FEDERAL SERVICES                      MEDICAL SERVICES AGREEMENT, ACE PROGRAM                     Evergreen          $0.00    R
  849    Seton Medical Center     HEALTH PLAN OF SAN MATEO (E)(F)                    HOSPITAL SERVICE AGREEMENT                                  12/1/2020                   A
                                                                                                                                                                $9,763.00
  850    Seton Medical Center     HEALTH PLAN OF SAN MATEO (E)(F)                    HOSPITAL SERVICE AGREEMENT                                  Evergreen                   A
  851    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           STERILIZATION POUCHES                                       9/30/2019                   R
  852    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           STERILIZATION ASSURANCE                                     9/30/2019                   R
  853    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           CLEANING VALIDATION SUPPORT                                 9/30/2019                   R
                                                                                                                                                                $1,754.28
  854    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           STERILIZATION POUCHES                                       9/30/2019                   R
  855    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           STERILIZATION ASSURANCE                                     9/30/2019                   R
  856    Seton Medical Center     HEALTHMARK INDUSTRIES CO                           CLEANING VALIDATION SUPPORT                                 9/30/2019                   R
  857    Seton Medical Center     HEALTHPORT TECHNOLOGIES, LLC                       SERVICES-DATA REPORTING                                     6/30/2015         $0.00     R
  858    Seton Medical Center     HEALTHPRO ASSOCIATES                               SERVICES-CONSULTING                                        12/31/2016         $0.00     R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
  859    Seton Medical Center     HEALTHTRUST WORKFORCE SOLUTIONS, LLC                                                                          11/27/2018         $0.00     R
                                                                                     EQUIPMENT LEASE AGREEMENT
  860    Seton Medical Center     HEARTBASE, INC. (F/K/A SIR AMERICAS, INC.)         LICENSE-SOFTWARE                                            8/31/2019          $0.00    R
  861    Seton Medical Center     HEE, MICHAEL MD                                    CALL COVERAGE FOR OPHTHALMOLOGY                            12/31/2020      $1,050.00    R
  862    Seton Medical Center     HELMER SCIENTIFIC                                  GENERAL LABORATORY PRODUCTS                                 3/31/2021                   R
                                                                                                                                                                  $90.61
  863    Seton Medical Center     HELMER SCIENTIFIC                                  GENERAL LABORATORY PRODUCTS                                 3/31/2021                   R
                                  HERMENEGILDO G. ANGELES, JR., M.D., A
  864    Seton Medical Center                                                        LEASE-AS LANDLORD                                          11/30/2018         $0.00     A
                                  PROFESSIONAL CORPORATION
  865    Seton Medical Center     HERNANDEZ, RAUL MD                                 UROLOGY ON CALL                                             5/31/2020      $7,950.00    R
  866    Seton Medical Center     HILL PHYSICIANS                                    HOSPITAL PARTICIPATION AGREEMENT                            Evergreen          $0.00    R
  867    Seton Medical Center     HILL PHYSICIANS MEDICAL GROUP, INC.                SERVICES-DATA REPORTING                                    10/21/2020          $0.00    R
  868    Seton Medical Center     HILL ROM CO PARTS ONLY                             AIRWAY CLEARANCE PRODUCTS                                   4/30/2021                   R
  869    Seton Medical Center     HILL ROM CO PARTS ONLY                             NURSE CALL SYSTEMS                                          4/30/2021                   R
  870    Seton Medical Center     HILL ROM CO PARTS ONLY                             PATIENT LIFTS                                               7/31/2021                   R
                                                                                                                                                                $4,495.83
  871    Seton Medical Center     HILL ROM CO PARTS ONLY                             AIRWAY CLEARANCE PRODUCTS                                   4/30/2021                   R
  872    Seton Medical Center     HILL ROM CO PARTS ONLY                             NURSE CALL SYSTEMS                                          4/30/2021                   R
  873    Seton Medical Center     HILL ROM CO PARTS ONLY                             PATIENT LIFTS                                               7/31/2021                   R
  874    Seton Medical Center     HOLLAND MD, PAUL                                   CALL COVERAGE FOR OPHTHALMOLOGY                             1/31/2020       $750.00     R
  875    Seton Medical Center     HOLLISTER INC                                      ENTEROSTOMAL THERAPY PRODUCTS                              12/31/2019                   R
  876    Seton Medical Center     HOLLISTER INC                                      GENERAL UROLOGIC PRODUCTS                                   2/28/2019                   R
  877    Seton Medical Center     HOLLISTER INC                                      ENDO TUBES AND RELATED PROD -ANCHOR FAST                   12/31/2018                   R
                                                                                                                                                                $1,771.53
  878    Seton Medical Center     HOLLISTER INC                                      ENDO TUBES AND RELATED PROD -ANCHOR FAST                   12/31/2018                   R

See last page for relevant footnotes                                                       14
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 20 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                             Nature of Contact / Lease                     Date (C)       (D)        (H)
  879    Seton Medical Center     HOLLISTER INC                                      ENTEROSTOMAL THERAPY PRODUCTS                               12/31/2019                 R
  880    Seton Medical Center     HOLLISTER INC                                      GENERAL UROLOGIC PRODUCTS                                    2/28/2019                 R
  881    Seton Medical Center     HOLOGIC SURGICAL AND DIAGNOSTICS                   SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
                                                                                                                                                              $23,898.48
  882    Seton Medical Center     HOLOGIC SURGICAL AND DIAGNOSTICS                   SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
  883    Seton Medical Center     HONEYWELL BUILDING SOLUTIONS                       CONSTRUCTION                                                 4/30/2019         $0.00   R
  884    Seton Medical Center     HOVERTECH INTERNATIONAL                            PATIENT LATERAL TRANSFER DEVCS                               7/31/2021                 R
                                                                                                                                                               $2,343.00
  885    Seton Medical Center     HOVERTECH INTERNATIONAL                            PATIENT LATERAL TRANSFER DEVCS                               7/31/2021                 R
                                  HOWMEDICA OSTEONICS DBA STRYKER
  886    Seton Medical Center                                                        CONSIGNMENT AGREEMENT                                       3/17/2015          $0.00    R
                                  CRANIOMAXILLOFACIAL
  887    Seton Medical Center     HUA, SHERWIN M.D.                                  CALL COVERAGE FOR NEUROSURGERY                               4/4/2020     $14,250.00    R
  888    Seton Medical Center     HUMANA                                             HOSPITAL SERVICES AGREEMENT (HMO / PPO)                     Evergreen                   R
                                                                                                                                                                   $0.00
  889    Seton Medical Center     HUMANA                                             HOSPITAL SERVICES AGREEMENT (MANAGED CARE)                  Evergreen                   R
  890    Seton Medical Center     I C MEDICAL                                        SMOKE EVACUATION SYSTEMS                                    8/31/2019                   R
                                                                                                                                                                   $0.00
  891    Seton Medical Center     I C MEDICAL                                        SMOKE EVACUATION SYSTEMS                                    8/31/2019                   R
  892    Seton Medical Center     ICU MEDICAL SALES INC                              INFUSION SETS                                               1/31/2020                   R
  893    Seton Medical Center     ICU MEDICAL SALES INC                              NEEDLELESS CONNECTORS                                       1/31/2025                   R
  894    Seton Medical Center     ICU MEDICAL SALES INC                              HEMODYNAMIC MONITORING PRODUCT                              6/30/2020                   R
                                                                                                                                                                 $895.72
  895    Seton Medical Center     ICU MEDICAL SALES INC                              INFUSION SETS                                               1/31/2020                   R
  896    Seton Medical Center     ICU MEDICAL SALES INC                              NEEDLELESS CONNECTORS                                       1/31/2025                   R
  897    Seton Medical Center     ICU MEDICAL SALES INC                              HEMODYNAMIC MONITORING PRODUCT                              6/30/2020                   R
  898    Seton Medical Center     IDENTICARD SYSTEMS WORLDWIDE, INC.                 SERVICES-SOFTWARE MAINTENANCE AND SUPPORT                   3/12/2019      $1,531.09    R
  899    Seton Medical Center     IMMUCOR INC                                        BLOOD BANK ALANYZERS REAGENTS                               1/31/2019      $8,475.59    R
  900    Seton Medical Center     IMPERIAL HEALTH PLAN OF CALIFORNIA, INC.           HOSPITAL SERVICES AGREEMENT                                 1/31/2020          $0.00    A
  901    Seton Medical Center     INCISIVE SURGICAL                                  ENDOMECHANICAL PRODUCTS                                     3/31/2021                   R
                                                                                                                                                                   $0.00
  902    Seton Medical Center     INCISIVE SURGICAL                                  ENDOMECHANICAL PRODUCTS                                     3/31/2021                   R
  903    Seton Medical Center     INDUSTRIAL METAL PRODUCTS COMPANY, INC.            CONSTRUCTION                                                4/18/2019                   R
                                                                                                                                                               $12,641.83
  904    Seton Medical Center     INDUSTRIAL METAL PRODUCTS COMPANY, INC.            CONSTRUCTION                                                4/18/2019                   R
  905    Seton Medical Center     INNOVATIVE HEALTHCARE CORPORATION                  PATIENT CLENSING SKIN CARE                                  5/31/2019                   R
                                                                                                                                                                   $0.00
  906    Seton Medical Center     INNOVATIVE HEALTHCARE CORPORATION                  PATIENT CLENSING SKIN CARE                                  5/31/2019                   R
  907    Seton Medical Center     INNOVATIVE MECHANICAL                              CONSTRUCTION                                               12/14/2019         $0.00     R
  908    Seton Medical Center     INSPECTIONS SERVICES, INC.                         CONSTRUCTION                                               12/31/2020         $0.00     R
  909    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   NEUROSURGICAL DURAL REPAIR                                  8/31/2020                   R
  910    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   LAPAROSCOPIC SURGICAL INSTRUMENTS                           1/31/2019                   R
  911    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   SURGICAL INSTRUMENTS                                        1/31/2019                   R
                                                                                                                                                                $5,359.35
  912    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   NEUROSURGICAL DURAL REPAIR                                  8/31/2020                   R
  913    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   LAPAROSCOPIC SURGICAL INSTRUMENTS                           1/31/2019                   R
  914    Seton Medical Center     INTEGRA LIFESCIENCES CORPORATION                   SURGICAL INSTRUMENTS                                        1/31/2019                   R
  915    Seton Medical Center     INTEGRATED HEALING TECHNOLOGIES LLC                NEG PRESSURE WOUND THERAPY                                  5/31/2019                   R
                                                                                                                                                                   $0.00
  916    Seton Medical Center     INTEGRATED HEALING TECHNOLOGIES LLC                NEG PRESSURE WOUND THERAPY                                  5/31/2019                   R
  917    Seton Medical Center     INTEGRATED HEALTH PLAN                             PARTICIPATING HOSPITAL AGREEMENT                            Evergreen         $0.00     R
  918    Seton Medical Center     INTEGRATED MEDICAL SYSTEMS INTERNATIONAL           SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
                                                                                                                                                                   $0.00
  919    Seton Medical Center     INTEGRATED MEDICAL SYSTEMS INTERNATIONAL           SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
  920    Seton Medical Center     INTERMETRO INDUSTRIES CORP                         MODULAR CASEWORK, STORAGE SYS                               6/30/2021                   R
                                                                                                                                                                   $0.00
  921    Seton Medical Center     INTERMETRO INDUSTRIES CORP                         MODULAR CASEWORK, STORAGE SYS                               6/30/2021                   R
  922    Seton Medical Center     INTERPLAN                                          PARTICIPATING HOSPITAL AGREEMENT                            Evergreen         $0.00     R
  923    Seton Medical Center     INTERSURGICAL, INC.                                NON-INFLATABLE SUPRAGLOTTIC                                 3/31/2019                   R
                                                                                                                                                                   $0.00
  924    Seton Medical Center     INTERSURGICAL, INC.                                NON-INFLATABLE SUPRAGLOTTIC                                 3/31/2019                   R
  925    Seton Medical Center     INVUITY INC                                        ADVANCED INTRACAVITY                                       10/31/2020                   R
                                                                                                                                                                   $0.00
  926    Seton Medical Center     INVUITY INC                                        ADVANCED INTRACAVITY                                       10/31/2020                   R
  927    Seton Medical Center     ION, LLC                                           SERVICES-PROFESSIONAL                                       8/31/2015     $87,422.50    R
  928    Seton Medical Center     ITANI, SHAKER MD                                   INFECTIOUS DISEASE (REQUIRED)                                1/0/1900          $0.00    R
  929    Seton Medical Center     IRB MANAGEMENT, INC.                               SERVICES-CONSULTING                                         4/30/2020          $0.00    R
  930    Seton Medical Center     ISI INSPECTION SERVICES                            PROFESSIONAL SERVICES                                       Evergreen     $24,077.88    R
  931    Seton Medical Center     JADE HEALTHCARE MEDICAL GROUP                      ANCILLARY SERVICES AGREEMENT                                Evergreen          $0.00    R
                                  JAMES M. FEENEY, MD AND DAVID A. VAUGHN, MD, A
  932    Seton Medical Center                                                        LEASE-AS LANDLORD                                           7/30/2019     $12,100.00    A
                                  CALIFORNIA PARTNERSHIP
  933    Seton Medical Center     JEFFER MANGELS BUTLER & MITCHELL LLP               SERVICES-LEGAL                                             12/14/2015          $0.00    R
  934    Seton Medical Center     JOE FILUTZE - MONTGOMERY CORPORATION               CONSTRUCTION                                               12/31/2020     $34,850.00    R
  935    Seton Medical Center     JENSEN + PARTNERS                                  CONSTRUCTION                                                11/1/2019     $15,376.00    R

  936    Seton Medical Center     JOHN LAI AND KEVIN WONG, MEDICAL CORPORATION LEASE-AS LANDLORD                                                 6/30/2017          $0.00    A

  937    Seton Medical Center     JOHN O. MISSIRIAN AND RICHARD C. SHERWOOD          LEASE-AS LANDLORD                                           1/31/2019         $0.00     A
  938    Seton Medical Center     JOHN W. WILSON, MD, INC.                           LEASE-AS LANDLORD                                           6/30/2017         $0.00     A
  939    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           LOW TEMPERATURE STERILIZATION                               2/28/2021                   R
  940    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           HIGH LEVEL DISINFECTANTS                                    4/30/2020                   R
  941    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           ANTI-INFECTION SITE DRESSING                                7/31/2020                   R
  942    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL INCONTINENCE PRODUCTS                              2/28/2019                   R
  943    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL MESH PRODUCTS                                      9/30/2019                   R
  944    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SYNTHETIC BIOABSORBABLE MESH                                9/30/2019                   R
  945    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           KNOTLESS TISSUE CLOSURE DEVICE                              3/31/2021                   R

See last page for relevant footnotes                                                       15
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 21 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #      Debtor (B)                         Contract Counterparty                              Nature of Contact / Lease                      Date (C)       (D)        (H)
  946 Seton Medical Center        JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R




See last page for relevant footnotes                                                       16
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 22 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                             Nature of Contact / Lease                    Date (C)       (D)        (H)
  947    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           WOUND DRAINAGE PRODUCTS                                      5/31/2019                 R
                                                                                                                                                              $15,100.89
  948    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           LOW TEMPERATURE STERILIZATION                                2/28/2021                 R
  949    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           HIGH LEVEL DISINFECTANTS                                     4/30/2020                 R
  950    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           ANTI-INFECTION SITE DRESSING                                 7/31/2020                 R
  951    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL INCONTINENCE PRODUCTS                               2/28/2019                 R
  952    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL MESH PRODUCTS                                       9/30/2019                 R
  953    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SYNTHETIC BIOABSORBABLE MESH                                 9/30/2019                 R
  954    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
  955    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
  956    Seton Medical Center     JOHNSON & JOHNSON HEALTHCARE SYSTEMS INC           WOUND DRAINAGE PRODUCTS                                      5/31/2019                 R
  957    Seton Medical Center     KAISER (E)(G)                                      HEALTHCARE SERVICES                                         12/31/2019                 A
  958    Seton Medical Center     KAISER (E)(G)                                      PROFESSIONAL SERVICES CONTRACT                               1/31/2020   $54,388.00    R
  959    Seton Medical Center     KAISER (E)(G)                                      PATIENT TRANSFER AGREEMENT                                   8/31/2020                 A
  960    Seton Medical Center     KARL STORZ ENDOSCOPY AMERICA INC                   LAPAROSCOPIC SURGICAL INSTRUMENTS                            1/31/2019                 R
  961    Seton Medical Center     KARL STORZ ENDOSCOPY AMERICA INC                   SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
                                                                                                                                                               $1,314.61
  962    Seton Medical Center     KARL STORZ ENDOSCOPY AMERICA INC                   LAPAROSCOPIC SURGICAL INSTRUMENTS                            1/31/2019                 R
  963    Seton Medical Center     KARL STORZ ENDOSCOPY AMERICA INC                   SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
  964    Seton Medical Center     KCI USA INC                                        SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
  965    Seton Medical Center     KCI USA INC                                        NEG PRESSURE WOUND THERAPY                                   9/30/2019                 R
  966    Seton Medical Center     KCI USA INC                                        SKIN INTEGRITY: WOUND CARE                                   3/31/2020   $80,093.02    R
  967    Seton Medical Center     KCI USA INC                                        NEG PRESSURE WOUND THERAPY                                   9/30/2019                 R
  968    Seton Medical Center     KCI USA, INC.                                      EQUIPMENT EVALUATION AGREEMENT                               8/31/2015                 R
  969    Seton Medical Center     KENTEC MEDICAL INC                                 OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
                                                                                                                                                                    $0.00
  970    Seton Medical Center     KENTEC MEDICAL INC                                 OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
  971    Seton Medical Center     KEY SURGICAL INC                                   INSTRUMENT CLEANERS AND ENZYMATICS                           9/30/2019                 R
                                                                                                                                                               $1,277.53
  972    Seton Medical Center     KEY SURGICAL INC                                   INSTRUMENT CLEANERS AND ENZYMATICS                           9/30/2019                 R
  973    Seton Medical Center     KIM, LESLIE MD                                     CALL COVERAGE FOR ORTHOPEDIC SURGERY                         8/31/2020         $0.00   R
  974    Seton Medical Center     KINAMED, INC.                                      CONSIGNMENT AGREEMENT                                       12/31/2015    $3,202.64    R
  975    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                         4/4/2020         $0.00   A
  976    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                         6/6/2020         $0.00   A
  977    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                        10/1/2020         $0.00   A
  978    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                       11/18/2020         $0.00   A
  979    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                       12/23/2020         $0.00   A
  980    Seton Medical Center     KINDRED HOSPICE                                    SERVICES-PROFESSIONAL                                       12/26/2020         $0.00   A
  981    Seton Medical Center     KINI, DIVYA R. MD, INC.                            LEASE-AS LANDLORD                                            3/31/2018         $0.00   A
  982    Seton Medical Center     KJ'S CAFE A LA CARTE, INC.                         SERVICES-CATERING                                            3/31/2019         $0.00   R
  983    Seton Medical Center     KLS MARTIN LP                                      MAXILLOFACIAL PLATING SYSTEMS                               10/31/2019                 R
                                                                                                                                                                    $0.00
  984    Seton Medical Center     KLS MARTIN LP                                      MAXILLOFACIAL PLATING SYSTEMS                               10/31/2019                 R
  985    Seton Medical Center     KOCH FILTER CORPORATION                            AIR FILTRATION PRODUCTS                                      8/31/2021                 R
                                                                                                                                                               $7,583.85
  986    Seton Medical Center     KOCH FILTER CORPORATION                            AIR FILTRATION PRODUCTS                                      8/31/2021                 R
  987    Seton Medical Center     KOCIENSKI, DALE MD                                 LEASE-AS LANDLORD                                            6/30/2019         $0.00   A
                                  KOFFLER ELECTRICAL MECHANICAL APPARATUS
  988    Seton Medical Center                                                        CONSTRUCTION                                                4/23/2019                   R
                                  REPAIR, INC.
                                                                                                                                                                $9,355.53
                                  KOFFLER ELECTRICAL MECHANICAL APPARATUS
  989    Seton Medical Center                                                        CONSTRUCTION                                                4/23/2019                   R
                                  REPAIR, INC.
  990    Seton Medical Center     KONE, INC.                                         SERVICES-EQUIPMENT MAINTENANCE                              5/31/2022     $19,345.31    R
  991    Seton Medical Center     KPG PROVIDER SERVICES                              PHYSICIANS-PROFESSIONAL SERVICES AGREEMENT                   8/7/2020          $0.00    R
  992    Seton Medical Center     KRIS OKUMU, OKUMU M.D., INC                        LEASE-AS LANDLORD                                           6/19/2018                   A
  993    Seton Medical Center     KRIS OKUMU, OKUMU M.D., INC                        CALL COVERAGE FOR ORTHOPEDIC SURGERY                        8/31/2019         $0.00     R
  994    Seton Medical Center     KRIS OKUMU, OKUMU M.D., INC                        RECRUITMENT LOAN AGREEMENT                                  4/30/2020                   R
  995    Seton Medical Center     KUTZSCHER, BERND, M.D.                             LEASE-AS LANDLORD                                          12/31/2017                   A
                                                                                                                                                                $1,050.00
  996    Seton Medical Center     KUTZSCHER, BERND, M.D.                             CALL COVERAGE FOR OPHTHALMOLOGY                            12/31/2020                   R
  997    Seton Medical Center     LABORATORY ENVIRONMENT SUPPORT SYSTEMS             REPROCESSED DISPOSABLES                                     2/28/2019                   R
                                                                                                                                                                   $0.00
  998    Seton Medical Center     LABORATORY ENVIRONMENT SUPPORT SYSTEMS             REPROCESSED DISPOSABLES                                     2/28/2019                   R
  999    Seton Medical Center     LAKESIDE MANUFACTURING INC                         STAINLESS STEEL EQUIPMENT                                   6/30/2021                   R
                                                                                                                                                                   $0.00
 1000    Seton Medical Center     LAKESIDE MANUFACTURING INC                         STAINLESS STEEL EQUIPMENT                                   6/30/2021                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1001 Seton Medical Center        LARRATT BROS. PLUMBING                                                                                         4/20/2019     $12,350.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1002    Seton Medical Center     LEE, DAMON MD                                      LEASE-AS LANDLORD                                           1/31/2019         $0.00     A
 1003    Seton Medical Center     LEE, SHU MAY MD, INC.                              LEASE-AS LANDLORD                                           2/28/2022         $0.00     A
 1004    Seton Medical Center     LEICA MICROSYSTEMS INC                             HISTOLOGY AND CYTOLOGY                                      3/31/2021                   R
                                                                                                                                                                  $73.83
 1005    Seton Medical Center     LEICA MICROSYSTEMS INC                             HISTOLOGY AND CYTOLOGY                                      3/31/2021                   R
 1006    Seton Medical Center     LHMS DCHS CBS                                      BUSINESS ASSOCIATE AGREEMENT                                Evergreen         $0.00     A
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1007 Seton Medical Center        LIBERTY FIRE SYSTEMS                                                                                           1/18/2020                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                                                                                                                                               $11,600.00
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1008 Seton Medical Center        LIBERTY FIRE SYSTEMS                                                                                           1/18/2020                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1009 Seton Medical Center        LIFENET HEALTH                                     BONE AND BONE SUBSTITUTE PRODS                              6/30/2021                   R
 1010 Seton Medical Center        LIFENET HEALTH                                     TISSUE IMPLANTABLE PRODUCTS                                 6/30/2021                   R
                                                                                                                                                                   $0.00
 1011 Seton Medical Center        LIFENET HEALTH                                     BONE AND BONE SUBSTITUTE PRODS                              6/30/2021                   R

See last page for relevant footnotes                                                       17
                Case 2:18-bk-20151-ER                          Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                                Main Document    Page 23 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                             Nature of Contact / Lease                    Date (C)       (D)        (H)
 1012    Seton Medical Center     LIFENET HEALTH                                     TISSUE IMPLANTABLE PRODUCTS                                  6/30/2021                 R
 1013    Seton Medical Center     LIU, TING TING, MD                                 CALL COVERAGE FOR OPHTHALMOLOGY                             12/31/2019      $600.00    R
 1014    Seton Medical Center     LIVANOVA USA INC                                   PERFUSION PRODUCTS                                           1/31/2021                 R
 1015    Seton Medical Center     LIVANOVA USA INC                                   HEART VALVE PRODUCTS                                         6/30/2019                 R
                                                                                                                                                              $78,296.92
 1016    Seton Medical Center     LIVANOVA USA INC                                   PERFUSION PRODUCTS                                           1/31/2021                 R
 1017    Seton Medical Center     LIVANOVA USA INC                                   HEART VALVE PRODUCTS                                         6/30/2019                 R
 1018    Seton Medical Center     LIVANTA LLC                                        MEMORANDUM OF UNDERSTANDING                                   8/4/2019         $0.00   R
 1019    Seton Medical Center     LO, EDDIE MD                                       CALL COVERAGE FOR ORTHOPEDIC SURGERY                         6/30/2020         $0.00   R
 1020    Seton Medical Center     LOGIQUIP                                           HIGH DENSITY MOBILE STORAGE                                  6/30/2021                 R
                                                                                                                                                                    $0.00
 1021    Seton Medical Center     LOGIQUIP                                           HIGH DENSITY MOBILE STORAGE                                  6/30/2021                 R
 1022    Seton Medical Center     LONGAR, SUSAN MD                                   CALL COVERAGE FOR OPHTHALMOLOGY                             12/31/2020         $0.00   R
 1023    Seton Medical Center     LONGAR, SUSAN MD                                   LEASE-AS LANDLORD                                            3/31/2022         $0.00   A
                                                                                     PROVIDE DENTAL SERVICES TO LONG TERM CARE
 1024 Seton Medical Center        LUMINA HEALTHCARE, LLC                                                                                        12/31/2020          $0.00    R
                                                                                     RESIDENTS AT SETON COASTSIDE.
 1025    Seton Medical Center     LUMINEX CORPORATION                                MOLECULAR RAPID QUALITIVE                                   9/30/2020                   R
                                                                                                                                                                   $0.00
 1026    Seton Medical Center     LUMINEX CORPORATION                                MOLECULAR RAPID QUALITIVE                                   9/30/2020                   R
 1027    Seton Medical Center     MACRO HELIX LLC                                    LICENSE-SOFTWARE                                            5/15/2022      $5,899.50    R
 1028    Seton Medical Center     MAGELLAN HEALTHCARE                                SERVICES-PROFESSIONAL                                        9/3/2020          $0.00    R
 1029    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         SURGICAL MESH PRODUCTS                                      6/30/2022                   R
 1030    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         CHEST DRAINAGE PRODUCTS                                     2/28/2021                   R
 1031    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         INTRA-AORTIC BALLOON CATHETERS                             10/31/2020                   R
 1032    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         VASCULAR GRAFTS                                             3/31/2020                   R
 1033    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         OPEN HEART DISPOSABLE SUPPLIES                             10/12/2020                   R
 1034    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         ENDOVASCULAR VEIN HARVESTING                               10/31/2020                   R
 1035    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         BRONCHIAL TRACHEAL STENTS                                   5/31/2019                   R
                                                                                                                                                                   $0.00
 1036    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         SURGICAL MESH PRODUCTS                                      6/30/2022                   R
 1037    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         CHEST DRAINAGE PRODUCTS                                     2/28/2021                   R
 1038    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         INTRA-AORTIC BALLOON CATHETERS                             10/31/2020                   R
 1039    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         VASCULAR GRAFTS                                             3/31/2020                   R
 1040    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         OPEN HEART DISPOSABLE SUPPLIES                             10/12/2020                   R
 1041    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         ENDOVASCULAR VEIN HARVESTING                               10/31/2020                   R
 1042    Seton Medical Center     MAQUET MEDICAL SYSTEMS USA                         BRONCHIAL TRACHEAL STENTS                                   5/31/2019                   R
 1043    Seton Medical Center     MARINER ADVANCED PHARMACY CORP.                    SERVICES-PROFESSIONAL                                       1/31/2020       $405.00     R
 1044    Seton Medical Center     MARPAC INC                                         ENDO TUBES AND RELATED PRODUCTS                            12/31/2018                   R
                                                                                                                                                                   $0.00
 1045    Seton Medical Center     MARPAC INC                                         ENDO TUBES AND RELATED PRODUCTS                            12/31/2018                   R
 1046    Seton Medical Center     MASIMO CORPORATION                                 PULSE OXIMETRY AND CAPNOGRAPHY                              4/30/2021                   R
                                                                                                                                                                $3,090.69
 1047    Seton Medical Center     MASIMO CORPORATION                                 PULSE OXIMETRY AND CAPNOGRAPHY                              4/30/2021                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1048 Seton Medical Center        MATRIX HG, INC                                                                                                 4/23/2019     $11,896.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                  MAXIM HEALTHCARE SERVICES, INC. DBA MAXIM
 1049 Seton Medical Center                                                           SERVICES-STAFFING                                          12/31/2018     $21,971.25    R
                                  STAFFING SOLUTIONS
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1050 Seton Medical Center        MATRIX HG, INC                                                                                                 4/23/2019          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1051    Seton Medical Center     MATRIXCARE, INC.                                   SERVICES-SOFTWARE MAINTENANCE & SUPPORT                     8/20/2022          $0.00    R
 1052    Seton Medical Center     MCCORMACK, BRUCE MD                                CALL COVERAGE FOR NEUROSURGERY                              6/30/2020      $4,000.00    R
 1053    Seton Medical Center     MCNAMARA, JOHN MD                                  CALL COVERAGE FOR OPHTHALMOLOGY                            12/31/2020      $1,050.00    R
 1054    Seton Medical Center     MD RANGER, INC.                                    SERVICES-CONSULTING                                         1/15/2020          $0.00    R
 1055    Seton Medical Center     MDM COMMERCIAL ENTERPRISES INC                     APPLIANCES AND RELATED PRODUCT                              5/31/2021                   R
                                                                                                                                                                   $0.00
 1056    Seton Medical Center     MDM COMMERCIAL ENTERPRISES INC                     APPLIANCES AND RELATED PRODUCT                              5/31/2021                   R
 1057    Seton Medical Center     MED ONE CAPITAL FUNDING, LLC                       EQUIPMENT LEASE - STRYKER ENDOSCOPY                         12/7/2019     $27,134.20    R
 1058    Seton Medical Center     MEDCOMP                                            DIALYSIS PRODUCTS                                          10/31/2020                   R
                                                                                                                                                                $4,235.00
 1059    Seton Medical Center     MEDCOMP                                            DIALYSIS PRODUCTS                                          10/31/2020                   R
 1060    Seton Medical Center     MEDELA BREASTFEEDING DIV                           BREAST PUMPS AND ACCESSORIES                                3/31/2020                   R
                                                                                                                                                                   $0.00
 1061    Seton Medical Center     MEDELA BREASTFEEDING DIV                           BREAST PUMPS AND ACCESSORIES                                3/31/2020                   R
 1062    Seton Medical Center     MEDICAL ACTION INDUSTRIES                          IV SITE MANAGEMENT                                         12/31/2019                   R
                                                                                                                                                                   $0.00
 1063    Seton Medical Center     MEDICAL ACTION INDUSTRIES                          IV SITE MANAGEMENT                                         12/31/2019                   R
 1064    Seton Medical Center     MEDICAL AUDIT AND MANAGEMENT, INC. (MAAM)          PROVIDER AGREEMENT                                           2/1/2019         $0.00     R
 1065    Seton Medical Center     MEDICAL CHEMICAL CORP                              HISTOLOGY AND CYTOLOGY                                     12/27/2018                   R
                                                                                                                                                                  $72.44
 1066    Seton Medical Center     MEDICAL CHEMICAL CORP                              HISTOLOGY AND CYTOLOGY                                     12/27/2018                   R
                                  MEDICAL INFORMATION TECHNOLOGY, INC.
 1067 Seton Medical Center                                                           LICENSE-SOFTWARE                                           11/28/2019          $0.00    R
                                  (MEDITECH)
 1068    Seton Medical Center     MEDICAL OPTICS INC                                 SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
                                                                                                                                                                   $0.00
 1069    Seton Medical Center     MEDICAL OPTICS INC                                 SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
 1070    Seton Medical Center     MEDICAL PHYSICS CONSULTING                         CONSULTING FOR PHYSICISTS PER REGULATIONS                    1/0/1900      $5,350.00    R
 1071    Seton Medical Center     MEDICAL PROVIDER NETWORK                           PROVIDER AGREEMENT                                          Evergreen          $0.00    R
 1072    Seton Medical Center     MEDICUS INTEGRATED HEALTH SERVICES, INC.           LEASE-AS LANDLORD                                           2/28/2022         $38.00    A
                                  MEDIMPACT HEALTH SYSTEMS MEDCARE PHARMACY
 1073 Seton Medical Center        NETWORK THIS IS NOT A PAYOR - SMC PAYS THEM.       PHARMACY NETWORK AGREEMENT                                   Evergreen        $0.00     R
                                  WOULD REMOVED.


See last page for relevant footnotes                                                       18
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 24 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                Nature of Contact / Lease                    Date (C)       (D)        (H)
 1074    Seton Medical Center     MEDIVATORS INC                                     AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
                                                                                                                                                              $13,775.10
 1075    Seton Medical Center     MEDIVATORS INC                                     AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
 1076    Seton Medical Center     MEDLINE INDUSTRIES INC                             BREAST PUMP AND ACCESSORIES                                 10/31/2020                 R
 1077    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDO TUBES AND RELATED PROD -ANCHOR FAST                    12/31/2018                 R
 1078    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXAM GLOVES                                                  4/30/2019                 R
 1079    Seton Medical Center     MEDLINE INDUSTRIES INC                             MEDICAL NUTRITION PRODUCTS 10+CS BRACKET                     7/31/2020                 R
 1080    Seton Medical Center     MEDLINE INDUSTRIES INC                             CAN LINERS                                                   7/31/2020                 R
 1081    Seton Medical Center     MEDLINE INDUSTRIES INC                             CONTRACT MEDIA BARIUM                                       12/31/2020                 R
 1082    Seton Medical Center     MEDLINE INDUSTRIES INC                             LABELS ID BANDS RELATED PRODS                                1/31/2019                 R
 1083    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILIZATION ASSURANCE                                      9/30/2019                 R
 1084    Seton Medical Center     MEDLINE INDUSTRIES INC                             INSTRUMENT CLEANERS ENZYMATICS                               9/30/2019                 R
 1085    Seton Medical Center     MEDLINE INDUSTRIES INC                             POST MORTEM EQUIP AND SUPPLIES                               6/30/2020                 R
 1086    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHART PAPER AND RELATED PRODUCTS                             8/31/2020                 R
 1087    Seton Medical Center     MEDLINE INDUSTRIES INC                             TAPE PRODUCTS                                                1/31/2020                 R
 1088    Seton Medical Center     MEDLINE INDUSTRIES INC                             SHARPS DISPOSABLE CONTAINERS                                 4/30/2020                 R
 1089    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
 1090    Seton Medical Center     MEDLINE INDUSTRIES INC                             HIGH LEVEL DISINFECTANTS                                     4/30/2020                 R
 1091    Seton Medical Center     MEDLINE INDUSTRIES INC                             ELECTRONIC THERMOMETRY                                       5/31/2020                 R
 1092    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLADDER SCANNERS                                             5/31/2020                 R
 1093    Seton Medical Center     MEDLINE INDUSTRIES INC                             CENTRAL VENOUS ACCESS RODUCTS                                6/30/2020                 R
 1094    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHLOROHEXADINE GLUCONATE (CHG)                               7/31/2020                 R
 1095    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE LABOR AND DELIVERY                                8/31/2020                 R
 1096    Seton Medical Center     MEDLINE INDUSTRIES INC                             SOAPS LOTIONS WATERLESS RINSES                               9/30/2020                 R
 1097    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2020                 R
 1098    Seton Medical Center     MEDLINE INDUSTRIES INC                             ARTERIAL BLOOD GAS KITS                                     11/30/2020                 R
 1099    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY HUBER NEEDLES                                         2/28/2021                 R
 1100    Seton Medical Center     MEDLINE INDUSTRIES INC                             MOBILITY AIDS                                                7/31/2021                 R
 1101    Seton Medical Center     MEDLINE INDUSTRIES INC                             PERSONAL CARE KITS                                           7/31/2021                 R
 1102    Seton Medical Center     MEDLINE INDUSTRIES INC                             CLOSED VENTILATION SUCTION                                  10/31/2018                 R
 1103    Seton Medical Center     MEDLINE INDUSTRIES INC                             VCT ANTI-EMBOLISM STOCKINGS                                 11/30/2021                 R
 1104    Seton Medical Center     MEDLINE INDUSTRIES INC                             RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
 1105    Seton Medical Center     MEDLINE INDUSTRIES INC                             BEDSIDE PROCEDURE TRAYS                                      1/31/2019                 R
 1106    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUTURE REMOVAL LACERATION TRAY                               1/31/2019                 R
 1107    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1108    Seton Medical Center     MEDLINE INDUSTRIES INC                             ORAL CARE                                                    7/31/2019                 R
 1109    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
 1110    Seton Medical Center     MEDLINE INDUSTRIES INC                             STANDARD HYPODERMIC PRODUCTS                                 9/30/2019                 R
 1111    Seton Medical Center     MEDLINE INDUSTRIES INC                             BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
 1112    Seton Medical Center     MEDLINE INDUSTRIES INC                             ADHESIVE SKIN CLSOURES                                       1/31/2020                 R
 1113    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFANT DIAPERS AND PRODUCTS                                 12/31/2019                 R
 1114    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENTEROSTOMAL THERAPY PRODUCTS                               12/31/2019                 R
 1115    Seton Medical Center     MEDLINE INDUSTRIES INC                             TRANSPARENT DRESSINGS                                        1/31/2020                 R
 1116    Seton Medical Center     MEDLINE INDUSTRIES INC                             COHESIVE BANDAGES                                            1/31/2020                 R
 1117    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDO TUBES AND RELATED PRODUCTS                             12/31/2018                 R
 1118    Seton Medical Center     MEDLINE INDUSTRIES INC                             TEMPERATURE MONITORING PRODUCTS                             12/31/2018                 R
 1119    Seton Medical Center     MEDLINE INDUSTRIES INC                             REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
 1120    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT PREP CLIPPERS BLADES                                 1/31/2019                 R
 1121    Seton Medical Center     MEDLINE INDUSTRIES INC                             OR EQUIPMENT DRAPES                                          3/31/2019                 R
 1122    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                 R
 1123    Seton Medical Center     MEDLINE INDUSTRIES INC                             SMOKE EVACUATION SYSTEMS                                     8/31/2019                 R
 1124    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL BLADES                                              9/30/2019                 R
 1125    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL AUTOMATIC TOURNIQUET                               10/31/2019                 R
 1126    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL AND ISOLATION MASKS                                12/31/2019                 R
 1127    Seton Medical Center     MEDLINE INDUSTRIES INC                             CASTING AND SPLINTING SUPPLIES                              10/31/2019                 R
 1128    Seton Medical Center     MEDLINE INDUSTRIES INC                             PAIN MGMT LOCAL ANESTHETIC                                   5/31/2020                 R
 1129    Seton Medical Center     MEDLINE INDUSTRIES INC                             LARYNGEAL MASK AIRWAYS                                       7/31/2020                 R
 1130    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHEST DRAINAGE PRODUCTS                                      2/28/2021                 R
 1131    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL HAND PREPS                                          4/30/2021                 R
 1132    Seton Medical Center     MEDLINE INDUSTRIES INC                             TEXTILES (REUSEABLE) AND LAUNDRY SERVICE                    11/30/2018                 R
 1133    Seton Medical Center     MEDLINE INDUSTRIES INC                             SECUREMENT AND STABLIZATION PRODUCTS                        10/30/2019                 R
 1134    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAUNDRY PRODUCTS MAINTENANCE                                12/31/2018                 R
 1135    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2020                 R
 1136    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGEON GLOVES                                               4/30/2019                 R
 1137    Seton Medical Center     MEDLINE INDUSTRIES INC                             DOCUMENTATION SOLUTION SYSTEMS                              12/31/2018                 R
 1138    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE VAGINAL SPECULUMS                                 6/30/2019                 R
 1139    Seton Medical Center     MEDLINE INDUSTRIES INC                             THROMBECTOMY PRODUCTS                                       10/31/2018                 R
 1140    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXTERNAL DEFIBRILLATORS                                      5/31/2019                 R
 1141    Seton Medical Center     MEDLINE INDUSTRIES INC                             NON-INVASIVE CARDIOLOGY EQUIP                                5/31/2021                 R
 1142    Seton Medical Center     MEDLINE INDUSTRIES INC                             MEDICAL NUTRITIONAL PRODUCTS                                 7/31/2020                 R
 1143    Seton Medical Center     MEDLINE INDUSTRIES INC                             FEEDING PUMPS DEVICES SETS                                   7/31/2021                 R

See last page for relevant footnotes                                                       19
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 25 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                 Nature of Contact / Lease                   Date (C)       (D)        (H)
 1144    Seton Medical Center     MEDLINE INDUSTRIES INC                             REUSABLE TEXTILES AND SERVICES                              11/30/2018                 R
 1145    Seton Medical Center     MEDLINE INDUSTRIES INC                             PAPER TOWLS AND TISSUES                                      9/30/2019                 R
 1146    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFUSION DEVICES                                             1/31/2020                 R
 1147    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFUSION SETS                                                1/31/2020                 R
 1148    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV FLUIDS, BAG BASED DRUG                                    1/30/2020                 R
 1149    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV FLUIDS, BAG BASED DRUG                                    1/31/2020                 R
 1150    Seton Medical Center     MEDLINE INDUSTRIES INC                             PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
 1151    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEEDLELESS CONNECTORS                                        1/31/2025                 R
 1152    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLOOD GLUCOSE METERS, REAGENTS                               3/31/2021                 R
 1153    Seton Medical Center     MEDLINE INDUSTRIES INC                             CRIBS, BASSINETS, YOUTH BEDS                                 3/31/2019                 R
 1154    Seton Medical Center     MEDLINE INDUSTRIES INC                             INSTRUMENT CONTAINERS                                        1/31/2019                 R
 1155    Seton Medical Center     MEDLINE INDUSTRIES INC                             POLYSOMNOGRAPHY NEUROLOGICAL                                 4/30/2019                 R
 1156    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILIZATION POUCHES                                        9/30/2019                 R
 1157    Seton Medical Center     MEDLINE INDUSTRIES INC                             AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
 1158    Seton Medical Center     MEDLINE INDUSTRIES INC                             LOW TEMPERATURE STERILIZATION                                2/28/2021                 R
 1159    Seton Medical Center     MEDLINE INDUSTRIES INC                             STEAM STERILIZERS                                            2/28/2021                 R
 1160    Seton Medical Center     MEDLINE INDUSTRIES INC                             WASHERS AND DECONTAMINATORS                                  2/28/2021                 R
 1161    Seton Medical Center     MEDLINE INDUSTRIES INC                             PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
 1162    Seton Medical Center     MEDLINE INDUSTRIES INC                             STAINLESS STEEL EQUIPMENT                                    6/30/2021                 R
 1163    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: SKIN CLENSER                                 3/31/2020                 R
 1164    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
 1165    Seton Medical Center     MEDLINE INDUSTRIES INC                             INTERMEDIATE LEVEL DISINFECTANT WIPES                        4/30/2020                 R
 1166    Seton Medical Center     MEDLINE INDUSTRIES INC                             INTERMEDIATE LEVEL WIPES                                     4/30/2020                 R
 1167    Seton Medical Center     MEDLINE INDUSTRIES INC                             BREAST PUMPS AND ACCESSORIES                                 3/31/2020                 R
 1168    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT BEDSIDE PRODUCTS                                     6/30/2020                 R
 1169    Seton Medical Center     MEDLINE INDUSTRIES INC                             HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
 1170    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXAM TABLE PAPER                                             6/30/2020                 R
 1171    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHLORHEXIDINE GLUCONATE (CHG)                                7/31/2020                 R
 1172    Seton Medical Center     MEDLINE INDUSTRIES INC                             ANTI-INFECTION SITE DRESSING                                 7/31/2020                 R
 1173    Seton Medical Center     MEDLINE INDUSTRIES INC                             RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
 1174    Seton Medical Center     MEDLINE INDUSTRIES INC                             OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
 1175    Seton Medical Center     MEDLINE INDUSTRIES INC                             CATHETER TUBE SECUREMENT                                     8/31/2020                 R
 1176    Seton Medical Center     MEDLINE INDUSTRIES INC                             ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
 1177    Seton Medical Center     MEDLINE INDUSTRIES INC                             DIALYSIS PRODUCTS                                           10/31/2020                 R
 1178    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
 1179    Seton Medical Center     MEDLINE INDUSTRIES INC                             AUDITORY AND VISUAL EXAM                                     4/30/2021                 R
 1180    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUCTION CANISTERS YANKAUERS                                 10/31/2018                 R
 1181    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE NON-STERILE APPAREL                              11/30/2021                 R
 1182    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE NON STERILE APPAREL                              11/30/2018                 R
 1183    Seton Medical Center     MEDLINE INDUSTRIES INC                             ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
 1184    Seton Medical Center     MEDLINE INDUSTRIES INC                             GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
 1185    Seton Medical Center     MEDLINE INDUSTRIES INC                             GENERAL UROLOGIC PRODUCTS                                    2/28/2019                 R
 1186    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT CLESING SKIN CARE                                    5/31/2019                 R
 1187    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISINFECTION CAPS                                            8/31/2019                 R
 1188    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY IV CATHETERS                                          9/30/2019                 R
 1189    Seton Medical Center     MEDLINE INDUSTRIES INC                             STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R
 1190    Seton Medical Center     MEDLINE INDUSTRIES INC                             BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
 1191    Seton Medical Center     MEDLINE INDUSTRIES INC                             HOT AND COLD PACKS                                          11/30/2019                 R
 1192    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV SITE MANAGEMENT                                          12/31/2019                 R
 1193    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
 1194    Seton Medical Center     MEDLINE INDUSTRIES INC                             TRACHEOSTOMY TUBES                                           9/30/2021                 R
 1195    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL INSTRUMENTS                                         1/31/2019                 R
 1196    Seton Medical Center     MEDLINE INDUSTRIES INC                             INCISE DRAPES                                                9/30/2019                 R
 1197    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILE PACKS AND GOWNS                                     12/31/2019                 R
 1198    Seton Medical Center     MEDLINE INDUSTRIES INC                             ARTHROSCOPY FLUID WASTE MGMT                                 2/29/2020                 R
 1199    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAP SPONGES AND OR TOWEL                                     5/31/2020                 R
 1200    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAP SPONGES AND OR TOWELS                                    5/31/2020                 R
 1201    Seton Medical Center     MEDLINE INDUSTRIES INC                             OPHTHALMOLOGY PRODUCTS                                       6/30/2020                 R
 1202    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
 1203    Seton Medical Center     MEDLINE INDUSTRIES INC                             LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R
 1204    Seton Medical Center     MEDLINE INDUSTRIES INC                             KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
 1205    Seton Medical Center     MEDLINE INDUSTRIES INC                             KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
 1206    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
 1207    Seton Medical Center     MEDLINE INDUSTRIES INC                             TROCAR PRODUCTS                                              3/31/2021                 R
 1208    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUTURE PRODUCTS                                              3/31/2021                 R
 1209    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
 1210    Seton Medical Center     MEDLINE INDUSTRIES INC                             SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R
 1211    Seton Medical Center     MEDLINE INDUSTRIES INC                             WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
 1212    Seton Medical Center     MEDLINE INDUSTRIES INC                             PRESSURE INFUSION BAGS                                       1/31/2019                 R
 1213    Seton Medical Center     MEDLINE INDUSTRIES INC                             ORTHOPEDIC SOFT GOODS                                       11/30/2021                 R

See last page for relevant footnotes                                                       20
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 26 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                Nature of Contact / Lease                    Date (C)       (D)        (H)
 1214    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV SITE MANAGEMENT                                          12/31/2019                 R
 1215    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLOOD GLUCOSE METERS AND REAGENTS                           10/14/2021                 R
 1216    Seton Medical Center     MEDLINE INDUSTRIES INC                             COMMODITIES - DISTRIBUTOR LOCAL                              7/31/2019                 R
 1217    Seton Medical Center     MEDLINE INDUSTRIES INC                             WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
 1218    Seton Medical Center     MEDLINE INDUSTRIES INC                             CAUTI UROLOGI/INCONTINENCE                                   5/24/2019                 R
                                                                                                                                                             $565,087.66
 1219    Seton Medical Center     MEDLINE INDUSTRIES INC                             BREAST PUMP AND ACCESSORIES                                 10/31/2020                 R
 1220    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDO TUBES AND RELATED PROD -ANCHOR FAST                    12/31/2018                 R
 1221    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXAM GLOVES                                                  4/30/2019                 R
 1222    Seton Medical Center     MEDLINE INDUSTRIES INC                             MEDICAL NUTRITION PRODUCTS 10+CS BRACKET                     7/31/2020                 R
 1223    Seton Medical Center     MEDLINE INDUSTRIES INC                             CAN LINERS                                                   7/31/2020                 R
 1224    Seton Medical Center     MEDLINE INDUSTRIES INC                             CONTRACT MEDIA BARIUM                                       12/31/2020                 R
 1225    Seton Medical Center     MEDLINE INDUSTRIES INC                             LABELS ID BANDS RELATED PRODS                                1/31/2019                 R
 1226    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILIZATION ASSURANCE                                      9/30/2019                 R
 1227    Seton Medical Center     MEDLINE INDUSTRIES INC                             INSTRUMENT CLEANERS ENZYMATICS                               9/30/2019                 R
 1228    Seton Medical Center     MEDLINE INDUSTRIES INC                             POST MORTEM EQUIP AND SUPPLIES                               6/30/2020                 R
 1229    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHART PAPER AND RELATED PRODUCTS                             8/31/2020                 R
 1230    Seton Medical Center     MEDLINE INDUSTRIES INC                             TAPE PRODUCTS                                                1/31/2020                 R
 1231    Seton Medical Center     MEDLINE INDUSTRIES INC                             SHARPS DISPOSABLE CONTAINERS                                 4/30/2020                 R
 1232    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
 1233    Seton Medical Center     MEDLINE INDUSTRIES INC                             HIGH LEVEL DISINFECTANTS                                     4/30/2020                 R
 1234    Seton Medical Center     MEDLINE INDUSTRIES INC                             ELECTRONIC THERMOMETRY                                       5/31/2020                 R
 1235    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLADDER SCANNERS                                             5/31/2020                 R
 1236    Seton Medical Center     MEDLINE INDUSTRIES INC                             CENTRAL VENOUS ACCESS RODUCTS                                6/30/2020                 R
 1237    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHLOROHEXADINE GLUCONATE (CHG)                               7/31/2020                 R
 1238    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE LABOR AND DELIVERY                                8/31/2020                 R
 1239    Seton Medical Center     MEDLINE INDUSTRIES INC                             SOAPS LOTIONS WATERLESS RINSES                               9/30/2020                 R
 1240    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2020                 R
 1241    Seton Medical Center     MEDLINE INDUSTRIES INC                             ARTERIAL BLOOD GAS KITS                                     11/30/2020                 R
 1242    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY HUBER NEEDLES                                         2/28/2021                 R
 1243    Seton Medical Center     MEDLINE INDUSTRIES INC                             MOBILITY AIDS                                                7/31/2021                 R
 1244    Seton Medical Center     MEDLINE INDUSTRIES INC                             PERSONAL CARE KITS                                           7/31/2021                 R
 1245    Seton Medical Center     MEDLINE INDUSTRIES INC                             CENTRAL VENOUS ACCESS PRODUCTS                               6/30/2017                 R
 1246    Seton Medical Center     MEDLINE INDUSTRIES INC                             CLOSED VENTILATION SUCTION                                  10/31/2018                 R
 1247    Seton Medical Center     MEDLINE INDUSTRIES INC                             VCT ANTI-EMBOLISM STOCKINGS                                 11/30/2021                 R
 1248    Seton Medical Center     MEDLINE INDUSTRIES INC                             RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
 1249    Seton Medical Center     MEDLINE INDUSTRIES INC                             BEDSIDE PROCEDURE TRAYS                                      1/31/2019                 R
 1250    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUTURE REMOVAL LACERATION TRAY                               1/31/2019                 R
 1251    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1252    Seton Medical Center     MEDLINE INDUSTRIES INC                             ORAL CARE                                                    7/31/2019                 R
 1253    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
 1254    Seton Medical Center     MEDLINE INDUSTRIES INC                             STANDARD HYPODERMIC PRODUCTS                                 9/30/2019                 R
 1255    Seton Medical Center     MEDLINE INDUSTRIES INC                             BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
 1256    Seton Medical Center     MEDLINE INDUSTRIES INC                             ADHESIVE SKIN CLSOURES                                       1/31/2020                 R
 1257    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFANT DIAPERS AND PRODUCTS                                 12/31/2019                 R
 1258    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENTEROSTOMAL THERAPY PRODUCTS                               12/31/2019                 R
 1259    Seton Medical Center     MEDLINE INDUSTRIES INC                             TRANSPARENT DRESSINGS                                        1/31/2020                 R
 1260    Seton Medical Center     MEDLINE INDUSTRIES INC                             COHESIVE BANDAGES                                            1/31/2020                 R
 1261    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDO TUBES AND RELATED PRODUCTS                             12/31/2018                 R
 1262    Seton Medical Center     MEDLINE INDUSTRIES INC                             TEMPERATURE MONITORING PRODUCTS                             12/31/2018                 R
 1263    Seton Medical Center     MEDLINE INDUSTRIES INC                             REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
 1264    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT PREP CLIPPERS BLADES                                 1/31/2019                 R
 1265    Seton Medical Center     MEDLINE INDUSTRIES INC                             OR EQUIPMENT DRAPES                                          3/31/2019                 R
 1266    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL PATIENT PREP PRODUCTS                               3/31/2019                 R
 1267    Seton Medical Center     MEDLINE INDUSTRIES INC                             SMOKE EVACUATION SYSTEMS                                     8/31/2019                 R
 1268    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL BLADES                                              9/30/2019                 R
 1269    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL AUTOMATIC TOURNIQUET                               10/31/2019                 R
 1270    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL AND ISOLATION MASKS                                12/31/2019                 R
 1271    Seton Medical Center     MEDLINE INDUSTRIES INC                             CASTING AND SPLINTING SUPPLIES                              10/31/2019                 R
 1272    Seton Medical Center     MEDLINE INDUSTRIES INC                             PAIN MGMT LOCAL ANESTHETIC                                   5/31/2020                 R
 1273    Seton Medical Center     MEDLINE INDUSTRIES INC                             LARYNGEAL MASK AIRWAYS                                       7/31/2020                 R
 1274    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHEST DRAINAGE PRODUCTS                                      2/28/2021                 R
 1275    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL HAND PREPS                                          4/30/2021                 R
 1276    Seton Medical Center     MEDLINE INDUSTRIES INC                             TEXTILES (REUSEABLE) AND LAUNDRY SERVICE                    11/30/2018                 R
 1277    Seton Medical Center     MEDLINE INDUSTRIES INC                             SECUREMENT AND STABLIZATION PRODUCTS                        10/30/2019                 R
 1278    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAUNDRY PRODUCTS MAINTENANCE                                12/31/2018                 R
 1279    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEONATAL DEVELOPMENTAL PRODUCT                              10/31/2020                 R
 1280    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGEON GLOVES                                               4/30/2019                 R
 1281    Seton Medical Center     MEDLINE INDUSTRIES INC                             DOCUMENTATION SOLUTION SYSTEMS                              12/31/2018                 R
 1282    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE VAGINAL SPECULUMS                                 6/30/2019                 R
 1283    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXTERNAL DEFIBRILLATORS                                      5/31/2019                 R

See last page for relevant footnotes                                                       21
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 27 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                      Contract Counterparty                                 Nature of Contact / Lease                   Date (C)       (D)        (H)
 1284    Seton Medical Center     MEDLINE INDUSTRIES INC                             NON-INVASIVE CARDIOLOGY EQUIP                                5/31/2021                 R
 1285    Seton Medical Center     MEDLINE INDUSTRIES INC                             MEDICAL NUTRITIONAL PRODUCTS                                 7/31/2020                 R
 1286    Seton Medical Center     MEDLINE INDUSTRIES INC                             FEEDING PUMPS DEVICES SETS                                   7/31/2021                 R
 1287    Seton Medical Center     MEDLINE INDUSTRIES INC                             REUSABLE TEXTILES AND SERVICES                              11/30/2018                 R
 1288    Seton Medical Center     MEDLINE INDUSTRIES INC                             PAPER TOWLS AND TISSUES                                      9/30/2019                 R
 1289    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFUSION DEVICES                                             1/31/2020                 R
 1290    Seton Medical Center     MEDLINE INDUSTRIES INC                             INFUSION SETS                                                1/31/2020                 R
 1291    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV FLUIDS, BAG BASED DRUG                                    1/30/2020                 R
 1292    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV FLUIDS, BAG BASED DRUG                                    1/31/2020                 R
 1293    Seton Medical Center     MEDLINE INDUSTRIES INC                             PHARMACY COMPOUNDING EQUIPMENT                               1/31/2020                 R
 1294    Seton Medical Center     MEDLINE INDUSTRIES INC                             NEEDLELESS CONNECTORS                                        1/31/2025                 R
 1295    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLOOD GLUCOSE METERS, REAGENTS                               3/31/2021                 R
 1296    Seton Medical Center     MEDLINE INDUSTRIES INC                             CRIBS, BASSINETS, YOUTH BEDS                                 3/31/2019                 R
 1297    Seton Medical Center     MEDLINE INDUSTRIES INC                             INSTRUMENT CONTAINERS                                        1/31/2019                 R
 1298    Seton Medical Center     MEDLINE INDUSTRIES INC                             POLYSOMNOGRAPHY NEUROLOGICAL                                 4/30/2019                 R
 1299    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILIZATION POUCHES                                        9/30/2019                 R
 1300    Seton Medical Center     MEDLINE INDUSTRIES INC                             AUTO ENDOSCOPIC REPROCESSOR                                  2/28/2021                 R
 1301    Seton Medical Center     MEDLINE INDUSTRIES INC                             LOW TEMPERATURE STERILIZATION                                2/28/2021                 R
 1302    Seton Medical Center     MEDLINE INDUSTRIES INC                             STEAM STERILIZERS                                            2/28/2021                 R
 1303    Seton Medical Center     MEDLINE INDUSTRIES INC                             WASHERS AND DECONTAMINATORS                                  2/28/2021                 R
 1304    Seton Medical Center     MEDLINE INDUSTRIES INC                             PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
 1305    Seton Medical Center     MEDLINE INDUSTRIES INC                             STAINLESS STEEL EQUIPMENT                                    6/30/2021                 R
 1306    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: SKIN CLENSER                                 3/31/2020                 R
 1307    Seton Medical Center     MEDLINE INDUSTRIES INC                             SKIN INTEGRITY: COMP WRAPS                                   3/31/2020                 R
 1308    Seton Medical Center     MEDLINE INDUSTRIES INC                             INTERMEDIATE LEVEL DISINFECTANT WIPES                        4/30/2020                 R
 1309    Seton Medical Center     MEDLINE INDUSTRIES INC                             INTERMEDIATE LEVEL WIPES                                     4/30/2020                 R
 1310    Seton Medical Center     MEDLINE INDUSTRIES INC                             BREAST PUMPS AND ACCESSORIES                                 3/31/2020                 R
 1311    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT BEDSIDE PRODUCTS                                     6/30/2020                 R
 1312    Seton Medical Center     MEDLINE INDUSTRIES INC                             HEMODYNAMIC MONITORING PRODUCT                               6/30/2020                 R
 1313    Seton Medical Center     MEDLINE INDUSTRIES INC                             EXAM TABLE PAPER                                             6/30/2020                 R
 1314    Seton Medical Center     MEDLINE INDUSTRIES INC                             CHLORHEXIDINE GLUCONATE (CHG)                                7/31/2020                 R
 1315    Seton Medical Center     MEDLINE INDUSTRIES INC                             ANTI-INFECTION SITE DRESSING                                 7/31/2020                 R
 1316    Seton Medical Center     MEDLINE INDUSTRIES INC                             RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
 1317    Seton Medical Center     MEDLINE INDUSTRIES INC                             OBSTETRICAL MONITORING DEVICES                               8/31/2020                 R
 1318    Seton Medical Center     MEDLINE INDUSTRIES INC                             CATHETER TUBE SECUREMENT                                     8/31/2020                 R
 1319    Seton Medical Center     MEDLINE INDUSTRIES INC                             ECG ELECTRODES, CABLES, LEADS                                9/30/2020                 R
 1320    Seton Medical Center     MEDLINE INDUSTRIES INC                             DIALYSIS PRODUCTS                                           10/31/2020                 R
 1321    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
 1322    Seton Medical Center     MEDLINE INDUSTRIES INC                             AUDITORY AND VISUAL EXAM                                     4/30/2021                 R
 1323    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUCTION CANISTERS YANKAUERS                                 10/31/2018                 R
 1324    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE NON-STERILE APPAREL                              11/30/2021                 R
 1325    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE NON STERILE APPAREL                              11/30/2018                 R
 1326    Seton Medical Center     MEDLINE INDUSTRIES INC                             ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
 1327    Seton Medical Center     MEDLINE INDUSTRIES INC                             GENERAL UROLOGICAL PRODUCTS                                  2/28/2019                 R
 1328    Seton Medical Center     MEDLINE INDUSTRIES INC                             GENERAL UROLOGIC PRODUCTS                                    2/28/2019                 R
 1329    Seton Medical Center     MEDLINE INDUSTRIES INC                             PATIENT CLESING SKIN CARE                                    5/31/2019                 R
 1330    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISINFECTION CAPS                                            8/31/2019                 R
 1331    Seton Medical Center     MEDLINE INDUSTRIES INC                             SAFETY IV CATHETERS                                          9/30/2019                 R
 1332    Seton Medical Center     MEDLINE INDUSTRIES INC                             STANDARD HYPODERMIC NEEDLES                                  9/30/2019                 R
 1333    Seton Medical Center     MEDLINE INDUSTRIES INC                             BANDAGES, DRESSINGS AND GAUZE                               10/30/2019                 R
 1334    Seton Medical Center     MEDLINE INDUSTRIES INC                             HOT AND COLD PACKS                                          11/30/2019                 R
 1335    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV SITE MANAGEMENT                                          12/31/2019                 R
 1336    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENTEROSTOMAL THERAPY PRODUCTS                                3/31/2020                 R
 1337    Seton Medical Center     MEDLINE INDUSTRIES INC                             TRACHEOSTOMY TUBES                                           9/30/2021                 R
 1338    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL INSTRUMENTS                                         1/31/2019                 R
 1339    Seton Medical Center     MEDLINE INDUSTRIES INC                             INCISE DRAPES                                                9/30/2019                 R
 1340    Seton Medical Center     MEDLINE INDUSTRIES INC                             STERILE PACKS AND GOWNS                                     12/31/2019                 R
 1341    Seton Medical Center     MEDLINE INDUSTRIES INC                             ARTHROSCOPY FLUID WASTE MGMT                                 2/29/2020                 R
 1342    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAP SPONGES AND OR TOWEL                                     5/31/2020                 R
 1343    Seton Medical Center     MEDLINE INDUSTRIES INC                             LAP SPONGES AND OR TOWELS                                    5/31/2020                 R
 1344    Seton Medical Center     MEDLINE INDUSTRIES INC                             OPHTHALMOLOGY PRODUCTS                                       6/30/2020                 R
 1345    Seton Medical Center     MEDLINE INDUSTRIES INC                             DISPOSABLE ANESTHESIA PRODUCTS                               7/31/2020                 R
 1346    Seton Medical Center     MEDLINE INDUSTRIES INC                             LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R
 1347    Seton Medical Center     MEDLINE INDUSTRIES INC                             KNOTLESS TISSUE CLOSURE DEVICE                               3/31/2021                 R
 1348    Seton Medical Center     MEDLINE INDUSTRIES INC                             KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
 1349    Seton Medical Center     MEDLINE INDUSTRIES INC                             SURGICAL ENERGY PRODUCTS                                     3/31/2021                 R
 1350    Seton Medical Center     MEDLINE INDUSTRIES INC                             TROCAR PRODUCTS                                              3/31/2021                 R
 1351    Seton Medical Center     MEDLINE INDUSTRIES INC                             SUTURE PRODUCTS                                              3/31/2021                 R
 1352    Seton Medical Center     MEDLINE INDUSTRIES INC                             ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
 1353    Seton Medical Center     MEDLINE INDUSTRIES INC                             SPECIALTY WOMENS HEALTH SURG                                 1/31/2021                 R

See last page for relevant footnotes                                                       22
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 28 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                           AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                              Nature of Contact / Lease                    Date (C)       (D)        (H)
 1354    Seton Medical Center     MEDLINE INDUSTRIES INC                             WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
 1355    Seton Medical Center     MEDLINE INDUSTRIES INC                             PRESSURE INFUSION BAGS                                       1/31/2019                 R
 1356    Seton Medical Center     MEDLINE INDUSTRIES INC                             ORTHOPEDIC SOFT GOODS                                       11/30/2021                 R
 1357    Seton Medical Center     MEDLINE INDUSTRIES INC                             IV SITE MANAGEMENT                                          12/31/2019                 R
 1358    Seton Medical Center     MEDLINE INDUSTRIES INC                             BLOOD GLUCOSE METERS AND REAGENTS                           10/14/2021                 R
 1359    Seton Medical Center     MEDLINE INDUSTRIES INC                             COMMODITIES - DISTRIBUTOR LOCAL                              7/31/2019                 R
 1360    Seton Medical Center     MEDLINE INDUSTRIES INC                             WOUND DRAINAGE PRODUCTS                                      7/31/2021                 R
 1361    Seton Medical Center     MEDLINE INDUSTRIES INC                             CAUTI UROLOGI/INCONTINENCE                                   5/24/2019                 R
 1362    Seton Medical Center     MEDSOURCE LLC                                      SERVICES-STAFFING                                           11/30/2018         $0.00   R
 1363    Seton Medical Center     MEDPARTNERS HIM, LLC                               SERVICES-STAFFING                                             2/2/2020  $159,156.83    R
 1364    Seton Medical Center     MEDTRONIC SPINAL AND BIOLOGICS                     SPINAL IMPLANTS AND RELATED PRODUCTS                         6/12/2019         $0.00   R
 1365    Seton Medical Center     MEDTRONIC USA INC                                  CARDIAC RHYTHEM MANAGEMENT                                  11/14/2020                 R
 1366    Seton Medical Center     MEDTRONIC USA INC                                  OPEN HEART DISPOSABLE SUPPLIES                              10/31/2020                 R
 1367    Seton Medical Center     MEDTRONIC USA INC                                  PERFUSION PRODUCTS                                           1/31/2021                 R
 1368    Seton Medical Center     MEDTRONIC USA INC                                  DIC PRODUCTS                                                 6/11/2019                 R
 1369    Seton Medical Center     MEDTRONIC USA INC                                  DRUG ELUTING STENTS                                          5/31/2020                 R
 1370    Seton Medical Center     MEDTRONIC USA INC                                  CORONARY STENTS NON-DRUG                                     5/31/2020                 R
 1371    Seton Medical Center     MEDTRONIC USA INC                                  PERIPHERAL AND BILIARY STENTS                                6/11/2019                 R
                                                                                                                                                                    $0.00
 1372    Seton Medical Center     MEDTRONIC USA INC                                  CARDIAC RHYTHEM MANAGEMENT                                  11/14/2020                 R
 1373    Seton Medical Center     MEDTRONIC USA INC                                  OPEN HEART DISPOSABLE SUPPLIES                              10/31/2020                 R
 1374    Seton Medical Center     MEDTRONIC USA INC                                  PERFUSION PRODUCTS                                           1/31/2021                 R
 1375    Seton Medical Center     MEDTRONIC USA INC                                  DIC PRODUCTS                                                 6/11/2019                 R
 1376    Seton Medical Center     MEDTRONIC USA INC                                  DRUG ELUTING STENTS                                          5/31/2020                 R
 1377    Seton Medical Center     MEDTRONIC USA INC                                  CORONARY STENTS NON-DRUG                                     5/31/2020                 R
 1378    Seton Medical Center     MEDTRONIC USA INC                                  PERIPHERAL AND BILIARY STENTS                                6/11/2019                 R
 1379    Seton Medical Center     MEEKO, MARY                                        SETTLEMENT AGREEMENT                                         Evergreen         $0.00   R
 1380    Seton Medical Center     MERCEDES MEDICAL INC                               HISTOLOGY AND CYTOLOGY                                       1/31/2021                 R
                                                                                                                                                                 $149.00
 1381    Seton Medical Center     MERCEDES MEDICAL INC                               HISTOLOGY AND CYTOLOGY                                       1/31/2021                 R
 1382    Seton Medical Center     MERIDIAN BIOSCIENCE CORPORATION                    RAPID DIAGNOSTIC TEST KITS                                  10/31/2018                 R
 1383    Seton Medical Center     MERIDIAN BIOSCIENCE CORPORATION                    MOLECULAR RAPID QUALITATIVE                                  9/30/2020                 R
                                                                                                                                                                    $0.00
 1384    Seton Medical Center     MERIDIAN BIOSCIENCE CORPORATION                    RAPID DIAGNOSTIC TEST KITS                                  10/31/2018                 R
 1385    Seton Medical Center     MERIDIAN BIOSCIENCE CORPORATION                    MOLECULAR RAPID QUALITATIVE                                  9/30/2020                 R
 1386    Seton Medical Center     MERIT MEDICAL SYSTEMS INC                          DIC PRODUCTS                                                 6/30/2019                 R
 1387    Seton Medical Center     MERIT MEDICAL SYSTEMS INC                          DIR PRODUCTS                                                 1/31/2020                 R
                                                                                                                                                              $12,381.11
 1388    Seton Medical Center     MERIT MEDICAL SYSTEMS INC                          DIC PRODUCTS                                                 6/30/2019                 R
 1389    Seton Medical Center     MERIT MEDICAL SYSTEMS INC                          DIR PRODUCTS                                                 1/31/2020                 R
 1390    Seton Medical Center     METRO ELECTRIC                                     CONSTRUCTION                                                 1/17/2020   $12,782.96    R
 1391    Seton Medical Center     MEYERS, JOSEPH MD                                  LEASE-AS LANDLORD                                           12/31/2018         $0.00   A
 1392    Seton Medical Center     MGC DIAGNOSTICS CORPORATION                        PULMONARY FUNCTION ANALYZERS                                 9/30/2020                 R
                                                                                                                                                               $1,022.38
 1393    Seton Medical Center     MGC DIAGNOSTICS CORPORATION                        PULMONARY FUNCTION ANALYZERS                                 9/30/2020                 R
 1394    Seton Medical Center     MICROPORT ORTHOPEDICS INC                          ORTHO PRODUCTS                                               3/30/2019         $0.00   R
 1395    Seton Medical Center     MICROTEK MEDICAL (ECOLAB)                          OR EQUIPMENT DRAPES                                          3/31/2019                 R
                                                                                                                                                              $14,083.22
 1396    Seton Medical Center     MICROTEK MEDICAL (ECOLAB)                          OR EQUIPMENT DRAPES                                          3/31/2019                 R
 1397    Seton Medical Center     MIDMARK CORP                                       EXAM ROOM FURNITURE EQUIPMENT                                3/31/2020                 R
                                                                                                                                                                    $0.00
 1398    Seton Medical Center     MIDMARK CORP                                       EXAM ROOM FURNITURE EQUIPMENT                                3/31/2020                 R
 1399    Seton Medical Center     MILLHOUSE, FELIX G. MD                             EKG SERVICES AGREEMENT                                      12/31/2017                 R
 1400    Seton Medical Center     MILLHOUSE, FELIX G. MD                             CARDIAC CATH LAB                                             7/31/2020                 R
                                                                                                                                                              $14,369.84
 1401    Seton Medical Center     MILLHOUSE, FELIX G. MD                             CARDIOLOGY AND INTERVENTIONAL CALL COVERAGE                  4/30/2020                 R
 1402    Seton Medical Center     MILLHOUSE, FELIX MD                                MEDICAL DIRECTOR AGREEMENT STEMI PROGRAM                     7/31/2019                 R
 1403    Seton Medical Center     MILLS PENINSULA HEALTH SERVICES                    PATIENT TRANSFER AGREEMENT                                   9/10/2019         $0.00   A
 1404    Seton Medical Center     MIMEDX                                             REGENERATIVE SKIN GRAFTING                                  12/31/2020                 R
 1405    Seton Medical Center     MIMEDX                                             REGENERATIVE SKIN GRAFTING                                  12/31/2020   $29,689.00    R
 1406    Seton Medical Center     MIMEDX, GROUP, INC.                                CONSIGNMENT AGREEMENT                                        4/26/2019                 R
 1407    Seton Medical Center     MINDRAY DS USA INC                                 ANESTHESIA EQUIPMENT                                         6/30/2019                 R
 1408    Seton Medical Center     MINDRAY DS USA INC                                 PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
                                                                                                                                                                 $374.40
 1409    Seton Medical Center     MINDRAY DS USA INC                                 ANESTHESIA EQUIPMENT                                         6/30/2019                 R
 1410    Seton Medical Center     MINDRAY DS USA INC                                 PHYSIOLOGICAL MONITORING SYS                                 5/31/2021                 R
 1411    Seton Medical Center     M-MODAL                                            SERVICES-RADIOLOGY                                           2/28/2019         $0.00   R
 1412    Seton Medical Center     MOBILE INSTRUMENT SERVICE REP                      SURGICAL INST AND SCOPE REPAIR                               1/31/2022                 R
                                                                                                                                                                    $0.00
 1413    Seton Medical Center     MOBILE INSTRUMENT SERVICE REP                      SURGICAL INST AND SCOPE REPAIR                               1/31/2022                 R
 1414    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
 1415    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1416    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SURGEON GLOVES                                               4/30/2019                 R
                                                                                                                                                                    $0.00
 1417    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SKIN INTEGRITY: WOUND CARE                                   3/31/2020                 R
 1418    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1419    Seton Medical Center     MOLNLYCKE HEALTH CARE                              SURGEON GLOVES                                               4/30/2019                 R
 1420    Seton Medical Center     MOLONEY, SEAN MD                                   LEASE-AS LANDLORD                                            2/28/2017    $2,250.00    A
 1421    Seton Medical Center     MONTGOMERY CORPORATION                             CONSTRUCTION                                                12/31/2020   $34,850.00    R
 1422    Seton Medical Center     MORENO INC. ROOFING CONSTRUCTION                   CONSTRUCTION                                                 2/13/2019         $0.00   R
 1423    Seton Medical Center     MORETTI, LESLIE C. MD INC.                         LEASE-AS LANDLORD                                            2/28/2018         $0.00   A

See last page for relevant footnotes                                                       23
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 29 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
 1424    Seton Medical Center     MTS INTEGRATRAK, INC.                              SERVICES-SOFTWARE MAINTENANCE & SUPPORT                     10/31/2018         $0.00   R
 1425    Seton Medical Center     MULLIGAN, TIMOTHY, MD                              LEASE-AS LANDLORD                                            4/30/2022         $0.00   A
 1426    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              BIOLOGICAL MESH PRODUCTS                                     9/30/2019                 R
 1427    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              BONE AND BONE SUBSTITUTE PRODS                               6/30/2021                 R
 1428    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              TISSUE IMPLANTABLE PRODUCTS                                  6/30/2021                 R
 1429    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              LICENSE-SOFTWARE                                              6/1/2019    $3,749.06    R
 1430    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              BIOLOGICAL MESH PRODUCTS                                     9/30/2019                 R
 1431    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              BONE AND BONE SUBSTITUTE PRODS                               6/30/2021                 R
 1432    Seton Medical Center     MUSCULOSKELETAL TRANSPLANT FOUNDATION              TISSUE IMPLANTABLE PRODUCTS                                  6/30/2021                 R
 1433    Seton Medical Center     MUZAK                                              LICENSE-SOFTWARE SUBSCRIPTION                                11/4/2023                 R
                                                                                                                                                                    $0.00
 1434    Seton Medical Center     MUZAK                                              LICENSE-SOFTWARE SUBSCRIPTION                                11/4/2023                 R
 1435    Seton Medical Center     MYINT, JULIA MD                                    LEASE-AS LANDLORD                                            3/31/2021         $0.00   A
                                                                                     MEDICAL DIRECTOR AGREEMENT SPINE SURGERY
 1436 Seton Medical Center        NARAGHI, FRED MD                                                                                               3/31/2020     $14,000.00    R
                                                                                     SERVICES
 1437    Seton Medical Center     NATIONAL AIR BALANCE COMPANY, INC.                 CONSTRUCTION                                               12/31/2019          $0.00    R
 1438    Seton Medical Center     NATIONAL BUSINESS FURNITURE                        FURNITURE AND SYSTEMS                                      12/31/2020                   R
                                                                                                                                                                    $0.00
 1439    Seton Medical Center     NATIONAL BUSINESS FURNITURE                        FURNITURE AND SYSTEMS                                      12/31/2020                   R
 1440    Seton Medical Center     NATIONAL ONCOLOGIC PET REGISTRY                    BUSINESS ASSOCIATE AGREEMENT                               10/24/2065          $0.00    A
 1441    Seton Medical Center     NATUS MEDICAL INC                                  NEONATAL DEVELOPMENTAL PRODUCT                             10/31/2018                   R
                                                                                                                                                                    $0.00
 1442    Seton Medical Center     NATUS MEDICAL INC                                  NEONATAL DEVELOPMENTAL PRODUCT                             10/31/2018                   R
 1443    Seton Medical Center     NCI LIFE SAFETY ASSISTANCE                         CONSTRUCTION                                                4/23/2019      $7,059.34    R
 1444    Seton Medical Center     MULTIPLAN                                          PARTICIPATING FACILITY AGREEMENT                            Evergreen          $0.00    R
 1445    Seton Medical Center     NEOPOST USA, INC.                                  LEASE-OTHER                                                  2/1/2018          $0.00    A
 1446    Seton Medical Center     NEOTECH PRODUCTS INC                               NEONATAL SPECIALTY PRODUCTS                                12/31/2018                   R
                                                                                                                                                                    $0.00
 1447    Seton Medical Center     NEOTECH PRODUCTS INC                               NEONATAL SPECIALTY PRODUCTS                                12/31/2018                   R
 1448    Seton Medical Center     NESTLE CLINICAL NUTRITION                          MEDICAL NUTRITIONAL PRODUCTS                                7/31/2020                   R
                                                                                                                                                                 $269.65
 1449    Seton Medical Center     NESTLE CLINICAL NUTRITION                          MEDICAL NUTRITIONAL PRODUCTS                                7/31/2020                   R
 1450    Seton Medical Center     NET HEALTH SYSTEMS, INC.                           LICENSE-SOFTWARE                                           10/14/2019      $4,000.00    R
 1451    Seton Medical Center     NEUROSTRUCTURES INC                                SPINAL IMPLANTS AND PRODUCTS                                6/22/2019                   R
                                                                                                                                                                    $0.00
 1452    Seton Medical Center     NEUROSTRUCTURES INC                                SPINAL IMPLANTS AND PRODUCTS                                6/22/2019                   R
 1453    Seton Medical Center     NIHON KOHDEN AMERICA INC                           POLYSOMNOGRAPHY NEUROLOGICAL                                4/30/2019                   R
                                                                                                                                                                 $301.45
 1454    Seton Medical Center     NIHON KOHDEN AMERICA INC                           POLYSOMNOGRAPHY NEUROLOGICAL                                4/30/2019                   R
 1455    Seton Medical Center     NIKON INSTRUMENTS INC                              MICROSCOPES ACCESSORIES PARTS                               1/31/2021                   R
                                                                                                                                                                    $0.00
 1456    Seton Medical Center     NIKON INSTRUMENTS INC                              MICROSCOPES ACCESSORIES PARTS                               1/31/2021                   R
 1457    Seton Medical Center     NMIS                                               SERVICES-RADIOLOGY                                         12/31/2015          $0.00    R
                                  NORTHERN CALIFORNIA RADIATION THERAPISTS AND
 1458 Seton Medical Center                                                           RADIATION ONCOLOGY, A ROPES AND GRAY CONTRACT               7/31/2018      $2,100.00    R
                                  ONCOLOGISTS MEDICAL GROUP, INC.
 1459    Seton Medical Center     NUVASIVE INC                                       SPINAL IMPLANTS AND RELATED PRODUCTS                       12/31/2018                   R
                                                                                                                                                               $26,823.00
 1460    Seton Medical Center     NUVASIVE INC                                       SPINAL IMPLANTS AND RELATED PRODUCTS                       12/31/2018                   R
 1461    Seton Medical Center     NUVECTRA CORPORATION                               SPINAL IMPLANTS AND RELATED PRODUCTS                         6/1/2020                   R
                                                                                                                                                              $114,140.68
 1462    Seton Medical Center     NUVECTRA CORPORATION                               SPINAL IMPLANTS AND RELATED PRODUCTS                         6/1/2020                   R
 1463    Seton Medical Center     NX HEALTH NETWORK                                  PARTICIPATING FACILITY AGREEMENT                            Evergreen          $0.00    R
 1464    Seton Medical Center     OBP MEDICAL                                        DISPOSABLE VAGINAL SPECULUMS                                6/30/2019                   R
                                                                                                                                                                    $0.00
 1465    Seton Medical Center     OBP MEDICAL                                        DISPOSABLE VAGINAL SPECULUMS                                6/30/2019                   R
 1466    Seton Medical Center     OFFICE DEPOT INC                                   OFFICE SUPPLIES                                             7/31/2020                   R
                                                                                                                                                               $37,042.53
 1467    Seton Medical Center     OFFICE DEPOT INC                                   OFFICE SUPPLIES                                             7/31/2020                   R
 1468    Seton Medical Center     OLYMPUS AMERICA INC                                EQUIPMENT-LEASE/RENTAL                                       9/5/2020          $0.00    R
 1469    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    GASTROINTESTINAL ENDOSCOPY                                  1/31/2019                   R
 1470    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    ENT NASAL PRODUCTS                                         10/31/2019                   R
 1471    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    ENT IMPLANTS AND INSTRUMENTS                               10/31/2019                   R
 1472    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SPECIAL UROLOGY PRODUCTS                                   12/31/2020                   R
 1473    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SURGICAL ENDOSCOPY - FLEXIBLE                              12/31/2020                   R
 1474    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SURGICAL ENDOSCOPY - RIGID                                 12/31/2020                   R
                                                                                                                                                                    $0.00
 1475    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    GASTROINTESTINAL ENDOSCOPY                                  1/31/2019                   R
 1476    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    ENT NASAL PRODUCTS                                         10/31/2019                   R
 1477    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    ENT IMPLANTS AND INSTRUMENTS                               10/31/2019                   R
 1478    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SPECIAL UROLOGY PRODUCTS                                   12/31/2020                   R
 1479    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SURGICAL ENDOSCOPY - FLEXIBLE                              12/31/2020                   R
 1480    Seton Medical Center     OLYMPUS CORPORATION AMERICA INC                    SURGICAL ENDOSCOPY - RIGID                                 12/31/2020                   R
 1481    Seton Medical Center     ON LOK SENIOR HEALTH SERVICES                      MANAGED CARE VENDOR AGREEMENT                               6/30/2020          $0.00    R
 1482    Seton Medical Center     ONCOTEAM (FORMERLY CDAR)                           SERVICES-CONSULTING                                         4/20/2016          $0.00    R
 1483    Seton Medical Center     O'NEILL, DANIEL MD                                 EKG SERVICES AGREEMENT                                     12/31/2017          $0.00    R
 1484    Seton Medical Center     ONLOK SENIOR HEALTH                                PROVIDER SERVICES AGREEMENT                                 Evergreen          $0.00    R
 1485    Seton Medical Center     ORASURE TECHNOLOGIES INC                           RAPID DIAGNOSTIC TEST KITS                                 10/31/2021                   R
                                                                                                                                                                    $0.00
 1486    Seton Medical Center     ORASURE TECHNOLOGIES INC                           RAPID DIAGNOSTIC TEST KITS                                 10/31/2021                   R
 1487    Seton Medical Center     ORGANOGENESIS INC                                  REGENERATIVE SKIN GRAFTING                                 12/31/2020                   R
 1488    Seton Medical Center     ORGANOGENESIS INC                                  REGENERATIVE SKIN GRAFTING                                 12/31/2020     $30,855.00    R
 1489    Seton Medical Center     ORGANOGENESIS INC.                                 EQUIPMENT-LEASE/RENTAL                                      5/31/2019                   R
 1490    Seton Medical Center     ORTHOFIX INC                                       GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
 1491    Seton Medical Center     ORTHOFIX INC                                       SPINAL IMPLANTS AND RELATED PRODUCTS                         6/2/2019                   R
                                                                                                                                                                    $0.00
See last page for relevant footnotes                                                       24
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 30 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                              Nature of Contact / Lease                    Date (C)       (D)        (H)
                                                                                                                                                                    $0.00
 1492    Seton Medical Center     ORTHOFIX INC                                       GENERAL ORTHO TRAUMA PRODUCTS                               10/31/2019                 R
 1493    Seton Medical Center     ORTHOFIX INC                                       SPINAL IMPLANTS AND RELATED PRODUCTS                          6/2/2019                 R
 1494    Seton Medical Center     OSIRIS THERAPEUTICS                                EQUIPMENT-LEASE/RENTAL                                        8/4/2019                 R
 1495    Seton Medical Center     OSIRIS THERAPEUTICS INC                            REGERATIVE SKIN GRAFTING                                    12/31/2020   $20,340.00    R
 1496    Seton Medical Center     OSIRIS THERAPEUTICS INC                            REGERATIVE SKIN GRAFTING                                    12/31/2020                 R
 1497    Seton Medical Center     OUTCOME SCIENCES, INC.                             DATA REGISTRY PROGRAM                                         7/4/2019         $0.00   A
 1498    Seton Medical Center     PACIFIC AUXILIARY FIRE ALARM CO. (PAFA)            SERVICES-EQUIPMENT MAINTENANCE                               8/31/2016    $6,396.00    R
                                  PACIFIC CARDIOVASCULAR SURGEONS, A MEDICAL         CARDIAC SURGERY ON CALL AND ADMINISTRATION OF
 1499 Seton Medical Center                                                                                                                       1/31/2020     $15,500.00    R
                                  CORPORATION                                        ASSISTANT SURGEON COVERAGE
                                  PALO ALTO MEDICAL FOUNDATION FOR HEALTHCARE,       CALL COVERAGE FOR GENERAL SURGERY - ERIC KUBAT,
 1500 Seton Medical Center                                                                                                                      12/31/2019          $0.00    R
                                  RESEARCH AND EDUCATION                             MD
 1501    Seton Medical Center     PARADIGM SPINE LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                        7/31/2019                   R
                                                                                                                                                                   $0.00
 1502    Seton Medical Center     PARADIGM SPINE LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                        7/31/2019                   R
 1503    Seton Medical Center     PARAGON 28 INC                                     GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
                                                                                                                                                                   $0.00
 1504    Seton Medical Center     PARAGON 28 INC                                     GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
 1505    Seton Medical Center     PDC HEALTHCARE                                     LABELS ID BANDS RELATED PRODS                               1/31/2019                   R
                                                                                                                                                                  $26.94
 1506    Seton Medical Center     PDC HEALTHCARE                                     LABELS ID BANDS RELATED PRODS                               1/31/2019                   R
 1507    Seton Medical Center     PEDIGO PRODUCTS INC                                CRIBS, BASSINETS, YOUTH BEDS                                3/31/2019                   R
 1508    Seton Medical Center     PEDIGO PRODUCTS INC                                STAINLESS STEEL EQUIPMENT                                   6/30/2021                   R
                                                                                                                                                                   $0.00
 1509    Seton Medical Center     PEDIGO PRODUCTS INC                                CRIBS, BASSINETS, YOUTH BEDS                                3/31/2019                   R
 1510    Seton Medical Center     PEDIGO PRODUCTS INC                                STAINLESS STEEL EQUIPMENT                                   6/30/2021                   R
 1511    Seton Medical Center     PENINSULA ALLERGY ASSOCIATES                       LEASE-AS LANDLORD                                           6/30/2019         $0.00     A
 1512    Seton Medical Center     PENINSULA ORTHOPEDIC ASSOCIATES, INC.              LEASE-AS LANDLORD                                           8/31/2018                   A
                                                                                                                                                                   $0.00
 1513    Seton Medical Center     PENINSULA ORTHOPEDIC ASSOCIATES, INC.              LEASE-OTHER                                                 2/28/2019                   A
 1514    Seton Medical Center     PENUMBRA INC                                       DIR PRODUCTS                                                1/31/2020                   R
 1515    Seton Medical Center     PENUMBRA INC                                       NEUROVASCULAR INT RADIOLOGY                                 8/31/2020                   R
 1516    Seton Medical Center     PENUMBRA INC                                       DIR PRODUCTS                                                1/31/2020     $36,955.00    R
 1517    Seton Medical Center     PENUMBRA INC                                       NEUROVASCULAR INT RADIOLOGY                                 8/31/2020                   R
 1518    Seton Medical Center     PENUMBRA, INC                                      CONSIGNMENT AGREEMENT                                       5/31/2019                   R
 1519    Seton Medical Center     PERCHA DIALYSIS, LLC                               LABORATORY SERVICES AGREEMENT                                1/1/2020         $0.00     R
 1520    Seton Medical Center     PEREZ, ROBERT G. MD                                LEASE-AS LANDLORD                                           4/30/2017                   R
                                                                                                                                                                $6,750.00
 1521    Seton Medical Center     PEREZ, ROBERT G. MD                                GENERAL SURGERY ON CALL                                     5/31/2020                   R
 1522    Seton Medical Center     PERFORMANCE HEALTH SUPPLY INC                      PHYSICAL THERAPY PRODUCTS                                   2/29/2020                   R
                                                                                                                                                                 $356.01
 1523    Seton Medical Center     PERFORMANCE HEALTH SUPPLY INC                      PHYSICAL THERAPY PRODUCTS                                   2/29/2020                   R
 1524    Seton Medical Center     PHARMACIA, INC.                                    LEASE-AS LANDLORD                                            1/3/2019         $0.00     A
                                                                                     XPER IM FLEX CARDIO - INTELLISPACE ESSENTIAL
         Seton Medical Center     PHILIPS HEALTHCARE
 1525                                                                                SOFTWARE MAINTENANCE AGREEMENT                              5/31/2022                   R
 1526    Seton Medical Center     PHILIPS HEALTHCARE                                 SERVICES-SOFTWARE MAINTENANCE & SUPPORT                    12/29/2017                   R
 1527    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   NEONATAL DEVELOPMENTAL PRODUCT                             10/31/2020                   R
 1528    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   NON-INVASIVE CARDIOLOGY EQUIP                               5/31/2021                   R
 1529    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   MRI ANCILLARY EQUIP AND COILS                               1/31/2020                   R
 1530    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   PHYSIOLOGICAL MONITORING SYSTEMS                            5/31/2021     $30,426.49    R
 1531    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   FETAL MONITORING                                            5/31/2021                   R
 1532    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   NEONATAL DEVELOPMENTAL PRODUCT                             10/31/2020                   R
 1533    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   NON-INVASIVE CARDIOLOGY EQUIP                               5/31/2021                   R
 1534    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   MRI ANCILLARY EQUIP AND COILS                               1/31/2020                   R
 1535    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   PHYSIOLOGICAL MONITORING SYSTEMS                            5/31/2021                   R
 1536    Seton Medical Center     PHILIPS HEALTHCARE NORTH AMERICA                   FETAL MONITORING                                            5/31/2021                   R
                                  PHYSICIANS INTEGRATED MEDICAL GROUP (HILL
 1537 Seton Medical Center                                                           ANCILLARY SERVICES AGREEMENT                                 Evergreen        $0.00     R
                                  PHYSICIANS)
 1538    Seton Medical Center     PHYSICIANS INTEGRATED MEDICAL GROUP (PIMG)         MANAGED CARE VENDOR AGREEMENT                              12/31/2019         $0.00     R
 1539    Seton Medical Center     PHYSIO CONTROL INC                                 EXTERNAL DEFIBRILLATORS                                     5/31/2019                   R
                                                                                                                                                                   $0.00
 1540    Seton Medical Center     PHYSIO CONTROL INC                                 EXTERNAL DEFIBRILLATORS                                     5/31/2019                   R
 1541    Seton Medical Center     PIRRIS, JOHN, MD                                   PARTICIPATING PROVIDER AGREEMENT                           10/26/2019          $0.00    R
 1542    Seton Medical Center     POINTRIGHT (FKA LTCQ)                              SERVICES-DATA REPORTING                                     6/19/2015          $0.00    R
 1543    Seton Medical Center     POLYMEDCO, INC.                                    EQUIPMENT-LEASE/RENTAL                                      2/28/2019      $4,018.53    R
 1544    Seton Medical Center     PORTOLA GARDENS, LLC                               PATIENT TRANSFER AGREEMENT                                   6/5/2020          $0.00    A
 1545    Seton Medical Center     POSEY CO J. T.                                     RESTRAINTS AND FALL PREVENTION                              7/31/2020                   R
                                                                                                                                                                   $0.00
 1546    Seton Medical Center     POSEY CO J. T.                                     RESTRAINTS AND FALL PREVENTION                              7/31/2020                   R
 1547    Seton Medical Center     PREZIO HEALTH                                      SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
                                                                                                                                                                   $0.00
 1548    Seton Medical Center     PREZIO HEALTH                                      SURGICAL INST AND SCOPE REPAIR                              1/31/2019                   R
 1549    Seton Medical Center     PROSIDYAN INC                                      BONE TISSUE SYNTHETIC IMPLANT                               4/13/2019                   R
                                                                                                                                                               $13,870.00
 1550    Seton Medical Center     PROSIDYAN INC                                      BONE TISSUE SYNTHETIC IMPLANT                               4/13/2019                   R
 1551    Seton Medical Center     PUBLIC HEALTH INSTITUTE (CNET SOLUTIONS)           DATA REGISTRY PROGRAM                                      11/14/2016          $0.00    A
 1552    Seton Medical Center     PULCINI CONSTRUCTION, INC.                         CONSTRUCTION                                                 5/5/2019      $9,541.99    R
 1553    Seton Medical Center     PUMP REPAIR SERVICE COMPANY                        CONSTRUCTION                                                1/31/2020          $0.00    R
 1554    Seton Medical Center     QS/1 DATA SYSTEMS                                  LICENSE-SOFTWARE                                            Evergreen      $1,112.18    R
 1555    Seton Medical Center     QUANTUM MEDICAL                                    HIGH DENSITY MOBILE STORAGE                                 6/30/2021                   A
                                                                                                                                                                   $0.00
 1556    Seton Medical Center     QUANTUM MEDICAL                                    HIGH DENSITY MOBILE STORAGE                                 6/30/2021                   A
 1557    Seton Medical Center     R2 LIBRARY                                         LICENSE-SOFTWARE SUBSCRIPTION                              11/13/2019         $0.00     R

See last page for relevant footnotes                                                       25
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                               Main Document    Page 31 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                              Nature of Contact / Lease                    Date (C)       (D)        (H)
 1558    Seton Medical Center     RAISZADEH, KIAN                                    CALL COVERAGE FOR ORTHOPEDIC SURGERY                         8/31/2018    $2,250.00    R
 1559    Seton Medical Center     RASTANI, KASRA MD                                  CALL COVERAGE FOR OTORHINOLARYNGOLOGY                        6/30/2020    $4,000.00    R
 1560    Seton Medical Center     RAYMOND DUGAN VELASCO, MD, INC.                    LEASE-AS LANDLORD                                            4/30/2022         $0.00   A
 1561    Seton Medical Center     RCL COMMUNICATIONS                                 CONSTRUCTION                                                 2/12/2020         $0.00   R
 1562    Seton Medical Center     RDS FOR HEALTHCARE, INC.                           SERVICES-CATERING                                            8/14/2020         $0.00   R
 1563    Seton Medical Center     REBONG, RACHELLE MD                                CALL COVERAGE FOR OPHTHALMOLOGY                              6/30/2020    $1,050.00    R
 1564    Seton Medical Center     REGENTS OF THE UNIVERSITY OF CALIFORNIA, UCSF      SERVICES-PROFESSIONAL                                        8/28/2019                 A
                                                                                                                                                                    $0.00
 1565    Seton Medical Center     REGENTS OF THE UNIVERSITY OF CALIFORNIA, UCSF      SERVICES-PROFESSIONAL                                        8/28/2019                 A
 1566    Seton Medical Center     REGULATORY, RISK, COMPLIANCE SPECIALISTS, INC.     SERVICES-CONSULTING                                          1/31/2020         $0.00   R
 1567    Seton Medical Center     RENO'S FLOOR COVERING, INC.                        CONSTRUCTION                                                 7/14/2019    $2,778.00    R
 1568    Seton Medical Center     RETRACTABLE TECHNOLOGIES INC                       SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
                                                                                                                                                               $3,129.00
 1569    Seton Medical Center     RETRACTABLE TECHNOLOGIES INC                       SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
 1570    Seton Medical Center     RF TECHNOLOGIES INC                                INFANT AND PATIENT SECURITY                                 11/12/2020                 A
                                                                                                                                                                    $0.00
 1571    Seton Medical Center     RF TECHNOLOGIES INC                                INFANT AND PATIENT SECURITY                                 11/12/2020                 A
 1572    Seton Medical Center     RICHARD MOSKOWITZ, M.D., INC.                      LEASE-AS LANDLORD                                            2/28/2015         $0.00   A
 1573    Seton Medical Center     RICHARD WOLF MEDICAL INSTRUMENTS CORP              SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
                                                                                                                                                                    $0.00
 1574    Seton Medical Center     RICHARD WOLF MEDICAL INSTRUMENTS CORP              SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
 1575    Seton Medical Center     RICOH USA, INC.                                    EQUIPMENT-LEASE/RENTAL                                        5/3/2020    $8,563.92    R
 1576    Seton Medical Center     RITBUNE PRABOBKIT                                  MEDICAL DIRECTOR RESPIRATORY SERVICES                         1/0/1900         $0.00   R
 1577    Seton Medical Center     RITTENHOUSE, DOUGLAS MD                            ON-CALL COVERAGE AGREEMENT FOR OB/GYN                       12/31/2020    $2,250.00    R
 1578    Seton Medical Center     ROBERT HALF INTERNATIONAL INC.                     SERVICES-STAFFING                                            9/24/2018    $7,888.10    R
 1579    Seton Medical Center     RSANALYSIS                                         CONSTRUCTION                                                 1/25/2020   $14,066.80    R

 1580 Seton Medical Center        RX SOLUTIONS, INC. (DBA PRESCRIPTION SOLUTIONS)    HOSPITAL SERVICES                                           6/30/2019          $0.00    R

                                                                                     MEDICAL DIRECTORSHIP - QUALITY AND UTILIZATION
 1581 Seton Medical Center        RYAN, COLMAN MD                                                                                                3/30/2020      $6,825.00    R
                                                                                     MANAGEMENT
 1582    Seton Medical Center     SAGE PRODUCTS INC                                  PATIENT CLESING SKIN CARE                                   5/31/2019                   R
 1583    Seton Medical Center     SAGE PRODUCTS INC                                  SKIN BREAKDOWN PREVENTION                                   6/30/2019                   R
 1584    Seton Medical Center     SAGE PRODUCTS INC                                  ORAL CARE                                                   7/31/2019                   R
                                                                                                                                                                   $0.00
 1585    Seton Medical Center     SAGE PRODUCTS INC                                  PATIENT CLESING SKIN CARE                                   5/31/2019                   R
 1586    Seton Medical Center     SAGE PRODUCTS INC                                  SKIN BREAKDOWN PREVENTION                                   6/30/2019                   R
 1587    Seton Medical Center     SAGE PRODUCTS INC                                  ORAL CARE                                                   7/31/2019                   R
 1588    Seton Medical Center     SAMUEL MERRITT UNIVERSITY                          STUDENT AFFILIATION AGREEMENT                               7/31/2023         $0.00     A
                                  SAN FRANCISCO CARDIOVASCULAR SURGEONS              CALL COVERAGE FOR CARDIAC SURGERY - EDDIE TANG,
 1589 Seton Medical Center                                                                                                                      12/31/2019          $0.00    R
                                  MEDICAL GROUP                                      MD
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1590 Seton Medical Center        SAN FRANCISCO ENGINEERING                                                                                      4/23/2019                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                                                                                                                                               $38,057.06
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1591 Seton Medical Center        SAN FRANCISCO ENGINEERING                                                                                      4/23/2019                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1592 Seton Medical Center        SAN FRANCISCO HEALTH PLAN                          HOSPITAL SERVICES AGREEMENT                                 Evergreen     $18,729.71    R
 1593 Seton Medical Center        SAN FRANCISCO LITHOTRIPSY, LLC                     EQUIPMENT-LEASE/RENTAL                                      5/20/2018          $0.00    A
                                  SAN MATEO COUNTY BEHAVIORAL HEALTH AND
 1594 Seton Medical Center                                                           MEMORANDUM OF UNDERSTANDING                                  1/3/2020         $0.00     A
                                  RECOVERY SERVICES DVISION
                                  SAN MATEO COUNTY COMMUNITY COLLEGE DISTRICT
 1595 Seton Medical Center                                                           STUDENT AFFILIATION AGREEMENT                               7/31/2020                   A
                                  (CANADA COLLEGE)
                                                                                                                                                                   $0.00
                                  SAN MATEO COUNTY COMMUNITY COLLEGE DISTRICT
 1596 Seton Medical Center                                                           STUDENT AFFILIATION AGREEMENT                               8/31/2020                   A
                                  (COLLEGE OF SAN MATEO)
 1597    Seton Medical Center     SAN MATEO COUNTY HEALTH SYSTEM (E)                 DATA REGISTRY PROGRAM                                       6/25/2019                   A
 1598    Seton Medical Center     SAN MATEO COUNTY HEALTH SYSTEM (E)                 HOSPITAL PREPAREDNESS PROGRAM                               8/31/2022                   A
                                                                                                                                                                   $0.00
 1599    Seton Medical Center     SAN MATEO COUNTY HEALTH SYSTEM (E)                 HOSPITAL PREPAREDNESS PROGRAM                               8/31/2022                   A
 1600    Seton Medical Center     SAN MATEO COUNTY HEALTH SYSTEM (E)                 PARTICIPATING PROVIDER AGREEMENT                           10/31/2019                   R
                                  SAN MATEO COUNTY TRANSIT DISTRICT DBA SAM
 1601 Seton Medical Center                                                           SERVICES-TRANSPORTATION                                     6/30/2019          $0.00    A
                                  TRANS
 1602 Seton Medical Center        SAN MATEO MEDICAL CENTER                           PATIENT TRANSFER AGREEMENT                                 12/31/2020         $0.00     A
 1603 Seton Medical Center        SANJORJO, JOSEPHUS MD                              MEDICAL DIRECTOR AGREEMENT DIALYSIS                         7/31/2019         $0.00     R
                                  SANTA CLARA UNIVERSITY, MARKKULA CENTER FOR
 1604 Seton Medical Center                                                           SERVICES-CONSULTING                                         6/30/2019          $0.00    R
                                  APPLIED ETHICS
 1605 Seton Medical Center        SARSTEDT INC                                       PLASTICWARE AND GLASSWARE                                   7/31/2021                   R
                                                                                                                                                                   $0.00
 1606 Seton Medical Center        SARSTEDT INC                                       PLASTICWARE AND GLASSWARE                                   7/31/2021                   R
                                  SATELLITE HEALTHCARE OF NORTH SAN MATEO
 1607 Seton Medical Center                                                           PATIENT TRANSFER AGREEMENT                                  2/28/2019          $0.00    A
                                  COUNTY LLC, D/B/A SATELLITE DIALYSIS DALY CITY
 1608 Seton Medical Center        SCAN HEALTH PLAN                                   HOSPITAL SERVICES AGREEMENT                                 Evergreen         $0.00     R
 1609 Seton Medical Center        SCHULKIN, FRANK M.D.                               SKILLED NURSING FACILITY                                    9/30/2018                   R
                                                                                                                                                                $8,160.00
 1610 Seton Medical Center        SCHULKIN, FRANK M.D.                               PROFESSIONAL SERVICES AGREEMENT                             6/30/2019                   R
                                                                                     CALL COVERAGE AGREEMENT FOR GENERAL SURGERY,
 1611 Seton Medical Center        SCRIBNER, ROBERT MD                                CONCURRENT GENERAL AND VASCULAR, VASCULAR                   3/31/2019     $10,150.00    R
                                                                                     SURGERY
 1612 Seton Medical Center        SEARS CONTRACT SALES                               APPLIANCES AND RELATED PRODUCTS                             5/31/2021                   R
                                                                                                                                                                   $0.00
 1613 Seton Medical Center        SEARS CONTRACT SALES                               APPLIANCES AND RELATED PRODUCTS                             5/31/2021                   R
 1614 Seton Medical Center        SEASPINE SALES LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                        5/31/2019                   R

See last page for relevant footnotes                                                       26
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 32 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                              Nature of Contact / Lease                     Date (C)       (D)        (H)
 1615    Seton Medical Center     SEASPINE SALES LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                         5/31/2019                 R
                                                                                                                                                              $18,936.64
 1616    Seton Medical Center     SEASPINE SALES LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                         5/31/2019                 R
 1617    Seton Medical Center     SEASPINE SALES LLC                                 SPINAL IMPLANTS AND RELATED PRODUCTS                         5/31/2019                 R
 1618    Seton Medical Center     SEQUOIA HOSPITAL                                   PATIENT TRANSFER AGREEMENT                                   2/28/2019         $0.00   A
                                                                                     MEDICAL DIRECTION ON THE EMERGENCY DEPARTMENTS
 1619 Seton Medical Center        SETON EMERGENCY PHYSICIANS, INC.                                                                                5/1/2021    $125,625.00    R
                                                                                     AT SETON AND COASTSIDE
 1620    Seton Medical Center     SHAPIRO, KATHY MD                                  ON-CALL COVERAGE AGREEMENT FOR OB/GYN                      12/31/2020          $0.00    R
 1621    Seton Medical Center     SHARED IMAGING LLC                                 EQUIPMENT-LEASE/RENTAL                                     12/31/2019    $105,648.56    R
 1622    Seton Medical Center     SHIN, EDWARD, MD                                   PHYSICIANS-ON CALL                                         12/23/2020          $0.00    R
 1623    Seton Medical Center     SI-BONE INC                                        SPINAL IMPLANTS AND RELATED PRODUCTS                        6/30/2019                   R
                                                                                                                                                                    $0.00
 1624    Seton Medical Center     SI-BONE INC                                        SPINAL IMPLANTS AND RELATED PRODUCTS                        6/30/2019                   R
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1625 Seton Medical Center                                                           INTEGRATED PLATFORM                                         3/31/2019                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1626 Seton Medical Center                                                           HEMOSTASIS ANALYZERS REAGENTS                               7/31/2019                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1627 Seton Medical Center                                                           BLOOD GAS ANALYZERS                                         9/30/2020                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1628 Seton Medical Center                                                           HEMATOLOGY EQUIPMENT AND REAGENTS                           9/30/2019                   R
                                  BAYER DIAGNOSTICS)
                                                                                                                                                               $97,017.33
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1629 Seton Medical Center                                                           INTEGRATED PLATFORM                                         3/31/2019                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1630 Seton Medical Center                                                           HEMOSTASIS ANALYZERS REAGENTS                               7/31/2019                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1631 Seton Medical Center                                                           BLOOD GAS ANALYZERS                                         9/30/2020                   R
                                  BAYER DIAGNOSTICS)
                                  SIEMENS HEALTHCARE DIAGNOSTICS INC (FORMERLY
 1632 Seton Medical Center                                                           HEMATOLOGY EQUIPMENT AND REAGENTS                           9/30/2019                   R
                                  BAYER DIAGNOSTICS)
 1633    Seton Medical Center     SIEMENS MEDICAL SOLUTIONS USA, INC.                LICENSE-SOFTWARE                                            Evergreen      $6,473.65    R
 1634    Seton Medical Center     SIESTA MEDICAL INC                                 ENT IMPLANTS & KITS                                         4/19/2019                   R
                                                                                                                                                                    $0.00
 1635    Seton Medical Center     SIESTA MEDICAL INC                                 ENT IMPLANTS & KITS                                         4/19/2019                   R
 1636    Seton Medical Center     SIGHTPATH MEDICAL, LLC                             EQUIPMENT-LEASE/RENTAL                                      2/28/2019          $0.00    R
 1637    Seton Medical Center     SILENTIA INC                                       REUSABLE TEXTILES AND SERVICES                             11/30/2018                   R
                                                                                                                                                                    $0.00
 1638    Seton Medical Center     SILENTIA INC                                       REUSABLE TEXTILES AND SERVICES                             11/30/2018                   R
 1639    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       3/15/2019                   A
 1640    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       1/29/2020                   A
 1641    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       5/17/2019                   A
 1642    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       5/31/2019                   A
 1643    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       6/13/2019                   A
 1644    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                        7/1/2019                   A
 1645    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       7/11/2019          $0.00    A
 1646    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                       8/16/2019                   A
 1647    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                      10/16/2019                   A
 1648    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                      10/15/2019                   A
 1649    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                      10/25/2019                   A
 1650    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                      11/18/2019                   A
 1651    Seton Medical Center     SILVERADO HOSPICE                                  SERVICES-PROFESSIONAL                                        1/1/2020                   A
 1652    Seton Medical Center     SIZEWISE RENTALS LLC                               PATIENT BEDS-RENTAL                                         2/28/2019                   R
                                                                                                                                                               $12,261.46
 1653    Seton Medical Center     SIZEWISE RENTALS LLC                               PATIENT BEDS-RENTAL                                         2/28/2019                   R
 1654    Seton Medical Center     SMART CARE EQUIPMENT SOLUTIONS                     SERVICES-PROFESSIONAL                                       4/30/2020     $12,864.07    R
 1655    Seton Medical Center     SMITH & NEPHEW INC ENDOSCOPY DIV                   ARTHROSCOPY SUPPLIES                                        4/30/2019                   R
 1656    Seton Medical Center     SMITH & NEPHEW INC ENDOSCOPY DIV                   ARTHROSCOPY SUPPLIES                                        4/30/2019                   R
 1657    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
 1658    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SKIN INTEGRITY: SKIN CLENSER                                3/31/2020                   R
 1659    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SURGICAL WOUND DEBRIDEMENT                                  5/31/2020                   R
 1660    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SKIN INTEGRITY: WOUND CARE                                  3/31/2020                   R
 1661    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SKIN INTEGRITY: SKIN CLENSER                                3/31/2020    $194,855.23    R
 1662    Seton Medical Center     SMITH & NEPHEW INC WOUND MANAGEMENT DIV            SURGICAL WOUND DEBRIDEMENT                                  5/31/2020                   R
 1663    Seton Medical Center     SMITH & NEPHEW ORTHOPEDIC                          ORTHO TOTAL JOINT IMPLANTS                                  9/30/2019                   R
 1664    Seton Medical Center     SMITH & NEPHEW ORTHOPEDIC                          ORTHO TOTAL JOINT IMPLANTS                                  9/30/2019                   R
 1665    Seton Medical Center     SMITH & NEPHEW, INC.                               EQUIPMENT EVALUATION AGREEMENT                              8/31/2015                   R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1666 Seton Medical Center        SMITH & NEPHEW, INC.                                                                                           11/4/2021                   R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1667    Seton Medical Center     SMITHGROUP                                         CONSTRUCTION                                                7/21/2019    $237,345.00    R
 1668    Seton Medical Center     SMITHS MEDICAL ASD INC                             ARTERIAL BLOOD GAS KITS                                    11/30/2020                   R
 1669    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY HUBER NEEDLES                                        2/28/2021                   R
 1670    Seton Medical Center     SMITHS MEDICAL ASD INC                             INFUSION DEVICES                                            1/31/2020                   R
 1671    Seton Medical Center     SMITHS MEDICAL ASD INC                             PULSE OXIMETRY AND CAPNOGRAPHY                              4/30/2021                   R
 1672    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY HYPODERMIC PRODUCTS                                  9/30/2019                   R
 1673    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY IV CATHETERS                                         9/30/2019                   R
 1674    Seton Medical Center     SMITHS MEDICAL ASD INC                             TRACHEOSTOMY TUBES                                          9/30/2021                   R

See last page for relevant footnotes                                                       27
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 33 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                               Nature of Contact / Lease                   Date (C)       (D)        (H)
 1675    Seton Medical Center     SMITHS MEDICAL ASD INC                             TEMPERATURE MONITORING PRODUCTS                             12/31/2018                 R
 1676    Seton Medical Center     SMITHS MEDICAL ASD INC                             REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
                                                                                                                                                               $7,374.55
 1677    Seton Medical Center     SMITHS MEDICAL ASD INC                             ARTERIAL BLOOD GAS KITS                                     11/30/2020                 R
 1678    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY HUBER NEEDLES                                         2/28/2021                 R
 1679    Seton Medical Center     SMITHS MEDICAL ASD INC                             INFUSION DEVICES                                             1/31/2020                 R
 1680    Seton Medical Center     SMITHS MEDICAL ASD INC                             PULSE OXIMETRY AND CAPNOGRAPHY                               4/30/2021                 R
 1681    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY HYPODERMIC PRODUCTS                                   9/30/2019                 R
 1682    Seton Medical Center     SMITHS MEDICAL ASD INC                             SAFETY IV CATHETERS                                          9/30/2019                 R
 1683    Seton Medical Center     SMITHS MEDICAL ASD INC                             TRACHEOSTOMY TUBES                                           9/30/2021                 R
 1684    Seton Medical Center     SMITHS MEDICAL ASD INC                             TEMPERATURE MONITORING PRODUCTS                             12/31/2018                 R
 1685    Seton Medical Center     SMITHS MEDICAL ASD INC                             REGIONAL ANESTHESIA TRAYS                                    1/31/2019                 R
 1686    Seton Medical Center     SOLAIRE MEDICAL                                    MODULAR CASEWORK, STORAGE SYS                                6/30/2021                 R
                                                                                                                                                                    $0.00
 1687    Seton Medical Center     SOLAIRE MEDICAL                                    MODULAR CASEWORK, STORAGE SYS                                6/30/2021                 R
 1688    Seton Medical Center     SPECTRUM MEDICAL MANAGEMENT SERVICES, INC.         PHYSICIANS-SERVICES AGREEMENT                               10/31/2020         $0.00   R
 1689    Seton Medical Center     SPINE WAVE INC                                     SPINAL IMPLANTS AND RELATED PRODUCTS                         8/31/2019                 R
                                                                                                                                                              $27,000.00
 1690    Seton Medical Center     SPINE WAVE INC                                     SPINAL IMPLANTS AND RELATED PRODUCTS                         8/31/2019                 R
 1691    Seton Medical Center     SPINEART USA INC                                   SPINAL IMPLANTS AND RELATED PRODUCTS                         6/30/2020                 R
                                                                                                                                                              $20,850.00
 1692    Seton Medical Center     SPINEART USA INC                                   SPINAL IMPLANTS AND RELATED PRODUCTS                         6/30/2020                 R
 1693    Seton Medical Center     SPINEOLOGY INC                                     SPINAL IMPLANTS AND RELATED PRODUCTS                          6/5/2019                 R
                                                                                                                                                                    $0.00
 1694    Seton Medical Center     SPINEOLOGY INC                                     SPINAL IMPLANTS AND RELATED PRODUCTS                          6/5/2019                 R
 1695    Seton Medical Center     SPOK (FORMERLY AMCOM)                              SERVICES-SOFTWARE MAINTENANCE & SUPPORT                     12/31/2018                 R
                                                                                                                                                               $2,121.29
 1696    Seton Medical Center     SPOK (FORMERLY AMCOM)                              SERVICES-TELECOMMUNICATIONS                                 12/31/2019                 R
 1697    Seton Medical Center     SPRINT PCS                                         LEASE-AS LANDLORD                                            7/31/2018         $0.00   A
 1698    Seton Medical Center     SRC MEDICAL                                        RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
                                                                                                                                                               $5,986.07
 1699    Seton Medical Center     SRC MEDICAL                                        RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
 1700    Seton Medical Center     ST JUDE MEDICAL                                    DIC PRODUCTS                                                 6/30/2019                 R
 1701    Seton Medical Center     ST JUDE MEDICAL                                    CARDIAC RHYTHEM MANAGEMENT                                  11/14/2020                 R
                                                                                                                                                              $33,316.50
 1702    Seton Medical Center     ST JUDE MEDICAL                                    DIC PRODUCTS                                                 6/30/2019                 R
 1703    Seton Medical Center     ST JUDE MEDICAL                                    CARDIAC RHYTHEM MANAGEMENT                                  11/14/2020                 R
 1704    Seton Medical Center     ST JUDE MEDICAL HEART VALVE                        HEART VALVE PRODUCTS                                         5/31/2019                 R
 1705    Seton Medical Center     ST JUDE MEDICAL HEART VALVE                        HEART VALVE PRODUCTS                                         5/31/2019                 R
                                                                                                                                                                    $0.00
 1706    Seton Medical Center     ST. JUDE MEDICAL                                   CONSIGNMENT AGREEMENT                                        2/11/2020                 R
 1707    Seton Medical Center     ST. JUDE MEDICAL S.C., INC.                        EQUIPMENT-LEASE/RENTAL                                        4/1/2019                 R
 1708    Seton Medical Center     ST. MARY'S MEDICAL CENTER                          RESIDENT/FELLOW TRAINING                                     2/28/2020         $0.00   R
 1709    Seton Medical Center     ST. MARY'S PODIATRY RESIDENTS                      INTER-FACILITY PODIATRIC RESIDENT ROTATION                    3/1/2019         $0.00   R
 1710    Seton Medical Center     ST. RITA'S HAVEN, INC.                             PATIENT TRANSFER AGREEMENT                                   8/21/2020         $0.00   A
 1711    Seton Medical Center     STANFORD HEALTH ADVANTAGE                          HOSPITAL SERVICES AGREEMENT                                  Evergreen         $0.00   R
 1712    Seton Medical Center     STANLEY INNERSPACE                                 MODULAR CASEWORK STORAGE SYSTEM                              6/30/2021                 A
                                                                                                                                                                    $0.00
 1713    Seton Medical Center     STANLEY INNERSPACE                                 MODULAR CASEWORK STORAGE SYSTEM                              6/30/2021                 A
 1714    Seton Medical Center     STANLEY SECURITY SOLUTIONS                         RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
                                                                                                                                                                    $0.00
 1715    Seton Medical Center     STANLEY SECURITY SOLUTIONS                         RESTRAINTS AND FALL PREVENTION                               7/31/2020                 R
 1716    Seton Medical Center     STAT LAB MEDICAL PRODUCTS                          HISTOLOGY AND CYTOLOGY                                       1/31/2021                 R
                                                                                                                                                                    $0.00
 1717    Seton Medical Center     STAT LAB MEDICAL PRODUCTS                          HISTOLOGY AND CYTOLOGY                                       1/31/2021                 R
                                  STATE OF CALIFORNIA - HEALTH AND HUMAN
 1718 Seton Medical Center                                                           SERVICES-PROFESSIONAL                                       8/31/2018          $0.00    R
                                  SERVICES AGENCY
                                  STATE OF CALIFORNIA AND CALIFORNIA HEALTH
 1719 Seton Medical Center                                                           PROVIDER AGREEMENT                                          6/30/2018          $0.00    R
                                  BENEFITS
 1720 Seton Medical Center        STAVOSKY, JAMES W., M.D.                           LEASE-AS LANDLORD                                           6/30/2018                   A
                                                                                     MEDICAL DIRECTOR AGREEMENT ADVANCED WOUND                                     $0.00
 1721 Seton Medical Center        STAVOSKY, JAMES W., M.D.                                                                                      10/31/2018                   R
                                                                                     CARE
 1722    Seton Medical Center     STERICYCLE, INC.                                   SERVICES-WASTE MANAGEMENT                                   1/31/2020                   R
                                                                                                                                                               $36,842.56
 1723    Seton Medical Center     STERICYCLE, INC.                                   SERVICES-WASTE MANAGEMENT                                   1/31/2020                   R
 1724    Seton Medical Center     STERIS CORPORATION                                 INSTRUMENT CLEANERS ENZYMATICS                              9/30/2019                   R
 1725    Seton Medical Center     STERIS CORPORATION                                 AUTO ENDOSCOPIC REPROCESSOR                                 2/28/2021                   R
 1726    Seton Medical Center     STERIS CORPORATION                                 LOW TEMPERATURE STERILIZATION                               2/28/2021                   R
 1727    Seton Medical Center     STERIS CORPORATION                                 STEAM STERILIZERS                                           2/28/2021                   R
 1728    Seton Medical Center     STERIS CORPORATION                                 WASHERS AND DECONTAMINATORS                                 2/28/2021                   R
 1729    Seton Medical Center     STERIS CORPORATION                                 OR TABLES                                                   1/31/2019                   R
 1730    Seton Medical Center     STERIS CORPORATION                                 OR LIGHT AND BOOMS                                          1/31/2019                   R
                                                                                                                                                               $28,959.26
 1731    Seton Medical Center     STERIS CORPORATION                                 INSTRUMENT CLEANERS ENZYMATICS                              9/30/2019                   R
 1732    Seton Medical Center     STERIS CORPORATION                                 AUTO ENDOSCOPIC REPROCESSOR                                 2/28/2021                   R
 1733    Seton Medical Center     STERIS CORPORATION                                 LOW TEMPERATURE STERILIZATION                               2/28/2021                   R
 1734    Seton Medical Center     STERIS CORPORATION                                 STEAM STERILIZERS                                           2/28/2021                   R
 1735    Seton Medical Center     STERIS CORPORATION                                 WASHERS AND DECONTAMINATORS                                 2/28/2021                   R
 1736    Seton Medical Center     STERIS CORPORATION                                 OR TABLES                                                   1/31/2019                   R
 1737    Seton Medical Center     STERIS CORPORATION                                 OR LIGHT AND BOOMS                                          1/31/2019                   R

 1738 Seton Medical Center        STEVE GOTELLI PLUMBING AND BACKFLOW SERVICES       CONSTRUCTION                                                2/16/2019          $0.00    R

 1739 Seton Medical Center        STEVEN MELO, INC. [STEVE MELO INC.]                CONSTRUCTION                                                12/6/2018         $0.00     R
 1740 Seton Medical Center        STRYKER COMMUNICATIONS                             OR LIGHTS AND BOOMS                                         1/31/2019                   R
                                                                                                                                                               $54,391.00
See last page for relevant footnotes                                                       28
                Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                               Main Document    Page 34 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)        (D)       (H)
 1741    Seton Medical Center     STRYKER COMMUNICATIONS                             SERVICES-PROFESSIONAL                                        9/28/2018    $54,391.00   R
 1742    Seton Medical Center     STRYKER COMMUNICATIONS                             OR LIGHTS AND BOOMS                                          1/31/2019                 R
 1743    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      FURNITURE AND SYSTEMS                                       12/31/2020                 R
 1744    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      PATIENT BEDS PURCHASE                                        2/28/2019                 R
 1745    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
 1746    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1747    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      OR INTEGRATION AND AUTOMATION                                1/31/2021                 R
                                                                                                                                                               $71,086.65
 1748    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      FURNITURE AND SYSTEMS                                       12/31/2020                 R
 1749    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      PATIENT BEDS PURCHASE                                        2/28/2019                 R
 1750    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      PATIENT TEMPERATURE PRODUCTS                                12/31/2020                 R
 1751    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      SKIN BREAKDOWN PREVENTION                                    6/30/2019                 R
 1752    Seton Medical Center     STRYKER CORP MEDICAL DIVISION                      OR INTEGRATION AND AUTOMATION                                1/31/2021                 R
 1753    Seton Medical Center     STRYKER CRANIOMAXILLOFACIAL INC                    MAXILLOFACIAL PLATING SYSTEM                                10/31/2019                 R
                                                                                                                                                                $2,334.13
 1754    Seton Medical Center     STRYKER CRANIOMAXILLOFACIAL INC                    MAXILLOFACIAL PLATING SYSTEM                                10/31/2019                 R
 1755    Seton Medical Center     STRYKER ENDOSCOPY                                  LAP SUCTION IRRIGATION                                       4/30/2019                 R
 1756    Seton Medical Center     STRYKER ENDOSCOPY                                  ARTHROSCOPY SUPPLIES                                         4/30/2019                 R
 1757    Seton Medical Center     STRYKER ENDOSCOPY                                  SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
                                                                                                                                                                $6,735.21
 1758    Seton Medical Center     STRYKER ENDOSCOPY                                  LAP SUCTION IRRIGATION                                       4/30/2019                 R
 1759    Seton Medical Center     STRYKER ENDOSCOPY                                  ARTHROSCOPY SUPPLIES                                         4/30/2019                 R
 1760    Seton Medical Center     STRYKER ENDOSCOPY                                  SURGICAL ENDOSCOPY - RIGID                                  12/31/2020                 R
 1761    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC AUTO TRANSUSION                                  10/31/2019                 R
 1762    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC HELMETS                                          10/31/2019                 R
 1763    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        VERTEBRAL COMP FRACTURE REPAIR                               6/30/2019                 R
 1764    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC POWER TOOLS AND ACC                               4/30/2019                 R
 1765    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        SURGICAL AUTOMATIC TOURNIQUET                               10/31/2019                 R
 1766    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ENT NASAL PRODUCTS                                          10/31/2019                 R
 1767    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        NEUROSURGICAL PRODUCTS                                       8/30/2020                 R
 1768    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        PULSE LAVAGE PRODUCTS                                        3/31/2021                 R
                                                                                                                                                                $1,552.16
 1769    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC AUTO TRANSUSION                                  10/31/2019                 R
 1770    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC HELMETS                                          10/31/2019                 R
 1771    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        VERTEBRAL COMP FRACTURE REPAIR                               6/30/2019                 R
 1772    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ORTHOPEDIC POWER TOOLS AND ACC                               4/30/2019                 R
 1773    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        SURGICAL AUTOMATIC TOURNIQUET                               10/31/2019                 R
 1774    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        ENT NASAL PRODUCTS                                          10/31/2019                 R
 1775    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        NEUROSURGICAL PRODUCTS                                       8/30/2020                 R
 1776    Seton Medical Center     STRYKER INSTRUMENT DIVISION                        PULSE LAVAGE PRODUCTS                                        3/31/2021                 R
 1777    Seton Medical Center     STRYKER INSTRUMENTS                                EQUIPMENT-LEASE/RENTAL                                       8/31/2020          $0.00  R
 1778    Seton Medical Center     STRYKER ORTHOPEDICS                                ORTHOPEDIC TOTAL JOINT PRODUCTS                              5/31/2020                 R
 1779    Seton Medical Center     STRYKER ORTHOPEDICS                                GENERAL ORTHO TRAUMA PRODUCTS                               10/31/2019    $45,304.19   R
 1780    Seton Medical Center     STRYKER ORTHOPEDICS                                ORTHOPEDIC TOTAL JOINT PRODUCTS                              5/31/2020                 R
 1781    Seton Medical Center     STRYKER SALES CORPORATION                          EQUIPMENT-PURCHASE                                           9/23/2020          $0.00  R
 1782    Seton Medical Center     STRYKER SUSTAINABILITY SOLUTIONS INC               STERILE REPROCESSING                                         1/31/2020                 R
                                                                                                                                                               $75,952.18
 1783    Seton Medical Center     STRYKER SUSTAINABILITY SOLUTIONS INC               STERILE REPROCESSING                                         1/31/2020                 R
 1784    Seton Medical Center     SUNCREST HOSPICE                                   SERVICES-PROFESSIONAL                                         1/2/2021          $0.00  A
 1785    Seton Medical Center     SUNCREST HOSPICE                                   SERVICES-PROFESSIONAL                                         1/6/2021          $0.00  A
 1786    Seton Medical Center     SUNCREST HOSPICE                                   SERVICES-PROFESSIONAL                                        1/12/2021          $0.00  A
 1787    Seton Medical Center     SUPPLYWORKS                                        LAUNDRY PRODUCTS MAINTENANCE                                12/31/2018                 R
                                                                                                                                                               $41,666.31
 1788    Seton Medical Center     SUPPLYWORKS                                        LAUNDRY PRODUCTS MAINTENANCE                                12/31/2018                 R
 1789    Seton Medical Center     SURGICAL SPECIALTIES CORPORATION                   DIR PRODUCTS                                                 1/31/2020                 R
 1790    Seton Medical Center     SURGICAL SPECIALTIES CORPORATION                   KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
                                                                                                                                                                  $241.87
 1791    Seton Medical Center     SURGICAL SPECIALTIES CORPORATION                   DIR PRODUCTS                                                 1/31/2020                 R
 1792    Seton Medical Center     SURGICAL SPECIALTIES CORPORATION                   KNOTLESS TISSUE CLOSERE DEVICE                               3/31/2021                 R
 1793    Seton Medical Center     SUTURE EXPRESS                                     ENDOSURGERY                                                  8/31/2019                 R
 1794    Seton Medical Center     SUTURE EXPRESS                                     HEMOSTASIS                                                   8/31/2019                 R
                                                                                                                                                                   $62.81
 1795    Seton Medical Center     SUTURE EXPRESS                                     ENDOSURGERY                                                  8/31/2019                 R
 1796    Seton Medical Center     SUTURE EXPRESS                                     HEMOSTASIS                                                   8/31/2019                 R
 1797    Seton Medical Center     SWINERTON BUILDERS                                 CONSTRUCTION                                                 5/14/2018 $1,206,886.22   R
                                                                                     CALL COVERAGE AGREEMENT FOR GENERAL SURGERY,
 1798 Seton Medical Center        SYDORAK, GERALD M.D.                               CONCURRENT GENERAL AND VASCULAR, VASCULAR                   3/31/2019                   R
                                                                                     SURGERY                                                                     $862.50
                                                                                     COVERAGE EVENT AGREEMENT - FIRST ASSIST
 1799 Seton Medical Center        SYDORAK, GERALD M.D.                                                                                           6/30/2020                   R
                                                                                     CARDIOVASCULAR
 1800    Seton Medical Center     SYMMETRY SURGICAL                                  INSTRUMENT CONTAINERS                                       1/31/2019                   R
 1801    Seton Medical Center     SYMMETRY SURGICAL                                  SURGICAL INSTRUMENTS                                        1/31/2019                   R
                                                                                                                                                                 $442.29
 1802    Seton Medical Center     SYMMETRY SURGICAL                                  INSTRUMENT CONTAINERS                                       1/31/2019                   R
 1803    Seton Medical Center     SYMMETRY SURGICAL                                  SURGICAL INSTRUMENTS                                        1/31/2019                   R
 1804    Seton Medical Center     SYNTHES                                            CONSIGNMENT AGREEMENT                                      10/31/2015         $0.00     R
 1805    Seton Medical Center     SYSMEX AMERICA INC                                 HEMATOLOGY ANALYZERS REAGENTS                               7/31/2019                   R
                                                                                                                                                               $37,023.70
 1806    Seton Medical Center     SYSMEX AMERICA, INC.                               EQUIPMENT-LEASE/RENTAL                                      6/14/2021                   R
 1807    Seton Medical Center     TECH MEDICAL SERVICES INC                          LAP SUCTION IRRIGATION                                      4/30/2019                   R
                                                                                                                                                                   $0.00
See last page for relevant footnotes                                                       29
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 35 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                               Nature of Contact / Lease                    Date (C)       (D)        (H)
                                                                                                                                                                    $0.00
 1808    Seton Medical Center     TECH MEDICAL SERVICES INC                          LAP SUCTION IRRIGATION                                       4/30/2019                 R
 1809    Seton Medical Center     TELE TRACKING TECHNOLOGIES, INC.                   LICENSE-SOFTWARE                                             7/31/2018   $14,150.92    R
 1810    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
 1811    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
 1812    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      LARYNGEAL MASK AIRWAYS                                       7/31/2020                 R
 1813    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R
 1814    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      SUTURE PRODUCTS                                              3/31/2021                 R
 1815    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
                                                                                                                                                                 $505.59
 1816    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      RESPIRATORY THERAPY PRODUCTS                                10/31/2018                 R
 1817    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
 1818    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      LARYNGEAL MASK AIRWAYS                                       7/31/2020                 R
 1819    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      LARYNGOSCOPE SYSTEMS                                         7/31/2020                 R
 1820    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      SUTURE PRODUCTS                                              3/31/2021                 R
 1821    Seton Medical Center     TELEFLEX MEDICAL INCORPORATED                      ENDOMECHANICAL PRODUCTS                                      3/31/2021                 R
 1822    Seton Medical Center     TELSOFT SOLUTIONS                                  SERVICES-TELECOMMUNICATIONS                                 10/31/2016         $0.00   R
 1823    Seton Medical Center     TENNANT                                            SERVICES-EQUIPMENT MAINTENANCE                               Evergreen         $0.00   R
 1824    Seton Medical Center     TERUMO CARDIOVASCULAR SYSTEMS CORP                 VASCULAR GRAFTS                                              3/31/2020                 R
                                                                                                                                                              $21,956.67
 1825    Seton Medical Center     TERUMO CARDIOVASCULAR SYSTEMS CORP                 VASCULAR GRAFTS                                              3/31/2020                 R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1826 Seton Medical Center        THE ARC SAN FRANCISCO                                                                                         10/31/2016          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
                                  THE ARCHDIOCESE OF SAN FRANCISCO PARISH AND
 1827 Seton Medical Center        SCHOOL JURIDIC PERSONS REAL PROPERTY SUPPORT       LEASE-AS TENANT                                             1/28/2020          $0.00    A
                                  CORPORATION
 1828 Seton Medical Center        THE BED DOCTOR                                     CONSTRUCTION                                                12/5/2019          $0.00    R
                                  THE HOSPITAL COMMITTEE FOR THE LIVERMORE-
 1829 Seton Medical Center                                                           PATIENT TRANSFER AGREEMENT                                  8/14/2019          $0.00    A
                                  PLEASANTON AREAS
 1830 Seton Medical Center        THE PERMANENTE MEDICAL GROUP                       PROFESSIONAL SERVICES AGREEMENT                              Evergreen         $0.00    R
                                  THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,
 1831 Seton Medical Center                                                           HOSPITAL SERVICES                                            3/1/2019          $0.00    R
                                  UCSF
                                  THE ROMAN CATHOLIC ARCHBISHOP OF SAN
 1832 Seton Medical Center                                                           LEASE-AS TENANT                                             7/31/2018          $0.00    A
                                  FRANCISCO
 1833    Seton Medical Center     THE STAYWELL COMPANY                               LICENSE-SOFTWARE SUBSCRIPTION                               5/30/2019          $0.00    R
 1834    Seton Medical Center     THE STINNETT GROUP, LLP                            CONSTRUCTION                                               12/30/2019     $27,630.59    R
 1835    Seton Medical Center     THERMO FISHER SCIENTIFIC CO                        GENERAL LABORATORY PRODUCTS                                 3/31/2021      $1,285.00    R
 1836    Seton Medical Center     THREE RIVERS PROVIDER NETWORK, INC.                HEALTH CARE SERVICES                                        Evergreen          $0.00    R
 1837    Seton Medical Center     TIDI PRODUCTS LLC                                  EXAM TABLE PAPER                                            6/30/2020                   R
                                                                                                                                                                 $141.82
 1838    Seton Medical Center     TIDI PRODUCTS LLC                                  EXAM TABLE PAPER                                            6/30/2020                   R
 1839    Seton Medical Center     TITAN SPINE LLC                                    SPINAL IMPLANTS AND RELATED PRODUCTS                        6/13/2019    $169,700.00    R
 1840    Seton Medical Center     TONY LEE WONG, M.D., INC.                          LEASE-AS LANDLORD                                           2/28/2021          $0.00    A
 1841    Seton Medical Center     TOTAL RENAL CARE INC.-UCLA DIALYSIS CENTER         LABORATORY SERVICES AGREEMENT                               8/11/2019                   A
                                                                                                                                                                    $0.00
 1842    Seton Medical Center     TOTAL RENAL CARE INC.-UCLA DIALYSIS CENTER         LABORATORY SERVICES AGREEMENT                                9/2/2019                   A
                                  TOTAL RENAL CARE, INC DBA WESTBOROUGH DIALYSIS
 1843 Seton Medical Center                                                           PATIENT TRANSFER AGREEMENT                                  1/17/2021          $0.00    A
                                  CENTER
                                  TOTAL RENAL CARE, INC. D/B/A WESTLAKE DIALYSIS
 1844 Seton Medical Center                                                           PATIENT TRANSFER AGREEMENT                                  3/14/2019          $0.00    A
                                  DALY CITY
 1845 Seton Medical Center        TOTALMED STAFFING, INC.                            REGISTRY                                                    1/31/2020    $121,226.75    R
 1846 Seton Medical Center        TRADITIONS BEHAVIORAL HEALTH (TBH)                 GERIATRIC PSYCHIATRIC SERVICES                              3/31/2019    $226,719.57    R
                                                                                     PROFESSIONAL AND ADMINISTRATIVE SERVICES AND
 1847 Seton Medical Center        TREADWELL & ROLLO                                                                                             12/31/2019          $0.00    R
                                                                                     EQUIPMENT LEASE AGREEMENT
 1848    Seton Medical Center     TRI ANIM HEALTH SERVICE                            SPECIALTY DISTRIBUTION                                     12/31/2018                   R
 1849    Seton Medical Center     TRI ANIM HEALTH SERVICE                            RESPIRATORY THERAPY PRODUCTS                               10/31/2018                   R
                                                                                                                                                                $2,216.31
 1850    Seton Medical Center     TRI ANIM HEALTH SERVICE                            SPECIALTY DISTRIBUTION                                     12/31/2018                   R
 1851    Seton Medical Center     TRI ANIM HEALTH SERVICE                            RESPIRATORY THERAPY PRODUCTS                               10/31/2018                   R
 1852    Seton Medical Center     TSANG, ELLICK MD                                   LEASE-AS LANDLORD                                          11/30/2019          $0.00    A
 1853    Seton Medical Center     TZ MEDICAL INC                                     HEMOSTASIS AND COMPRESSION                                  6/30/2021                   R
                                                                                                                                                                $3,475.78
 1854    Seton Medical Center     TZ MEDICAL INC                                     HEMOSTASIS AND COMPRESSION                                  6/30/2021                   R
 1855    Seton Medical Center     UNITED HEALTHCARE (E)                              FACILITY PARTICIPATION AGREEMENT                            Evergreen     $81,006.00    A
 1856    Seton Medical Center     UNITED LABOR HEALTH PLAN                           MEMORANDUM OF UNDERSTANDING (MOU)                           Evergreen          $0.00    R
                                  UNIVERSITY OF CALIFORNIA SAN FRANCISCO ON          DR. DAVID YOUNG-WOUND CARE AND PLASTIC &
 1857 Seton Medical Center                                                                                                                       12/1/2019          $0.00    R
                                  BEHALF OF THE SCHOOL OF MEDICINE, UCSF             RECONSTRUCTIVE SURGERY
 1858    Seton Medical Center     UNIVERSITY OF SAN FRANCISCO, USF                   STUDENT AFFILIATION AGREEMENT                               3/15/2019          $0.00    A
 1859    Seton Medical Center     UPTODATE, INC.                                     LICENSE-SOFTWARE SUBSCRIPTION                              10/31/2018                   R
                                                                                                                                                                $6,867.00
 1860    Seton Medical Center     UPTODATE, INC.                                     MEDICAL JOURNALS AND REFERENCE LIBRARY                      1/31/2019                   R
 1861    Seton Medical Center     VERITY HOLDINGS                                    LEASE-AS TENANT                                            11/29/2026          $0.00    R
 1862    Seton Medical Center     VERITY HOLDINGS                                    LEASE-AS TENANT                                            11/29/2026          $0.00    R
 1863    Seton Medical Center     VERITY HOLDINGS                                    LEASE-AS TENANT                                             3/31/2027          $0.00    R
 1864    Seton Medical Center     VALDEZ MEDICAL CORP.                               LEASE-AS LANDLORD                                           6/30/2018          $0.00    A
 1865    Seton Medical Center     VALERA, AUGUSTO, MD                                CALL COVERAGE                                              11/30/2018      $2,800.00    R
 1866    Seton Medical Center     VALLE, HERMINIGILDO MD                             LEASE-AS LANDLORD                                           6/30/2021          $0.00    A
 1867    Seton Medical Center     VALLEY POWER SYSTEMS NORTH, INC.                   CONSTRUCTION                                                4/16/2019          $0.00    R

See last page for relevant footnotes                                                       30
                Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                  Desc
                                                              Main Document    Page 36 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                            AHMC
                                                                                                                                               Termination Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                             Nature of Contact / Lease                     Date (C)       (D)        (H)
 1868    Seton Medical Center     VAPOTHERM INC                                      ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
                                                                                                                                                                    $0.00
 1869    Seton Medical Center     VAPOTHERM INC                                      ACTIVE HUMIDIFICATION DEVICES                               10/31/2021                 R
 1870    Seton Medical Center     VARIAN MEDICAL SYSTEMS, INC.                       SERVICES-RADIOLOGY                                           9/24/2017      $385.00    R
 1871    Seton Medical Center     VAUGHAN, DAVID MD                                  EKG SERVICES AGREEMENT                                      12/31/2019         $0.00   R
 1872    Seton Medical Center     VELYVIS, JOHN, MD                                  CALL COVERAGE FOR ORTHOPEDIC SURGERY                        11/30/2018                 R
                                                                                                                                                              $11,500.00
 1873    Seton Medical Center     VELYVIS, JOHN, MD                                  MEDICAL DIRECTOR, ROBOTIC SURGERY                           10/31/2018                 R
 1874    Seton Medical Center     VERGE HEALTH                                       PEER REVIEW SOFTWARE                                         6/30/2021                 R
                                                                                                                                                                    $0.00
 1875    Seton Medical Center     VERGE HEALTH                                       PEER REVIEW SOFTWARE                                         6/30/2021                 R
                                  VERITY MEDICAL FOUNDATION HOSPITALIST &
 1876 Seton Medical Center                                                           HOSPITALIST & INTENSIVIST SERVICES                          3/31/2019          $0.00    R
                                  INTENSIVIST SERVICES
 1877 Seton Medical Center        VERIZON/GTE MOBILENET                              LEASE-AS LANDLORD                                           1/31/2024      $2,778.43    A
 1878 Seton Medical Center        VILLANUEVA, ANTHONY MD                             CALL COVERAGE FOR OPHTHALMOLOGY                            12/31/2020          $0.00    R
                                  VITALITY HEALTH PLAN (CONTRACT WITH VHS BUT IS
 1879 Seton Medical Center                                                           HOSPITAL AGREEMENT                                           Evergreen         $0.00    R
                                  WITH SMC)
 1880    Seton Medical Center     VYAIRE MEDICAL                                     NON-INVASIVE CARDIOLOGY EQUIP                               5/31/2021                   R
 1881    Seton Medical Center     VYAIRE MEDICAL                                     PHYSIOLOGICAL MONITORING SYS                                5/31/2021                   R
 1882    Seton Medical Center     VYAIRE MEDICAL                                     FETAL MONITORING                                            5/31/2021                   R
 1883    Seton Medical Center     VYAIRE MEDICAL                                     INFANT CARE CAPITAL EQUIPMENT                               7/31/2021                   R
                                                                                                                                                               $15,179.95
 1884    Seton Medical Center     VYAIRE MEDICAL                                     NON-INVASIVE CARDIOLOGY EQUIP                               5/31/2021                   R
 1885    Seton Medical Center     VYAIRE MEDICAL                                     PHYSIOLOGICAL MONITORING SYS                                5/31/2021                   R
 1886    Seton Medical Center     VYAIRE MEDICAL                                     FETAL MONITORING                                            5/31/2021                   R
 1887    Seton Medical Center     VYAIRE MEDICAL                                     INFANT CARE CAPITAL EQUIPMENT                               7/31/2021                   R
 1888    Seton Medical Center     W L GORE & ASSOCIATES INC                          SYNTHETIC BIOABSORBABLE MESH                                9/30/2019                   R
 1889    Seton Medical Center     W L GORE & ASSOCIATES INC                          VASCULAR GRAFTS                                             3/31/2020                   R
 1890    Seton Medical Center     W L GORE & ASSOCIATES INC                          DIC PRODUCTS                                                6/30/2019                   R
 1891    Seton Medical Center     W L GORE & ASSOCIATES INC                          SYNTHETIC BIOABSORBABLE MESH                                9/30/2019                   R
                                                                                                                                                                 $572.00
 1892    Seton Medical Center     W L GORE & ASSOCIATES INC                          VASCULAR GRAFTS                                             3/31/2020                   R
 1893    Seton Medical Center     W L GORE & ASSOCIATES INC                          DIC PRODUCTS                                                6/30/2019                   R
 1894    Seton Medical Center     W. L. GORE & ASSOCIATES, INC.                      CONSIGNMENT AGREEMENT                                       6/30/2016                   R
 1895    Seton Medical Center     W. L. GORE & ASSOCIATES, INC.                      CONSIGNMENT AGREEMENT                                       9/14/2018                   R
 1896    Seton Medical Center     WATER TECH SPECIALTIES, INC.                       CONSTRUCTION                                                4/23/2019     $17,065.88    R
 1897    Seton Medical Center     WELCH ALLYN INC                                    PATIENT SCALES                                              9/30/2020                   R
 1898    Seton Medical Center     WELCH ALLYN INC                                    ELECTRONIC THERMOMETRY                                      5/31/2020                   R
 1899    Seton Medical Center     WELCH ALLYN INC                                    DISPOSABLE VAGINAL SPECULUMS                                6/30/2019                   R
                                                                                                                                                                    $0.00
 1900    Seton Medical Center     WELCH ALLYN INC                                    PATIENT SCALES                                              9/30/2020                   R
 1901    Seton Medical Center     WELCH ALLYN INC                                    ELECTRONIC THERMOMETRY                                      5/31/2020                   R
 1902    Seton Medical Center     WELCH ALLYN INC                                    DISPOSABLE VAGINAL SPECULUMS                                6/30/2019                   R
 1903    Seton Medical Center     WENZEL SPINE INC                                   SPINAL IMPLANTS AND RELATED PRODUCTS                         4/4/2020          $0.00    R
 1904    Seton Medical Center     WEST COM & TV INC                                  NURSE CALL SYSTEMS                                          4/30/2021                   R
                                                                                                                                                                    $0.00
 1905    Seton Medical Center     WEST COM & TV INC                                  NURSE CALL SYSTEMS                                          4/30/2021                   R
 1906    Seton Medical Center     WOMEN'S HEALTH GROUP                               LEASE-AS LANDLORD                                           7/31/2018      $2,925.00    R
 1907    Seton Medical Center     WRIGHT MEDICAL TECHNOLOGY, INC                     GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
                                                                                                                                                                $1,509.26
 1908    Seton Medical Center     WRIGHT MEDICAL TECHNOLOGY, INC                     GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
 1909    Seton Medical Center     WU, JAMES C. MD, INC.                              LEASE-AS LANDLORD                                           3/31/2021          $0.00    A
 1910    Seton Medical Center     X-SPINE SYSTEMS INC                                SPINAL IMPLANTS AND RELATED PRODUCTS                        6/13/2019                   R
                                                                                                                                                                    $0.00
 1911    Seton Medical Center     X-SPINE SYSTEMS INC                                SPINAL IMPLANTS AND RELATED PRODUCTS                        6/13/2019                   R
 1912    Seton Medical Center     YAMAMOTO, KENNETH MD                               LEASE-AS LANDLORD                                           5/31/2020          $0.00    A
 1913    Seton Medical Center     YAN, ALICE MD                                      LEASE-AS LANDLORD                                           6/30/2017          $0.00    A
 1914    Seton Medical Center     YANG, AMY, MD                                      PHYSICIANS-ON CALL                                         12/14/2020                   R
 1915    Seton Medical Center     YEE, EDWARD MD                                     THORACIC SURGERY ON CALL                                   12/31/2020      $3,250.00    R
 1916    Seton Medical Center     YOH STAFFING, LLC                                  SERVICES-STAFFING                                           10/6/2020          $0.00    R
 1917    Seton Medical Center     YOH STAFFING, LLC [YOH SERVICES LLC]               SERVICES-STAFFING                                           10/6/2020          $0.00    R
 1918    Seton Medical Center     ZENG, RONG WENDY MD                                ON-CALL COVERAGE AGREEMENT FOR OB/GYN                       1/31/2020        $900.00    R
 1919    Seton Medical Center     ZIMMER                                             GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019                   R
 1920    Seton Medical Center     ZIMMER                                             SURGICAL AUTOMATIC TOURNIQUET                              10/31/2019                   R
 1921    Seton Medical Center     ZIMMER                                             SURGICAL SKIN GRAFTING DEVICES                              4/30/2020                   R
 1922    Seton Medical Center     ZIMMER                                             TRACTION PRODUCTS                                           4/30/2021                   R
 1923    Seton Medical Center     ZIMMER                                             PULSE LAVAGE PRODUCTS                                       3/31/2021                   R
 1924    Seton Medical Center     ZIMMER                                             TOTAL JOINT IMPLANTS                                        7/30/2020                   R
 1925    Seton Medical Center     ZIMMER                                             ORTHO TOTAL JOINT INPLANTS                                  7/30/2020                   R
 1926    Seton Medical Center     ZIMMER                                             GENERAL ORTHO TRAUMA PRODUCTS                              10/31/2019    $100,921.00    R
 1927    Seton Medical Center     ZIMMER                                             SURGICAL AUTOMATIC TOURNIQUET                              10/31/2019                   R
 1928    Seton Medical Center     ZIMMER                                             SURGICAL SKIN GRAFTING DEVICES                              4/30/2020                   R
 1929    Seton Medical Center     ZIMMER                                             TRACTION PRODUCTS                                           4/30/2021                   R
 1930    Seton Medical Center     ZIMMER                                             PULSE LAVAGE PRODUCTS                                       3/31/2021                   R
 1931    Seton Medical Center     ZIMMER                                             TOTAL JOINT IMPLANTS                                        7/30/2020                   R
 1932    Seton Medical Center     ZIMMER                                             ORTHO TOTAL JOINT INPLANTS                                  7/30/2020                   R
 1933    Seton Medical Center     ZIMMER [ZIMMER US, INC.]                           CONSIGNMENT AGREEMENT                                      11/30/2015                   R
 1934    Seton Medical Center     Z-MEDICA CORPORATION                               HEMOSTASIS AND COMPRESSION                                  6/30/2021                   R
                                                                                                                                                                    $0.00
 1935    Seton Medical Center     Z-MEDICA CORPORATION                               HEMOSTASIS AND COMPRESSION                                  6/30/2021                   R

See last page for relevant footnotes                                                       31
                Case 2:18-bk-20151-ER                            Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (1) - Seton Medical Center Revised Executory Contracts and Unexpired Leases Designated by AHMC Healthcare, Inc. to be Assumed. (A)                                 Desc
                                                                  Main Document    Page 37 of 52
(Corresponds to Exhibit A (1) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                                             AHMC
                                                                                                                                                          Termination Cure Amount Designation
 Ref #         Debtor (B)                       Contract Counterparty                                    Nature of Contact / Lease                          Date (C)       (D)        (H)
 1936    Seton Medical Center     ZOLL MEDICAL CORPORATION                                 EXTERNAL DEFIBRILLATORS                                           5/31/2019                 R
 1937    Seton Medical Center     ZOLL MEDICAL CORPORATION                                 PATIENT TEMPERATURE MANAGEMENT PRODUCTS                          12/31/2020                 R
                                                                                                                                                                          $5,464.58
 1938    Seton Medical Center     ZOLL MEDICAL CORPORATION                                 EXTERNAL DEFIBRILLATORS                                           5/31/2019                 R
 1939    Seton Medical Center     ZOLL MEDICAL CORPORATION                                 PATIENT TEMPERATURE MANAGEMENT PRODUCTS                          12/31/2020                 R
 1940    Seton Medical Center     ZZ-DFINE INC                                             VERTEBRAL COMP FRACTURE REPAIR                                    6/30/2019                 R
                                                                                                                                                                               $0.00
 1941    Seton Medical Center     ZZ-DFINE INC                                             VERTEBRAL COMP FRACTURE REPAIR                                    6/30/2019                 R

Footnotes:
(A) The Debtor has used its best efforts to accurately reflect executory contracts and unexpired leases herein, but reserves the right to supplement and/or modify this Exhibit, including for any
contracts which may not be deemed executory.
(B) Debtor designation is based on the Debtors' books and records. However, contract and lease counterparties should also review the System/Multi-Facility Contract exhibit (Exhibit A (2)) in
conjunction with this Exhibit as certain contracts included herein may also be reflected as System/Multi-Facility Contracts, particularly in the case of master purchase, master lease or master
licensing agreements.
(C) Contract termination dates reflect current information in the Debtors' contract system, which may not capture auto-renewals, extensions or terminations since the Petition Date.
(D) Where multiple contracts are reflected, cure amounts could not be ascribed to individual contracts, and, as a result, a cure amount for all contracts within that category has been listed. Cure
amounts for certain contracts may reflect pricing through system-wide group purchasing organization agreements.
(E) Cure amounts revised from Cure Notice Filed on April 30, 2020 to reflect review and reconciliation or settlement between Debtors and contract counterparties, unless otherwise noted.
(F) Covers overpayment liability through March 31, 2020.
(G) Prepetition represents asserted claim Verity agrees to. Verity is still working with Kaiser reconciling the remaining $211,925.
(H) "A" = Assigned Contracts; "R" = Rejected Contracts; "Removed" = a contract or lease included in the Cure Notice filed on April 30, 2020 that has already terminated, expired or is a duplicate.




See last page for relevant footnotes                                                             32
                 Case 2:18-bk-20151-ER                          Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                          Desc
                                                                 Main Document    Page 38 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                      AHMC
                                                                                                                                         Termination   Cure Amount Designation
 Ref #         Debtor (B)                           Contract Counterparty                             Nature of Contact / Lease            Date (C)         (D)        (G)
  P       Verity Health System    3M (fka SoftMed Systems, Inc.)                     Services-Software Maintenance and Support            3/14/2019                     R
   2      Verity Health System    3M (fka SoftMed Systems, Inc.)                     Services-Software Maintenance and Support            6/23/2019                     R
   3      Verity Health System    3M (fka SoftMed Systems, Inc.)                     Services-Software Maintenance and Support            9/23/2019                     R
                                                                                                                                                                $0.00
   4      Verity Health System    3M (fka SoftMed Systems, Inc.)                     Services-Software Maintenance and Support           12/20/2019                     R
   5      Verity Health System    3M (fka SoftMed Systems, Inc.)                     Services-Software Maintenance and Support            8/18/2019                     R
   6      Verity Health System    3M (fka SoftMed Systems, Inc.)                     License-Software                                     1/1/2069                      R
   7      Verity Health System    3M Health Information Systems                      License-Software                                     6/30/2023       $14,349.88    R
   8      Verity Health System    4WEB MEDICAL                                       Spine Pricing Agreement                              7/31/2020        $5,600.00    R
   9      Verity Health System    A. Carlson Associates, LLC                         Services-Consulting                                  4/29/2015             $0.00   R
  10      Verity Health System    Abbott Labs, Inc.                                  Supplies-VCD                                         8/31/2015                     R
  11      Verity Health System    Abbott Nutrition                                   Designation Agreement                                2/28/2021                     R
  12      Verity Health System    Abbott Health Systems Division                     DIC                                                  5/31/2019                     R
  13      Verity Health System    Abbott Laboratories                                LAB ANALYZER PURCHASE/REAGENTS                       6/12/2019                     R
  14      Verity Health System    Abbott Laboratories                                Heart Valve Products                                 5/31/2019                     R
  15      Verity Health System    Abbott Laboratories                                Abbott St Jude Cardiac Rhythm Management            11/14/2020                     R
  16      Verity Health System    Abbott Laboratories, Inc.                          Neuromodulation                                      1/31/2021             $0.00   R
  17      Verity Health System    Abbott Laboratories, Inc.                          Surgical Heart Valve Products                        1/31/2021                     R
  18      Verity Health System    Abbott Laboratories, Inc.                          Coronary Stents Non-Drug                             5/31/2020                     R
  19      Verity Health System    Abbott Laboratories, Inc.                          Drug Eluting Coronary Stents                         5/31/2020                     R
  20      Verity Health System    Abbott Nutrition                                   Infant Formula                                       2/28/2021                     R
  21      Verity Health System    Abbott Vascular Devices                            Peripheral Vascular                                  5/31/2019                     R
  22      Verity Health System    Abbott Vascular Devices                            Peripheral and Biliary Stents                        5/31/2019                     R
  23      Verity Health System    AbbVie US LLC                                      Discount Pricing Agreement                           3/31/2019             $0.00   R
  24      Verity Health System    AccessClosure Inc DBA Cardinal Health 245          Vascular Closure Devices                             5/31/2019             $0.00   R
  25      Verity Health System    Accretive Health, Inc.                             Professional Services Agreement                      4/23/2015                     R
                                                                                                                                                                $0.00
  26      Verity Health System    Accretive Health, Inc.                             Services-Consulting                                  4/22/2015                     R
  27      Verity Health System    Active Medical Group of Northern California        Lease-as Landlord                                    1/31/2019             $0.00   R
  28      Verity Health System    Acumed                                             General Ortho Trauma Products                       10/31/2019        $1,812.00    R
  29      Verity Health System    Admedus                                            Vascular Grafts                                      3/1/2020              $0.00   R
  30      Verity Health System    Advanced Instruments, Inc.                         Osmometer Supplies                                  12/31/2019           $71.39    R
  31      Verity Health System    Advanced Orthopaedic Solutions                     General Ortho Trauma Products                       10/31/2019             $0.00   R
  32      Verity Health System    Aegis Spine, Inc.                                  Spinal Implants and Related Products                 6/30/2020             $0.00   R
  33      Verity Health System    Aetna Life Insurance Company                       Master Agreement                                     1/16/2019             $0.00   R
  34      Verity Health System    Agiliti Health, Inc.                               Patient Beds, Mattresses, Therap. Surfaces-Rental    9/30/2019             $0.00   R
  35      Verity Health System    Akin Gump Strauss Hauer & Feld LLP                 Services-Legal                                      12/21/2016                     R
                                                                                                                                                                $0.00
  36      Verity Health System    Akin Gump Strauss Hauer & Feld LLP                 Services-Legal                                       3/16/2019                     R
  37      Verity Health System    Alegis Revenue Group, LLC                          Services-Collections                                 6/30/2019             $0.00   R
  38      Verity Health System    Alevio, LLC                                        Master Purchasing Agreement                          6/14/2019             $0.00   R
  39      Verity Health System    Alicaway, Edgardo G. MD                            Physicians-Consulting Services                       4/30/2019             $0.00   R
  40      Verity Health System    Alliance Bernstein                                 Professional Services Agreement                      Evergreen             $0.00   R
  41      Verity Health System    Alliant ChoicePlus                                 Service agreement                                                          $0.00   R
  42      Verity Health System    Alliant Employee Benefits                          Service agreement                                   11/20/2018             $0.00   R
  43      Verity Health System    Alliant Insurance Services, Inc.                   Professional Services Agreement                     11/20/2018             $0.00   R
  44      Verity Health System    Allosource                                         Spinal Implants and Related Products                 6/30/2020             $0.00   R
  45      Verity Health System    Alphatec Spine                                     Spinal Implants and Related Products                 6/30/2020                     R
  46      Verity Health System    Alphatec Spine, Inc.                               Spinal Implants and Related Products                 6/19/2019             $0.00   R
  47      Verity Health System    Alphatec Spine, Inc.                               Spinal Implants and Related Productss                6/13/2019                     R
  48      Verity Health System    Allscripts Healthcare, LLC                         Master Agreement                                     8/2/2027     $4,422,772.41    R
  49      Verity Health System    Altegra Health, Inc.                               Professional Services Agreement                      Evergreen             $0.00   R
  50      Verity Health System    Amazon Web Services                                Confidentiality & Non-Disclosure                     2/28/2019          $118.86    R
  51      Verity Health System    Ameda                                              Breast Pumps and Accessories                        10/31/2020             $0.00   R
  52      Verity Health System    Amendia                                            Spinal Implants and Related Products                 6/30/2020        $7,235.00    R
  53      Verity Health System    American Express                                   Administrative Services                              6/30/2020             $0.00   R
  54      Verity Health System    American Medical Association                       License-Software                                     Evergreen             $0.00   R
  55      Verity Health System    American Red Cross                                 Master Purchasing Agreement                         12/14/2018                     R
  56      Verity Health System    American Red Cross                                 Blood/Organ/Tissue                                   6/30/2015             $0.00   R
  57      Verity Health System    American Red Cross                                 Blood/Organ/Tissue                                   6/30/2016                     R
  58      Verity Health System    American Registry for Internet Numbers (ARIN)      Master Agreement                                     1/1/2065              $0.00   R
  59      Verity Health System    American Towers, LLC                               Services-Telecommunications                          6/30/2020             $0.00   R
  60      Verity Health System    AMN Healthcare, Inc.                               Workforce Solutions - Staffing                       3/31/2021             $0.00   R
  61      Verity Health System    Amplus Group, LLC                                  Services-Consulting                                  7/24/2019      $119,985.94    R
  62      Verity Health System    Anderson, Jeffrey MD                               Physicians-Consulting Services                       4/30/2019             $0.00   R
  63      Verity Health System    Anderson, Maxine MD                                Physicians-Consulting Services                       4/30/2019             $0.00   R
  64      Verity Health System    Angiodynamics Inc                                  Peripheral Vascular                                  7/11/2019        $6,000.00    R
  65      Verity Health System    Ankura Consulting Group                            Letter of Agreement                                  Evergreen             $0.00   R
  66      Verity Health System    Annapolis Consulting Group                         Business Associate Agreement                         Evergreen             $0.00   R
  67      Verity Health System    APPLIED BIOLOGICS                                  Designation Agreement                                6/19/2019       $12,342.00    R
  68      Verity Health System    Applied Medical Resources Corporation              Disposable Wound Retractor                           6/30/2019       $13,685.32    R
  69      Verity Health System    Applied Medical Resources Corporation              Endomechanical Products                              3/31/2019             $0.00   R

See last page for relevant footnotes                                                       1
                 Case 2:18-bk-20151-ER                             Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                   Desc
                                                                    Main Document    Page 39 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                               AHMC
                                                                                                                                                  Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                                      Nature of Contact / Lease             Date (C)         (D)        (G)
  70      Verity Health System    Applied Statistics & Management, Inc.                      Technology Services Agreement                         6/20/2020             $0.00   R
  71      Verity Health System    Arent Fox                                                  Services-Legal                                        Evergreen             $0.00   R
  72      Verity Health System    Argon Medical Devices Inc.                                 DIR Products                                          6/1/2019              $0.00   R
  73      Verity Health System    Armature Systems                                           Professional Services                                 9/26/2019             $0.00   R
  74      Verity Health System    Arthrex, Inc.                                              Master Purchasing Agreement                           6/30/2019             $0.00   R
  75      Verity Health System    Arthrex, Inc.                                              Arthroscopy Supplies                                  6/30/2019             $0.00   R
  76      Verity Health System    Artinyan, Avo, M.D.                                        Physicians-Consulting Services                        4/30/2019             $0.00   R
  77      Verity Health System    ARUP Laboratories                                          Professional Services Agreement                       9/30/2016      $109,126.94    R
  78      Verity Health System    Ascension Health                                           Partnership                                           Evergreen                     R
  79      Verity Health System    Ascension Health                                           Professional Services Agreement                       3/26/2019             $0.00   R
  80      Verity Health System    Ascension Health                                           Services-Cash Management                              3/26/2019                     R
  81      Verity Health System    Ascension Health Alliance                                  Confidentiality & Non-Disclosure                      4/10/2019             $0.00   R
  82      Verity Health System    Ascom Wireless - Vector Resources, Inc                     Telecommunications                                    3/1/2019              $0.00   R
  83      Verity Health System    AT&T                                                       Services-Telecommunications                           2/28/2019                     A
  84      Verity Health System    AT&T                                                       Services-Telecommunications                           2/19/2019                     A
  85      Verity Health System    AT&T                                                       Services-Telecommunications                           3/22/2019                     A
  86      Verity Health System    AT&T                                                       Telecommunications                                    3/10/2019                     A
  87      Verity Health System    AT&T                                                       Telecommunications                                    3/24/2019                     A
  88      Verity Health System    AT&T                                                       Telecommunications                                    5/31/2019      $182,982.82    A
  89      Verity Health System    AT&T                                                       Telecommunications                                    5/31/2019                     A
  90      Verity Health System    AT&T                                                       Services-Telecommunications                          12/30/2018                     A
  91      Verity Health System    AT&T                                                       Services-Telecommunications                          12/30/2018                     A
  92      Verity Health System    AT&T                                                       Telecommunications                                   12/30/2018                     A
  93      Verity Health System    AT&T                                                       Telecommunications                                   12/30/2018                     A
  94      Verity Health System    Athene Law                                                 Services-Legal                                        Evergreen             $0.00   R
  95      Verity Health System    Avinger                                                    Peripheral Vascular                                   6/30/2019             $0.00   R
  96      Verity Health System    Axiom                                                      Letter of Agreement                                   Evergreen             $0.00   R
  97      Verity Health System    Axion                                                      Services-Software Maintenance and Support             6/24/2019       $74,081.70    R
  98      Verity Health System    AxoGen Inc                                                 Spinal Implants and Related Products                  6/30/2020        $3,425.00    R
  99      Verity Health System    B.Braun Interventional Systems, Inc.                       Master Purchasing Agreement                           5/31/2019             $0.00   R
  100     Verity Health System    Badhwar, Nitish MD                                         Physicians-Consulting Services                        4/30/2019             $0.00   R
  101     Verity Health System    Bacterin International Inc                                 Bone Tissue Synthetic Implant                         6/30/2020             $0.00   R
  102     Verity Health System    Baker and Hostetler, LLP                                   Letter of Agreement                                   Evergreen                     R
                                                                                                                                                                         $0.00
  103     Verity Health System    Baker and Hostetler, LLP                                   Letter of Agreement                                   Evergreen                     R
  104     Verity Health System    Bank of America                                            Services-Banking                                      Evergreen                     R
                                                                                                                                                                         $0.00
  105     Verity Health System    Bank Of America Corporation                                Purchasing Cards and Electronic Payables             12/31/2021                     R
  106     Verity Health System    Bard Medical Division                                      Specialty Urological Products                        12/31/2020             $0.00   R
  107     Verity Health System    Bard Peripheral Vascular, Inc.                             Master Purchasing Agreement                           6/15/2019             $0.00   R
  108     Verity Health System    Baxter Healthcare Corporation                              Letter of Agreement                                  12/31/2019                     R
  109     Verity Health System    Baxter Healthcare Corporation                              IV Fluids, Bag Based Drug                             1/31/2020             $0.00   R
  110     Verity Health System    Baxter Healthcare Corporation Bioscience Division          Biological Blood Plasma (Biosurgery)                  1/31/2020                     R
  111     Verity Health System    BE Smith                                                   Service agreement                                     9/6/2019              $0.00   R
  112     Verity Health System    Beatty Marketing & Sales LLC                               Arthroscopy Supplies                                  4/30/2019             $0.00   R
  113     Verity Health System    Beckman Coulter Inc                                        Integrated Platform                                   6/28/2020                     R
  114     Verity Health System    Beckman Coulter Inc                                        Hematology Analyzers Reagents                         6/30/2020                     R
                                                                                                                                                                  $140,848.98
  115     Verity Health System    Beckman Coulter Inc                                        Chemistry Reagents                                    5/1/2019                      R
  116     Verity Health System    BECKMAN COULTER CORP                                       URINALYSIS ANALYZERS REAGENTS                         7/31/2019                     R
  117     Verity Health System    Becton, Dickinson and Company                              Manual Micro / Blood Culture / PCR Molecular Testi    2/28/2021                     R
  118     Verity Health System    Becton, Dickinson and Company                              Regional Anesthesia Trays                             4/30/2019             $0.00   R
  119     Verity Health System    Becton, Dickinson and Company                              Automated Blood Culture                              11/30/2024                     R
  120     Verity Health System    Beekley Corporation                                        General Imaging Supplies                              2/28/2020        $2,449.50    R
  121     Verity Health System    Berkeley Research Group, LLC                               Confidentiality & Non-Disclosure                      7/9/2020              $0.00   R
  122     Verity Health System    Besler Consulting                                          Services-Consulting                                   Evergreen             $0.00   R
                                  Best Practice Professionals Inc. (dba oneSource
  123     Verity Health System                                                               Subscriptions                                        3/21/2018            $0.00     R
                                  Document Management Services)
  124     Verity Health System    Biocomposites                                              Designation Agreement                                 5/31/2021     $224,943.00     R
  125     Verity Health System    Big Inventory, Inc.                                        Administrative Services                              12/31/2018      $81,816.21     R
  126     Verity Health System    Biomet Orthopaedics, LLC                                   Supplies-Total Joints                                 8/31/2018           $0.00     R
  127     Verity Health System    Biomet Spine                                               Spinal Implants and Related Products                  6/30/2020           $0.00     R
  128     Verity Health System    Biosense Webster, Inc.                                     Electrophysiology Products                           11/30/2019           $0.00     R
  129     Verity Health System    Biotronik, Inc.                                            Supplies-CRM                                          3/31/2019           $0.00     R
  130     Verity Health System    Brink's, U.S.                                              Services-Armored Carrier                              2/23/2019        $701.94      R
                                  Blackrock Institutional Trust Company (FKA Barclays
  131     Verity Health System                                                               Professional Services Agreement                       Evergreen           $0.00     R
                                  Global Investors)
  132     Verity Health System    Blue Shield of California                                  Administrative Services                              12/31/2014                     R
  133     Verity Health System    Blue Shield of California (Retiree health)                 Service agreement                                                                   R
                                                                                                                                                                       $0.00
                                  Blue Shielf of California (All isnured plans - PPO, POS,
  134     Verity Health System                                                               Service agreement                                                                   R
                                  HMO and EPO)
  135     Verity Health System    BNY Mellon                                                 Professional Services Agreement                       Evergreen           $0.00     R

See last page for relevant footnotes                                                                2
                 Case 2:18-bk-20151-ER                          Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                       Desc
                                                                 Main Document    Page 40 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                   AHMC
                                                                                                                                      Termination   Cure Amount Designation
 Ref #         Debtor (B)                           Contract Counterparty                                 Nature of Contact / Lease     Date (C)         (D)        (G)
  136     Verity Health System    Boston Scientific Corp.                                Supplies-Cath Lab                             8/6/2019                      R
  137     Verity Health System    Boston Scientific Corp.                                Supplies-CRM                                  Evergreen                     R
  138     Verity Health System    Boston Scientific Corporation                          Peripheral Vascular                           5/31/2019             $0.00   R
  139     Verity Health System    Boston Scientific Corporation                          DIR Products                                  7/31/2019                     R
  140     Verity Health System    Boston Scientific Corporation                          Neuromodulation                               1/31/2021                     R
  141     Verity Health System    Bottomline Technologies (fka Optio Software)           Services-Software Maintenance and Support     6/25/2019             $0.00   R
  142     Verity Health System    Brandify                                               Services-Consulting                           4/1/2019              $0.00   R
  143     Verity Health System    Brown Rudnick LLP                                      Services-Legal                                4/30/2015       $25,000.00    R
  144     Verity Health System    California IPA, Inc.                                   Confidentiality & Non-Disclosure              8/31/2019             $0.00   R
  145     Verity Health System    Campus Laundry                                         Services-Linen Supply                         5/31/2017       $25,237.00    R
  146     Verity Health System    Campus Physical Therapy                                Lease-as Landlord                             7/31/2027             $0.00   R
  147     Verity Health System    Carbon Black                                           Professional Services                         9/28/2019             $0.00   R
  148     Verity Health System    CARDINAL HEALTH 110, INC.                              DISCOUNT PRICING AGREEMENT                    12/8/2019                     R
                                                                                                                                                      $201,347.66
  149     Verity Health System    Cardinal Health 110, Inc.                              Pharmaceutical                                2/28/2019                     R
  150     Verity Health System    Cardinal Health 200, LLC                               Sterilization Wrap                            9/30/2020                     R
  151     Verity Health System    Cardinal Health 200, LLC                               Incontinence Products                         7/31/2020                     R
  152     Verity Health System    Cardinal Health 200, LLC                               Exam Gloves                                   4/30/2019                     R
  153     Verity Health System    Cardinal Health 200, LLC                               Antiseptics                                  12/31/2019                     R
  154     Verity Health System    Cardinal Health 200, LLC                               Womens Care Products                         12/31/2019                     R
  155     Verity Health System    Cardinal Health 200, LLC                               Medicated Wipes                              12/31/2019                     R
                                                                                                                                                             $0.00
  156     Verity Health System    Cardinal Health 200, LLC                               Personal Care Kits - Grooming                12/31/2019                     R
  157     Verity Health System    Cardinal Health 200, LLC                               IV Site Management                            1/31/2020                     R
  158     Verity Health System    Cardinal Health 200, LLC                               Negative Pressure Wound Therapy               5/31/2019                     R
  159     Verity Health System    Cardinal Health 200, LLC                               Adhesive Skin Closures                        1/31/2020                     R
  160     Verity Health System    Cardinal Health 200, LLC                               Patient Cleansing Skin Care                   7/31/2020                     R
  161     Verity Health System    Cardinal Health 200, Inc.                              Discount Pricing Agreement                    12/8/2019                     R
  162     Verity Health System    Cardinal Health 414, LLC                               Peripheral Vascular                           5/31/2019        $6,141.31    R
  163     Verity Health System    Cardio Medical Products, Inc.                          Supplies-Cath Lab                            10/31/2017             $0.00   R
  164     Verity Health System    Cardiovascular Systems Inc. (CSI)                      Peripheral Vascular                           5/31/2019       $11,786.58    R
  165     Verity Health System    CareFusion Solutions, LLC                              Master Purchasing Agreement                   Evergreen             $0.00   R
  166     Verity Health System    CareFusion Solutions, LLC (Pyxis)                      Discount Pricing Agreement                    7/31/2017       $23,281.49    R
  167     Verity Health System    Carpenter, Thomas J. MD                                Services-Consulting                           Evergreen             $0.00   R
  168     Verity Health System    Catholic Healthcare Audit Network (CHAN)               Services-Consulting                           6/30/2019             $0.00   R
  169     Verity Health System    Catholic Healthcare Audit Network (CHAN)               Letter of Agreement                           Evergreen             $0.00   R
  170     Verity Health System    CDW Government LLC                                     Partnership                                   9/30/2017                     R
                                                                                                                                                    $1,062,743.64
  171     Verity Health System    CDW GOVERNMENT LLC                                     CAPITAL EQUIPMENT & SOFTWARE                 10/31/2020                     R
  172     Verity Health System Center for Improvement in Healthcare Quality (CIHQ)       Membership                                   9/19/2019            $0.00     R
  173     Verity Health System    Centinel Spine, Inc.                                   Spinal Implants and Related Products          6/8/2019            $0.00     R
  174     Verity Health System    CenturyLink                                            Equipment-Lease/Rental                        2/25/2020           $0.00     R
  175     Verity Health System    Century Link (Level 3)                                 Service Agreement                             11/1/2019      $77,526.15     R
  176     Verity Health System    Cepheid                                                Molecular Rapid Qualitative                  12/31/2019      $30,405.37     R
  177     Verity Health System    CereSoft, Inc.                                         Master Agreement                              3/21/2019                     R
                                                                                                                                                       $2,450.86
  178     Verity Health System    CereSoft, Inc.                                         License-Software Subscription                 3/10/2019                     R
                                  Cerner health services inc formerly siemens medical
  179     Verity Health System                                                           Services-Software Maintenance and Support    6/30/2019      $112,219.03     R
                                  solutions usa, inc.
  180     Verity Health System    Chang, Karen MD                                        Services-Consulting                           Evergreen           $0.00     R
                                  Change Healthcare Technologies LLC fka Technologies,
  181     Verity Health System                                                           License-Software                             12/11/2019           $0.00     R
                                  Inc.
  182     Verity Health System    Cheetah Medical, Inc.                                  Hemodynamic Monitoring Product               4/30/2019            $0.00     R
  183     Verity Health System    CHIS, Inc.                                             Services-Consulting                          Evergreen            $0.00     R
  184     Verity Health System    Cigna - LTD                                            Service agreement                                                           R
  185     Verity Health System    Cigna - STD                                            Service agreement                                                 $0.00     R
  186     Verity Health System    Cigna DHMO                                             Service agreement                                                           R
  187     Verity Health System    Ciox Health, LLC                                       Master Agreement                              3/31/2020          $93.07     R
  188     Verity Health System    Cirius Group, Inc., The                                Services-Software Maintenance and Support     6/30/2019      $11,270.00     R
  189     Verity Health System    Citrix Systems, Inc.                                   Services-Software Maintenance and Support     7/1/2019            $0.00     R
  190     Verity Health System    CliniComp, Intl.                                       Services-Hardware and Software Maintenance    8/31/2019      $51,932.00     R
  191     Verity Health System    CMS CONTRACT MANAGEMENT STRATEGIES INC.                Services-Consulting                           5/31/2019           $0.00     R
  192     Verity Health System    Coblantz, Patch, Duffy & Bass LLP                      Letter of Agreement                           Evergreen           $0.00     R
  193     Verity Health System    Cochlear Americas                                      Master Purchasing Agreement                   3/30/2019     $358,652.85     R
  194     Verity Health System    Codeworks                                              Master Agreement                              8/31/2019      $65,758.37     R
  195     Verity Health System    Common Cents Solutions                                 Services-Hardware and Software Maintenance    7/15/2020           $0.00     R
  196     Verity Health System    Compliance Training Solutions                          Services-Education                           11/30/2019           $0.00     R
  197     Verity Health System    Computer Credit, Inc.                                  Services-Collections                         12/19/2019           $0.00     R
  198     Verity Health System    Concur Technologies. Inc.                              Master Agreement                              8/15/2019       $4,709.24     R
  199     Verity Health System    Constellation New Energy - Gas Division, LLC           Master Purchasing Agreement                   7/2/2021       $17,516.83     R
  200     Verity Health System    Cook Medical, LLC                                      Specialty Urological Products                12/31/2020                     R
                                                                                                                                                           $0.00
  201     Verity Health System    Cook Medical, LLC                                      Gastrointestinal Endoscopy                    3/31/2019                     R

See last page for relevant footnotes                                                           3
                 Case 2:18-bk-20151-ER                           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                        Desc
                                                                  Main Document    Page 41 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                                    AHMC
                                                                                                                                                       Termination   Cure Amount Designation
 Ref #         Debtor (B)                           Contract Counterparty                                   Nature of Contact / Lease                    Date (C)         (D)        (G)
  202     Verity Health System    CooperSurgical, Inc.                                     Surgical Products                                            5/15/2019             $0.00   R
  203     Verity Health System    Covidien Sales LLC                                       Endomechanical Products - Hernia Mechanical                  9/30/2019             $0.00   R
  204     Verity Health System    Cox, Castle and Nicholson LLP                            Letter of Agreement                                          Evergreen             $0.00   R
  205     Verity Health System    Cox, Dwayne MD                                           Services-Consulting                                          Evergreen             $0.00   R
  206     Verity Health System    CSC Group                                                Business Associate Agreement                                12/31/2069             $0.00   R
  207     Verity Health System    CSI Leasing                                              Equipment-Lease/Rental                                       2/28/2019             $0.00   R
  208     Verity Health System    D.A. Pope, Inc                                           Professional Services Agreement                              2/28/2019             $0.00   R
  209     Verity Health System    Dale Medical Products                                    Master Agreement                                            10/31/2019             $0.00   R
  210     Verity Health System    Dave, Rajan, MD                                          Lease-as Tenant                                              9/30/2017             $0.00   R
  211     Verity Health System    Dell Financial Services                                  Equipment Lease Agreement                                    6/30/2021        $5,368.41    R
  212     Verity Health System    Deloitte & Touche                                        Services-Consulting                                          Evergreen                     R
  213     Verity Health System    Deloitte & Touche                                        Services-Consulting                                          Evergreen      $137,477.50    R
  214     Verity Health System    Deloitte & Touche                                        Letter of Agreement                                          Evergreen                     R
  215     Verity Health System    Delta Dental PPO 1200                                    Service agreement                                                                          R
  216     Verity Health System    Delta Dental PPO 1500                                    Service agreement                                                                  $0.00   R
  217     Verity Health System    Delta Dental PPO 800                                     Service agreement                                                                          R
  218     Verity Health System    Depuy Mitek, Inc.                                        Arthroscopy Supplies                                         4/30/2019             $0.00   R
  219     Verity Health System    Depuy Spine                                              Spinal Implants and Related Products                         7/31/2020             $0.00   R
  220     Verity Health System    Depuy Synthes                                            Neurovascular Int Radiology                                  8/31/2020                     R
  221     Verity Health System    DePuy Synthes                                            General Ortho Trauma Products                               10/31/2019                     R
  222     Verity Health System    DePuy Synthes                                            GENERAL ORTHO TRAUMA                                        10/25/2019             $0.00   R
  223     Verity Health System    DePuy Synthes                                            Spinal Implants and Related Products                         4/4/2019                      R
  224     Verity Health System    Depuy Synthes                                            Ortho Bone Cement, Accessories and Revisions                 7/23/2020                     R
  225     Verity Health System    Devicor Medical Products, Inc.                           Mammography Products and Srvcs                               4/30/2019       $11,264.33    R
  226     Verity Health System    Diane Clark                                              Tenant Lease                                                  Monthly              $0.00   R
  227     Verity Health System    Diasol                                                   Dialysis Products                                            8/31/2019       $15,739.92    R
  228     Verity Health System    Diligent Corporation                                     License-Software Subscription                               12/17/2019             $0.00   R
  229     Verity Health System    Dio Medical                                              Spinal Implants and Related Products                         6/30/2020             $0.00   R
  230     Verity Health System    DocuSign                                                 Administrative Services                                     10/27/2019             $0.00   R
  231     Verity Health System    Dowling Advisors, Inc.                                   Confidentiality & Non-Disclosure                             Evergreen             $0.00   R
  232     Verity Health System    ECRI                                                     License-Software Subscription                                4/30/2022       $64,824.00    R
  233     Verity Health System    Edleman                                                  Services-Consulting                                          6/30/2019             $0.00   R
  234     Verity Health System    Edward Lifesciences Corporation                          Surgical Heart Valve Products Consignment                    12/3/2021                     R
  235     Verity Health System    Edwards Lifesciences LLC                                 Surgical Heart Valve Products                                1/31/2021             $0.00   R
  236     Verity Health System    Edwards Lifesciences, Inc                                Master Purchasing Agreement                                  6/11/2019                     R
  237     Verity Health System    eLead Resources, Inc                                     Promotional Products                                        10/16/2019             $0.00   R
  238     Verity Health System    Elkay Plastics Co., Inc.                                 Bags                                                         6/30/2021             $0.00   R
  239     Verity Health System    Emerald Textiles, LLC                                    Services-Linen Supply                                        9/30/2023             $0.00   R
  240     Verity Health System    Endologix, Inc.                                          Endovascular Aneurysm Repair (EVAR)                          2/28/2020       $18,133.61    R
  241     Verity Health System    Environmental Service Partners, Inc                      Services-Building Maintenance                                2/28/2019       $13,149.56    R
                                  EOS CCA fka California Service Bureau of Marin County,
  242     Verity Health System                                                             Services-Collections                                        6/30/2019      $689,958.88     R
                                  Inc.
  243     Verity Health System    Epiq                                                     Services-Consulting                                          4/30/2019        $497.00      R
  244     Verity Health System    EQ2 LLC                                                  License-Software Subscription                                3/8/2019            $0.00     R
  245     Verity Health System    Equifax                                                  Service agreement                                            4/30/2019           $0.00     R
  246     Verity Health System    Equinix LLC                                              Master Agreement                                             3/2/2022       $30,316.18     R
  247     Verity Health System    Equity Recovery Solutions                                Designation Agreement                                        1/1/2021            $0.00     R
  248     Verity Health System    Ernst & Young                                            Business Associate Agreement                                 5/13/2019           $0.00     R
  249     Verity Health System    eSolutions, Inc.                                         Technology Services Agreement                                9/15/2019           $0.00     R
  250     Verity Health System    Ethicon US, LLC                                          Master Purchasing Agreement                                  5/31/2019           $0.00     R
  251     Verity Health System    Everest Enterprises                                      Administrative Services                                     12/16/2016           $0.00     R
                                  Experian Health (fka Passport Health Communications,
  252     Verity Health System                                                             License-Software Subscription                               3/25/2024      $271,971.06     R
                                  Inc.)
  253     Verity Health System    Expressbill, Inc./ Emdeon                                Professional Services Agreement                             5/7/2019             $0.00     R
  254     Verity Health System    Federal Express Corporation                              Inbound and Outbound Freight                                5/31/2019        $1,379.82     R
  255     Verity Health System    FIS Avantgard                                            Services - Software Maintenance and Support                 2/26/2019            $0.00     R
  256     Verity Health System    FIS fka SunGard AvantGard (aka Payformance)              Services-Software Maintenance and Support                   2/26/2018                      R
                                                                                                                                                                            $0.00
  257     Verity Health System    FIS fka SunGard AvantGard (aka Payformance)              Services-Equipment Maintenance                              3/27/2017                      R
  258     Verity Health System    Franchise Tax Board, State of California                 Letter of Agreement                                         Evergreen            $0.00     R
  259     Verity Health System    Fred Naraghi, MD, Inc.                                   Confidentiality & Non-Disclosure                            8/14/2019            $0.00     R
                                                                                           Supply Agreement Between Fresenius USA Marketing, Inc.
  260     Verity Health System Fresenius USA Marketing, Inc.                               and Verity Health System (Replaces prior disclosure - see   1/17/2021       $37,957.83     R
                                                                                           Notice of Errata filed on August 19, 2019 docket #2923)
  261     Verity Health System    Fulbright & Jaworski                                     Letter of Agreement                                          Evergreen       Removed Removed
  262     Verity Health System    Gallup, Incorporated                                     Letter of Agreement                                          2/14/2020      $67,500.00  R
  263     Verity Health System    GE Healthcare                                            Services - Hardware and Software Maintenance                10/31/2018      $18,326.87  R
  264     Verity Health System    GE Healthcare Financial Services ("GE HFS")              Equipment-Lease/Rental (Master Lease Agreement)              Evergreen      $82,552.81  R
  265     Verity Health System    General Electric Company                                 Clinical Equipment Repair                                    9/30/2019           $0.00  R

See last page for relevant footnotes                                                              4
                 Case 2:18-bk-20151-ER                           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                   Desc
                                                                  Main Document    Page 42 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                AHMC
                                                                                                                                  Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                              Nature of Contact / Lease     Date (C)         (D)        (G)
  266     Verity Health System    Getinge USA Sales, LLC                             Surgical Mesh Products                        4/30/2019       $42,775.09    R
  267     Verity Health System    Gibson Dunn & Crutcher LLP                         Letter of Agreement                           9/27/2020             $0.00   R
  268     Verity Health System    Gilroy Foundation                                  Grant Agreement                               Evergreen             $0.00   R
  269     Verity Health System    Girsky, Marc MD                                    Physicians-Consulting Services                4/30/2019             $0.00   R
  270     Verity Health System    GitLab, Inc.                                       Technology Services Agreement                 3/12/2019             $0.00   R
  271     Verity Health System    Global Clinical Consulting                         Services-Consulting                          11/26/2019             $0.00   R
  272     Verity Health System    Global Health Exchange, LLC. (GHX)                 License-Software Subscription                12/31/2019             $0.00   R
  273     Verity Health System    Globus Medical, Inc.                               Spinal Implants and Related Products          6/30/2020       $10,630.63    R
  274     Verity Health System    GoldenTree High Yield Value Fund                   Financing Agreement                           Evergreen             $0.00   R
  275     Verity Health System    Gong Nashed Pascoe, Inc.                           Service Agreement                             Evergreen             $0.00   R
  276     Verity Health System    Gordon And Betty Moore Foundation                  Grant Agreement                               Evergreen             $0.00   R
                                                                                                                                   Month to
  277     Verity Health System Granite Communications                                Premier Vendor                                               $17,664.31      R
                                                                                                                                     Month
  278     Verity Health System    Grant Thornton LLP                                 Services-Consulting                           10/4/2019           $0.00      R
  279     Verity Health System    Green Genes LLC                                    Professional Services Agreement               2/28/2019           $0.00      R
  280     Verity Health System    Gregory Slack                                      Tenant Lease                                   Monthly            $0.00      R
  281     Verity Health System    GRM                                                Document Storage                              Evergreen     $275,592.72      R
  282     Verity Health System    GS Medical                                         Spinal Implants and Related Products          6/30/2020                      R
                                                                                                                                                       $0.00
  283     Verity Health System    GS Medical LLC                                     Spinal Implants and Related Products          6/5/2019                       R
  284     Verity Health System    Hanson Bridgett LLP                                Services-Legal                                Evergreen         $136.50      R
  285     Verity Health System    Hardy Diagnostics                                  Manual Microbiology                          12/31/2019          $48.05      R
  286     Verity Health System    HCT Executive Interim Solutions, LLC               Administrative Services                       4/6/2019            $0.00      R
  287     Verity Health System    Health Net, Inc.                                   Confidentiality & Non-Disclosure              Evergreen           $0.00      R
  288     Verity Health System    Healthcare Appraisers, Inc.                        Professional Services Agreement               Evergreen           $0.00      R
  289     Verity Health System    Healthcare Source (Position Manager)               Service agreement                            12/11/2018           $0.00      R
                                                                                                                                    month to
                                                                                                                                  month after
  290     Verity Health System HEALTHCARE COST SOLUTIONS                             CODING VENDOR                                               $126,797.75      R
                                                                                                                                    Term of
                                                                                                                                    11/2018
  291     Verity Health System    Healthcare Transformation LLC                      Services-Consulting                           Evergreen      $12,430.50      R
  292     Verity Health System    HealthCareSource HR, Inc.                          Services-Software Maintenance and Support    12/11/2017           $0.00      R
  293     Verity Health System    Healthline Systems,Inc.                            License-Software Subscription                12/18/2018           $0.00      R
  294     Verity Health System    HealthNow                                          Service agreement                                                 $0.00      R
  295     Verity Health System    HealthSource Global Staffing, Inc                  Administrative Services                       2/23/2019           $0.00      R
  296     Verity Health System    HealthStream, Inc.                                 Master Agreement                              12/1/2021                      R
                                                                                                                                                  $48,684.04
  297     Verity Health System    HealthStream, Inc.                                 Professional Services Agreement               Evergreen                      R
  298     Verity Health System    Help Systems, Inc.                                 Services-Software Maintenance and Support     6/30/2019           $0.00      R
  299     Verity Health System    Henderson Global Investors                         Investment                                    Evergreen           $0.00      R
  300     Verity Health System    Henderson International All Cap Equity, LP         Partnership                                   Evergreen           $0.00      R
  301     Verity Health System    Heraeus Medical LLC                                Bone Cement and Accessories                  12/31/2019           $0.00      R
  302     Verity Health System    Hill Rom Company                                   Master Purchasing Agreement                   5/30/2020      $51,110.18      R
  303     Verity Health System    Hodges Maces                                       Professional Services Agreement               11/3/2018           $0.00      R
  304     Verity Health System    Hollister, Inc.                                    Endo Tubes and Related Prods (Anchor Fast)   12/31/2020           $0.00      R
  305     Verity Health System    Honeywell International                            Services-Construction                         6/1/2019            $0.00      R
  306     Verity Health System    Hooper Healthcare Consulting LLC                   Administrative Services                       7/31/2019                      R
                                                                                                                                                   $9,400.00
  307     Verity Health System    Hooper Healthcare Consulting LLC                   Services-Consulting                           7/25/2020                      R
  308     Verity Health System    Hooper, Lundy & Bookman, P.C.                      Services-Legal                                9/30/2018      $34,922.98      R
  309     Verity Health System    Host Analytics                                     Services-Software Maintenance and Support    12/11/2019           $0.00      R
  310     Verity Health System    House Ear Institute                                Tenant Lease                                  2/28/2021       Removed     Removed
  311     Verity Health System    Hsiao, Michael                                     Lease-other                                   5/10/2017           $0.00      R
  312     Verity Health System    Huron                                              Services Agreement                           11/30/2018           $0.00      R
  313     Verity Health System    Ibarra, Audra                                      Services-Legal                                Evergreen           $0.00      R
  314     Verity Health System    IBM                                                License-Software Subscription                 3/10/2017           $0.00      R
  315     Verity Health System    Idea Consulting Group                              Services-Consulting                           9/6/2019       $46,000.00      R
  316     Verity Health System    IMAGE 2000, Inc                                    Managed Print Services                       12/31/2021           $0.00      R
  317     Verity Health System    ImageFirst of San Francisco, LLC                   Master Agreement                              8/8/2022            $0.00      R
  318     Verity Health System    Imperial Health Plan VHS                           Payor Agreement                               Evergreen           $0.00      R
  319     Verity Health System    Imagen Technologies                                Confidentiality & Non-Disclosure              7/25/2019           $0.00      R
  320     Verity Health System    Imprivata Professional Services                    Services-Hardware and Software Maintenance    8/31/2013                      R
                                                                                                                                                       $0.00
  321     Verity Health System    Imprivata Professional Services                    License-Software Subscription                12/16/2016                      R
  322     Verity Health System    inContact, Inc.                                    License-Software                              12/3/2018           $0.00      R
  323     Verity Health System    Indeed                                             Service agreement                             4/1/2019            $0.00      R
  324     Verity Health System    Infor World (Infinium)                             Services-Software Maintenance and Support     9/30/2019                      R
                                                                                                                                                       $0.00
  325     Verity Health System    Infor World (Infinium)                             Services-Software Maintenance and Support     9/30/2019                      R
  326     Verity Health System    ING Investment Management                          Professional Services Agreement              11/30/2020           $0.00      R
  327     Verity Health System    Innovasafe                                         Escrow-Software                               8/14/2019           $0.00      R
  328     Verity Health System    Insight                                            Hardware and Software Reseller               10/31/2020           $0.00      R
  329     Verity Health System    Intersect ENT Inc                                  ENT Nasal Products                           10/31/2019       $4,866.57      R
  330     Verity Health System    INTERSURGICAL                                      Designation Agreement                         3/31/2019           $0.00      R

See last page for relevant footnotes                                                       5
                 Case 2:18-bk-20151-ER                            Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                          Desc
                                                                   Main Document    Page 43 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                       AHMC
                                                                                                                                         Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                                  Nature of Contact / Lease        Date (C)         (D)        (G)
  331     Verity Health System    InterSystems Corporation                               License-Software Subscription                    6/30/2019             $0.00   R
  332     Verity Health System    IntraLearn Software Corporation                        Services-Software Maintenance and Support       12/11/2018             $0.00   R
  333     Verity Health System    Iron Mountain Intellectual Property Management         Information Technology                           2/26/2014       $24,839.93    R
  334     Verity Health System    Isto Biologics                                         Spinal Implants and Related Products             6/30/2020             $0.00   R
  335     Verity Health System    ISU Insurance Servcies (fka Pinnacle Broker's, Inc.)   Master Purchasing Agreement                      Evergreen             $0.00   R
  336     Verity Health System    James R. Lahana, a Professional Law Corporation        Letter of Agreement                              Evergreen             $0.00   R
  337     Verity Health System    JD Healthcare, Inc.                                    Services-Consulting                              Evergreen             $0.00   R
  338     Verity Health System    Jeffer Mangels Butler & Mitchell LLP                   Services-Legal                                   Evergreen      $148,550.71    R
  339     Verity Health System    Jennifer Gravois dba Thomas Consulting                 Independent Contractor                           9/30/2018             $0.00   R
                                  John Hancock (Verity Retirement Plan A, Verity
  340     Verity Health System                                                           Service agreement and amended fee schedule       Evergreen           $0.00      R
                                  Retirement Plan B)
  341     Verity Health System    Johnson & Johnson Health Care Systems, Inc.            Brand Pharmaceuticals                            6/30/2021           $0.00      R
  342     Verity Health System    Jones Day                                              Services-Legal                                   Evergreen           $0.00      R
  343     Verity Health System    Joy Victor, MD                                         Services-Consulting                              1/1/2019            $0.00      R
  344     Verity Health System    Kaufman Hall                                           License-Software Subscription                    1/10/2017                      R
                                                                                                                                                              $0.00
  345     Verity Health System    Kaufman Hall                                           Services-Consulting                              Evergreen                      R
  346     Verity Health System    KCI USA, Inc.                                          Neg Pressure Wound Therapy                       9/30/2019           $0.00      R
  347     Verity Health System    Kenyon & Kenyon LLP                                    Services-Legal                                   Evergreen           $0.00      R
  348     Verity Health System    Kforce                                                 Service agreement                                6/26/2019     $224,523.00      R
  349     Verity Health System    Kimberly-Clark global Sales, LLC                       Master Purchasing Agreement                      9/28/2018           $0.00      R
  350     Verity Health System    Kirchner, Paula (Trinity Advisors, LLC)                Services-Consulting                             12/31/2015      $15,425.00      R
  351     Verity Health System    Kronos, Inc.                                           License-Software Subscription                    6/14/2023                      R
  352     Verity Health System    Kronos, Inc.                                           Services-Equipment Maintenance                   3/30/2019      $56,369.42      R
  353     Verity Health System    Kronos, Inc.                                           Services-Hardware and Software Maintenance      12/31/2018                      R
  354     Verity Health System    Kurt Salmon Associates Inc                             Services-Consulting                              Evergreen                      R
  355     Verity Health System    Kurt Salmon Associates Inc                             Services-Consulting                              Evergreen                      R
                                                                                                                                                              $0.00
  356     Verity Health System    Kurt Salmon Associates Inc                             Services-Consulting                              Evergreen                      R
  357     Verity Health System    Kurt Salmon Associates Inc                             Services-Consulting                              Evergreen                      R
  358     Verity Health System    LA Care Health Plan                                    Administrative Services                          3/31/2018      $38,400.88      R
  359     Verity Health System    L.A. Care Health Plan                                  Settlement Agreement                             Evergreen           $0.00      R
  360     Verity Health System    Lane Telecommunications, Inc..                         Services-Software Maintenance and Support       10/17/2018           $0.00      R
  361     Verity Health System    Language Access Network                                Interpretation Services                          8/31/2021           $0.00      R
  362     Verity Health System    Language Line Services                                 Services-Interpreter                             4/8/2019                       R
                                                                                                                                                         $24,643.84
  363     Verity Health System    Language Line Services                                 Telecommunications                               4/8/2019                       R
  364     Verity Health System    Law Offices of Stephenson, Acquisto & Coleman          Services-Legal                                   Evergreen           $0.00      R
  365     Verity Health System    LDR Spine USA, Inc.                                    Spinal Implants and Related Products             6/30/2020           $0.00      R
  366     Verity Health System    Lean Transformations Group, LLC                        Services-Consulting                              3/21/2017           $0.00      R
  367     Verity Health System    Lee, Shu May MD, Inc.                                  Lease-as Landlord                                2/28/2022           $0.00      R
  368     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2065                      R
  369     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2065                      R
  370     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2065                      R
  371     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                     Evergreen           $0.00      R
  372     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2065                      R
  373     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2019                      R
  374     Verity Health System    LHMs DCHS CBS                                          Business Associate Agreement                    12/31/2069                      R
  375     Verity Health System    Lighthouse Document Technologies, Inc.                 Master Agreement                                 Evergreen           $0.00      R
  376     Verity Health System    LIGHTHOUSE MANAGEMENT                                  Temporary staffing                                              $89,132.00      R
  377     Verity Health System    LinkedIn                                               Sales Order                                     1/31/2020       $29,748.39      R
  378     Verity Health System    Livanova PLC                                           Surgical Heart Valve Product                    1/31/2021                       R
  379     Verity Health System    Livanova PLC                                           Neuromodulation                                 1/31/2021            $0.00      R
  380     Verity Health System    LivaNova USA, Inc                                      Cardiac Surgery                                 5/31/2019                       R
  381     Verity Health System    Lockton Companies, LLC (Kansas City Series)            Insurance Coverage                              7/1/2020             $0.00      R
  382     Verity Health System    Long William M.D.                                      Physicians-Consulting Services                  4/30/2019            $0.00      R
  383     Verity Health System    Longar, Susan MD                                       Lease-as Landlord                               3/31/2022            $0.00      R
  384     Verity Health System    Loomis Sayles                                          Professional Services Agreement                 Evergreen            $0.00      R
  385     Verity Health System    Los Altos Surgery Center LLC                           Administrative Services                         Evergreen            $0.00      R
  386     Verity Health System Lund Pearson McLaughlin Fire Protection Systems, Inc      Professional Services Agreement                 2/28/2019            $0.00      R
  387     Verity Health System    Lysle Buchbinder                                       Services-Legal                                   3/16/2016           $0.00      R
  388     Verity Health System    M*Modal fka MedQuist Transcriptions, Ltd.              Services-Transcription                           4/30/2019     $417,550.11      R
  389     Verity Health System    Maine Standards Company, LLC                           Calibration Verification or Linearity Testing   12/31/2019        $640.00       R
  390     Verity Health System    Maquet Medical Systems USA                             Synthetic Bioabsorbable Mesh                     6/30/2022                      R
                                                                                                                                                              $0.00
  391     Verity Health System    Maquet Medical Systems USA                             Bronchial Tracheal Stents                        5/31/2019                      R
  392     Verity Health System    MagView                                                License-Software                                 1/19/2019           $0.00      R
  393     Verity Health System    Manatt, Phelps and Phillips LLP                        Services-Legal                                   Evergreen           $0.00      R
  394     Verity Health System    Mariposa 2040 LLC                                      Lease-as Tenant                                  6/30/2047       Removed     Removed
  395     Verity Health System    Mathew Abraham - SmartMed                              Services-Consulting                              10/6/2018           $0.00      R
  396     Verity Health System    Matrix HG, Inc                                         Services-Water Treatment                         2/28/2019       $6,339.64      R
  397     Verity Health System    Matteoni O'Laughlin & Hechtman                         Services-Legal                                   Evergreen           $0.00      R

See last page for relevant footnotes                                                            6
                 Case 2:18-bk-20151-ER                        Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                    Desc
                                                               Main Document    Page 44 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                AHMC
                                                                                                                                   Termination   Cure Amount Designation
 Ref #         Debtor (B)                        Contract Counterparty                                Nature of Contact / Lease      Date (C)         (D)        (G)
  398     Verity Health System    Marco Monteon                                      Tenant Lease                                    Monthly              $0.00   R
  399     Verity Health System    Mazars USA LLP                                     Services-Consulting                           12/31/2017             $0.00   R
  400     Verity Health System    McAfee, Inc.                                       License-Software Subscription                 12/23/2019             $0.00   R
  401     Verity Health System    MCG Health, LLC                                    License-Software                               2/19/2023                     R
                                                                                                                                                          $0.00
  402     Verity Health System    MCG Health, LLC                                    Business Associate Subcontractor Agreement     2/19/2023                     R
  403     Verity Health System    McKesson Information Solutions, Inc.               License-Software                               9/28/2019                     R
  404     Verity Health System    McKesson Information Solutions, Inc.               License-Software                              12/31/2018                     R
  405     Verity Health System    McKesson Information Solutions, Inc.               License-Software                               6/2/2065                      R
  406     Verity Health System    McKesson Information Solutions, Inc.               Memorandum of Understanding                    2/19/2065       $11,289.15    R
  407     Verity Health System    McKesson Information Solutions, Inc.               Services-Software Maintenance and Support      8/26/2019                     R
  408     Verity Health System    McKesson Information Solutions, Inc.               License-Software                              12/31/2018                     R
  409     Verity Health System    McKesson Information Solutions, Inc.               License-Software                              12/11/2018                     R
  410     Verity Health System    MDS, Inc.                                          Financing Agreement                            8/12/2019      $151,365.84    R
  411     Verity Health System    MDX Medical data Exchange                          Services - Software Maintenance and Support    11/1/2018       $45,304.75    R




See last page for relevant footnotes                                                       7
                 Case 2:18-bk-20151-ER                            Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                    Desc
                                                                   Main Document    Page 45 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                                 AHMC
                                                                                                                                                   Termination   Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                                   Nature of Contact / Lease                  Date (C)         (D)        (G)
  412     Verity Health System    Mead Johnson & Company, LLC                           Designation Agreement                                      11/30/2020                     R
                                                                                                                                                                          $0.00
  413     Verity Health System    Mead Johnson & Company, LLC                           Infant Formula                                             11/30/2020                     R
  414     Verity Health System    Med One Capital Funding, LLC                          EQUIPMENT LEASE - STRYKER ENDOSCOPY                         12/7/2019             $0.00   R
  415     Verity Health System    Medacist Solutions Group                              RxAuditor- Pharmacy Computer Software                       5/31/2022             $0.00   R
  416     Verity Health System    MEDACTA USA INC                                       ORTHOPEDIC TOTAL JOINT IMPLANTS                             5/31/2019      $164,811.40    R
  417     Verity Health System    MedDataSys (fka Alegis Revenue Group)                 Services - Collections                                      6/30/2019             $0.00   R
  418     Verity Health System    Medical Chemical Corporation                          Histology and Cytology                                      1/31/2021             $0.00   R
  419     Verity Health System    Medical Courier, Inc.                                 Services-Courier                                            8/31/2015       $59,080.95    R
  420     Verity Health System    Medical Data Exchange                                 Services-Software Maintenance and Support                   2/1/2020              $0.00   R
  421     Verity Health System    Medical Innovations, Inc.                             Professional Services Agreement                             6/30/2018             $0.00   R
  422     Verity Health System    Medicity, Inc.                                        Services-Software Maintenance and Support                   7/31/2019       $90,000.00    R
  423     Verity Health System    MediClean Linen and Laundry Inc                       Services-Linen Supply                                       12/6/2017       $38,661.61    R
  424     Verity Health System    Medicus Integrated Health Services, Inc.              Lease-as Landlord                                           2/28/2022             $0.00   R
  425     Verity Health System    MedImpact                                             Service agreement                                                                 $0.00   R
                                  Medline Industries, Inc. (Included in Original Cure
  426     Verity Health System                                                          Supply Distribution Agreement                              5/14/2020                      R
                                  Notice)
                                  Medline Industries, Inc. (Included in Original Cure
  427     Verity Health System                                                          Supplies-Linen                                             11/30/2018                     R
                                  Notice)
                                  Medline Industries, Inc. (Included in Original Cure
  428     Verity Health System                                                          Supplies-Linen                                             11/1/2018                      R
                                  Notice)
                                  Medline Industries, Inc. (Included in Original Cure
  429     Verity Health System                                                          Supplies-Linen                                             5/14/2022        $4,623.32     R
                                  Notice)
                                  Medline Industries, Inc. (Included in Original Cure
  430     Verity Health System                                                          Supply Distribution Agreement                              12/31/2017                     R
                                  Notice)
  431     Verity Health System    Medline Industries, Inc.                              Surgeon Gloves                                              4/30/2019                     R
  432     Verity Health System    Medline Industries, Inc.                              Cauti Urology/Incontinence                                  5/24/2019                     R
  433     Verity Health System    Medline Industries, Inc.                              Exam Gloves                                                 4/30/2019                     R
  434     Verity Health System    Medline Industries, Inc.                              Commodities - Distributer Local                            12/31/2020                     R
  435     Verity Health System    MedPlus, Inc.                                         Services-Equipment Maintenance                              9/30/2018                     R
                                                                                                                                                                        $0.00
  436     Verity Health System    MedPlus, Inc.                                         Services-Software Maintenance and Support                   9/30/2018                     R
  437     Verity Health System    MedQuant, LLC                                         Business Associate Agreement                                7/31/2065           $0.00     R
  438     Verity Health System    MedSource Travelers                                   Service agreement                                           6/9/2019            $0.00     R
  439     Verity Health System    MedSource Parts, LLC                                  Equipment-Lease/Rental                                      3/5/2019            $0.00     R
  440     Verity Health System    Medtronic Inc.                                        Peripheral Vascular                                         5/31/2019                     R
  441     Verity Health System    Medtronic Inc.                                        Cardiac Rhythm Management                                  11/14/2020                     R
  442     Verity Health System    Medtronic Inc.                                        Neuromodulation                                             1/31/2021                     R
                                                                                                                                                                        $0.00
  443     Verity Health System    Medtronic Inc.                                        Endovascular Aneurysm Repair (EVAR)                         2/28/2021                     R
  444     Verity Health System    Medtronic Inc.                                        Surgical Heart Valve Products (Aortic Punch)                1/31/2020                     R
  445     Verity Health System    Medtronic Inc.                                        Diagnostic and Interventional Cardiology Products           5/31/2019                     R
  446     Verity Health System    Medtronic Sofamor Danek USA, Inc.                     Supplies-Cath Lab                                           9/8/2015                      R
                                                                                                                                                                        $0.00
  447     Verity Health System    Medtronic Sofamor Danek USA, Inc.                     Supplies-Spinal Hardware                                    9/8/2016                      R
                                                                                        Purchase Agreement dated August 29, 2018 (pacemaker
  448     Verity Health System MEDTRONIC USA INC (F)                                                                                               8/29/2020       $87,848.98     R
                                                                                        systems and micra transcatheter)
                                                                                        Purchase Agreement dated June 25, 2018 (coronary
  449     Verity Health System MEDTRONIC USA INC (F)                                                                                               5/30/2020       $14,470.82     R
                                                                                        products)
                                                                                        Purchase Agreement dated as of June 12, 2017 (Peripheral
  450     Verity Health System MEDTRONIC USA INC (F)                                                                                               6/16/2019            $0.00     R
                                                                                        and Billary Stents)
                                                                                        Purchase Agreement dated as of June 16, 2017 (Coronary
  451     Verity Health System MEDTRONIC USA INC (F)                                                                                               6/11/2019      $111,218.07     R
                                                                                        Stents Non-Drug)
  452     Verity Health System    Mentor Worldwide                                      Breast Implants/Tissue Expand                               4/13/2019       $1,450.00     R
  453     Verity Health System    Merrill Communications, LLC                           Business Associate Agreement                               12/31/2030           $0.00     R
  454     Verity Health System    Metlife - Verity Executives                           Service agreement                                                               $0.00     R
  455     Verity Health System    Metrex Research, LLC                                  Master Purchasing Agreement                                9/28/2018            $0.00     R
                                  Micromedex (a business of Thomson Reuters
  456     Verity Health System                                                          License-Software Subscription                              12/31/2018           $0.00     R
                                  Healthcare, Inc.) aka Truven Health
  457     Verity Health System    MicroPort Orthopedics (formerly Wright Medical)       Supplies-Total Joints                                      3/30/2019            $0.00     R
  458     Verity Health System    Microsoft                                             License-Software Subscription                              2/1/2019                       R
  459     Verity Health System    Microsoft                                             Discount Pricing Agreement                                 7/27/2019     $1,753,815.37    R
  460     Verity Health System    Microsoft                                             License-Software Subscription                              6/26/2020                      R
  461     Verity Health System    Microvention, Inc.                                    Neurovascular Int Radiology                                8/31/2020            $0.00     R
  462     Verity Health System    MicroWest Software Systems, Inc.                      License-Software                                           1/1/2065                       R
                                                                                                                                                                        $0.00
  463     Verity Health System    MicroWest Software Systems, Inc.                      Services-Software Maintenance and Support                  3/31/2019                      R
  464     Verity Health System    Millhouse, Felix MD                                   Physicians-Consulting Services                             4/30/2019            $0.00     R
  465     Verity Health System    Milliman, Inc.                                        Services-Consulting                                        Evergreen            $0.00     R
  466     Verity Health System    MIM Software Inc.                                     Services-Software Maintenance and Support                  6/15/2021       $19,372.00     R
  467     Verity Health System    MJ Mechanical Services, Inc.                          Services-Equipment Maintenance                             Evergreen            $0.00     R
  468     Verity Health System    Mondrian Investment Group                             Professional Services Agreement                            7/12/2020            $0.00     R
  469     Verity Health System    Montage Legal Group, LLC                              Letter of Agreement                                        Evergreen            $0.00     R
  470     Verity Health System    Moss Adams, LLP                                       Letter of Agreement                                        Evergreen                      R

See last page for relevant footnotes                                                          8
                 Case 2:18-bk-20151-ER                          Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                     Desc
                                                                 Main Document    Page 46 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                  AHMC
                                                                                                                                    Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                                Nature of Contact / Lease     Date (C)         (D)        (G)
  471     Verity Health System    Moss Adams, LLP                                      Professional Services Agreement               7/6/2017                      R
                                                                                                                                                     $10,120.00
  472     Verity Health System    Moss Adams, LLP                                      Professional Services Agreement               5/4/2016                      R
  473     Verity Health System    Moss Adams, LLP                                      Services-Consulting                           Evergreen                     R
  474     Verity Health System    MPB Group, LLC (BERYL)                               Services-Physician Referral                   8/31/2019             $0.00   R
  475     Verity Health System    MSDSonline                                           MSDS Management Services                     10/18/2020             $0.00   R
  476     Verity Health System    Mulligan, Timothy, MD                                Lease-as Landlord                             4/30/2022             $0.00   R
  477     Verity Health System    Munger, Tolles & Olson                               Services-Legal                                3/27/2018             $0.00   R
  478     Verity Health System    Muzak                                                License-Software Subscription                 1/31/2017                     R
                                                                                                                                                           $0.00
  479     Verity Health System    Muzak                                                License-Software Subscription                 6/10/2023                     R
  480     Verity Health System    Nant Capital, LLC                                    Confidentiality & Non-Disclosure              1/9/2020              $0.00   R
  481     Verity Health System    Nanthealth fka iSirona, LLC                          License-Software                              9/5/2019              $0.00   R
  482     Verity Health System    Nantworks, LLC                                       Lease-office space                            3/31/2019       $34,722.48    R
  483     Verity Health System    Nantworks, LLC (E)                                   Lease - equipment                             7/1/2019       $508,743.00    R
  484     Verity Health System    Naope, Princess                                      Settlement Agreement                          Evergreen             $0.00   R
                                  National Health Information Sharing and Analysis
  485     Verity Health System                                                         Membership                                   6/10/2019            $0.00      R
                                  Center
  486     Verity Health System    National Union of Healthcare Workers                 Settlement Agreement                          Evergreen           $0.00      R
  487     Verity Health System    Nationwide Power Solutions                           Services-Hardware and Software Maintenance   12/12/2019           $0.00      R
                                  Navex Global (formerly Global Compliance Services,
  488     Verity Health System                                                         Professional Services Agreement               Evergreen           $0.00      R
                                  Inc.)
  489     Verity Health System    NBS Medical Management                               Client Services Agreement                     11/1/2019           $0.00      R
  490     Verity Health System    Nelson and Associates                                Business Associate Agreement                  12/6/2018           $0.00      R
  491     Verity Health System    Nelson Hardiman, LLP                                 Services-Legal                                Evergreen           $0.00      R
  492     Verity Health System    Neo Spine Usa, Inc.                                  Spinal Implants and Related Products         12/31/2019           $0.00      R
  493     Verity Health System    Neotech Products Inc                                 Neonatal Specialty Products                  12/31/2019           $0.00      R
  494     Verity Health System    NeoTract, Inc                                        Specialty Urological Products                12/31/2020           $0.00      R
  495     Verity Health System    Nestle HealthCare Nutrition, Inc.                    Committed Purchase Agreement                  7/31/2017           $0.00      R
  496     Verity Health System    Nestle Waters North America, Inc.                    Services-Bottled Water                       11/30/2015           $0.00      R
  497     Verity Health System    Net Health Systems, Inc.                             License-Software                             12/26/2019           $0.00      R
  498     Verity Health System    NeuroStructures, Inc.                                Master Purchasing Agreement                   6/18/2040           $0.00      R
  499     Verity Health System    Nevro Corp                                           Neuromodulation                               1/31/2021           $0.00      R
  500     Verity Health System    New York Life Investment Management (NYLIM)          Professional Services Agreement               2/7/2020            $0.00      R
  501     Verity Health System    Newclip Technics                                     General Ortho Trauma Products                10/31/2019           $0.00      R
  502     Verity Health System    Nexus IS, Inc.                                       Master Purchasing Agreement                  10/11/2018           $0.00      R
  503     Verity Health System    Nexxt Spine, LLC                                     Spinal Implants and Related Products          6/30/2020           $0.00      R
  504     Verity Health System    NFS Leasing, Inc.                                    Equipment-Lease/Rental                        1/1/2020       $13,546.45      R
  505     Verity Health System    Northern California Physicians Network, Inc.         Confidentiality & Non-Disclosure              8/31/2019           $0.00      R
  506     Verity Health System    Northern Trust (Verity Directed Retirement Trust)    Service agreement                             Evergreen           $0.00      R
  507     Verity Health System    Northern Trust Company                               Trust Agreement                               Evergreen           $0.00      R
  508     Verity Health System    Nova Biomedical Corporation                          Blood Glucose Meters, Reagents                3/28/2022           $0.00      R
                                  nThrive Revenue Systems, LLC (fka MedAssests Net
  509     Verity Health System                                                         License-Software Subscription                3/31/2019      $162,761.72      R
                                  Revenue Systems, LLC fka IMacS / Accuro)
  510     Verity Health System    NTT DATA Services aka Perot Systems                  Services-Consulting                           2/3/2020      $230,736.50      R
  511     Verity Health System    NuVasive, Inc.                                       Designation Agreement                        12/31/2020                      R
                                                                                                                                                         $0.00
  512     Verity Health System    NuVasive, Inc.                                       Supplies-Spinal Hardware                      2/28/2016                      R
  513     Verity Health System    NUVECTRA                                             Designation Agreement                         5/31/2020                      R
                                                                                                                                                         $0.00
  514     Verity Health System    Nuvectra                                             Spinal Implants and Related Products          6/1/2020                       R
  515     Verity Health System    O'Connnor Hospital                                   Equipment-Lease/Rental                        7/1/2019         $125.00       R
  516     Verity Health System    Ober Kaler                                           Services-Legal                                8/8/2018            $0.00      R
  517     Verity Health System    OID                                                  Membership                                    5/9/2065            $0.00      R
  518     Verity Health System    Olympus America Inc                                  Gastrointestinal Endoscopy                   10/17/2020           $0.00      R
  519     Verity Health System    Oncology Technology Associates                       Confidentiality & Non-Disclosure              1/14/2020           $0.00      R
  520     Verity Health System    ONCOTEAM                                             Tumor Registry                                               $56,060.00      R
  521     Verity Health System    OneSource Printer Service and Supply, Inc.           Services-Printer Maintenance                 9/19/2018            $0.00      R
  522     Verity Health System    ONPOINT HEALTHCARE SOLUTIONS                         Contract CDI, Interim Director                               $42,777.50      R
  523     Verity Health System    OpsGenie                                             License-Software Subscription                 3/1/2019       $30,965.23      R
  524     Verity Health System    OptiLink                                             Services-Software Maintenance and Support    12/30/2018           $0.00      R
  525     Verity Health System    Optum                                                Service agreement                                                            R
                                                                                                                                                         $0.00
  526     Verity Health System    Optum - EAP                                          Service agreement                                                            R
  527     Verity Health System    Optum360, LLC                                        License-Software                             8/31/2019       $42,536.20      R
  528     Verity Health System    Order of Malta Los Angeles, Free Clinic              Lease-as Landlord                            6/30/2022        Removed     Removed
  529     Verity Health System    Organogenesis Inc.                                   Letter of Agreement                          3/25/2016                       R
                                                                                                                                                         $0.00
  530     Verity Health System    Organogenesis Inc.                                   Master Purchasing Agreement                  2/28/2018                       R
  531     Verity Health System    Ortho Development Corporation                        Ortho Total Joint Implants                   9/30/2019       $53,400.00      R
  532     Verity Health System    Orthofix Spinal Implants                             Spinal Implants and Related Products         6/5/2019             $0.00      R
  533     Verity Health System    Orthofix, Inc.                                       Spinal Implants and Related Products         6/30/2020            $0.00      R
                                  Ortho-Clinical Diagnostics (a Johnson and Johnson
  534     Verity Health System                                                         Supplies-Laboratory                          7/19/2024                      R
                                  Company)


See last page for relevant footnotes                                                         9
                 Case 2:18-bk-20151-ER                            Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                   Desc
                                                                   Main Document    Page 47 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                               AHMC
                                                                                                                                                  Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                                      Nature of Contact / Lease             Date (C)         (D)        (G)
                                  Ortho-Clinical Diagnostics (a Johnson and Johnson
  535     Verity Health System                                                                Supplies-Laboratory                                 12/8/2019            $0.00     R
                                  Company)
                                  Ortho-Clinical Diagnostics (a Johnson and Johnson
  536     Verity Health System                                                                Blood/Organ/Tissue                                  12/8/2019                      R
                                  Company)
  537     Verity Health System    Oscar Health Plan of CA                                     Facility Services Agreement effective 4/1/16         Evergreen           $0.00     R
  538     Verity Health System    Osteomed L. P.                                              General Ortho Trauma Products                       10/31/2019       $2,214.60     R
  539     Verity Health System    Outside GC CA LLP                                           Letter of Agreement                                  Evergreen      $12,681.06     R
  540     Verity Health System    Owen, Wickersham & Erickson, P.C.                           Services-Legal                                       Evergreen           $0.00     R
  541     Verity Health System    Pacific Medical                                             Equipment-Purchase                                   7/10/2019      $36,188.93     R
  542     Verity Health System    Paradigm Spine, LLC                                         Master Purchasing Agreement                          7/31/2019                     R
                                                                                                                                                                       $0.00
  543     Verity Health System    Paradigm Spine LLC                                          Spinal Implants and Related Products                 6/30/2020                     R
  544     Verity Health System    Paragon 28                                                  General Ortho Trauma Products                       10/31/2019           $0.00     R
  545     Verity Health System    Paragon Legal Group, P.C.                                   Services-Legal                                       Evergreen           $0.00     R
  546     Verity Health System    Parallon (fka The Outsource Group)                          Services-Collections                                 4/30/2019     $108,551.09     R
  547     Verity Health System    PARO Decision Support, LLC                                  Master Agreement                                     9/5/2020        $2,990.40     R
  548     Verity Health System    PartnerRe America Insurance Company                         Stop Loss Insurance Policy                           1/1/2020            $0.00     R
  549     Verity Health System    Parto Parham M.D.                                           Physicians-Consulting Services                       4/30/2019           $0.00     R
  550     Verity Health System    Patient Point                                               Services-Consulting                                  2/1/2020            $0.00     R
  551     Verity Health System    Payroll Express, LLC                                        Master Agreement                                     Evergreen           $0.00     R
  552     Verity Health System    PC Connection, Inc.                                         Hardware and Software Reseller                      10/31/2020           $0.00     R
  553     Verity Health System    Perkins Coie LLP                                            Services-Legal                                       Evergreen           $0.00     R
                                  Peter A. Ripper and Associate, Inc. dba PARA
  554     Verity Health System                                                                Master Agreement                                    9/19/2018            $0.00     R
                                  Healthcare Financial Services
  555     Verity Health System    Peter A. Ripper and Associates, Inc.                        Confidentiality & Non-Disclosure                     8/4/2019            $0.00     R
  556     Verity Health System    Pharmacy OneSource                                          License-Software Subscription                       12/29/2018           $0.00     R
                                  Philips Healthcare Informatics, Inc (Included in Original
  557     Verity Health System                                                                Services-Software Maintenance and Support           4/14/2019                      R
                                  Cure Notice)
                                  Philips Healthcare Informatics, Inc (Included in Original                                                                      $136,997.58
  558     Verity Health System                                                                Services-Software Maintenance and Support           4/14/2019                      R
                                  Cure Notice)
  559     Verity Health System    Philips Healthcare                                          Xcelera - IntelliSpace Core Maintenance Agreement    11/7/2012                     R
  560     Verity Health System    Physicians Surgery Services                                 Professional Services Agreement                      1/31/2021           $0.00     R
  561     Verity Health System    Picis                                                       License-Software                                     8/31/2019           $0.00     R
  562     Verity Health System    Pillsbury Winthrop Shaw Pittman LLP                         Services-Legal                                       6/2/2016            $0.00     R
  563     Verity Health System    Polsinelli PC                                               Services-Legal                                       7/19/2017           $0.00     R
  564     Verity Health System    Praxair                                                     Supplies-Respiratory                                 4/5/2020       $47,711.25     R
  565     Verity Health System    Predixon Software                                           Business Associate Agreement                         Evergreen           $0.00     R
  566     Verity Health System    PreEmploy                                                   Service agreement                                    2/28/2019                     R
                                                                                                                                                                       $0.00
  567     Verity Health System    Pre-Employ.com, Inc.                                        Professional Services Agreement                      2/28/2019                     R
  568     Verity Health System    Press Ganey and Associates                                  Services-Survey                                      3/31/2019      $19,132.62     R
  569     Verity Health System    ProData                                                     Services-Software Maintenance and Support            9/30/2018           $0.00     R
  570     Verity Health System    Prodigy Health Supplier Corporation                         Supply Distribution Agreement                        8/1/2017            $0.00     R
  571     Verity Health System    Professional Research Consultants, Inc.                     Professional Services Agreement                      10/5/2016           $0.00     R
  572     Verity Health System    Progressive Medical, Inc.                                   Master Purchasing Agreement                          9/30/2018       $1,131.86     R
  573     Verity Health System    Prolacta Bioscience, Inc.                                   Medical Nutrition - Infant For                       8/31/2021           $0.00     R
  574     Verity Health System    ProofPoint                                                  Services-Software Maintenance and Support            3/22/2020           $0.00     R
  575     Verity Health System    Prosidyan, Inc.                                             Master Purchasing Agreement                          4/13/2019           $0.00     R
  576     Verity Health System    Proskauer Rose LLP                                          Services-Legal                                       Evergreen           $0.00     R
  577     Verity Health System    PROSMAN, FAITH MD                                           SERVICES-CONSULTING                                  1/1/2019            $0.00     R
  578     Verity Health System    PSOMAS                                                      Services-Consulting                                  Evergreen           $0.00     R
  579     Verity Health System    Q-Centrix, LLC                                              Master Agreement                                     4/23/2021      $44,743.26     R
  580     Verity Health System    Qiagen Inc.                                                 Clinical Reference Laboratory Testing Services       3/31/2019       $9,451.98     R
  581     Verity Health System    QS/1 Data Systems                                           License-Software Subscription                        Evergreen                     R
                                                                                                                                                                       $0.00
  582     Verity Health System    QS/1 Data Systems                                           License-Software Subscription                        Evergreen                     R
  583     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  584     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  585     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  586     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  587     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  588     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  589     Verity Health System    QuadraMed Corporation                                       Services-Software Maintenance and Support            3/18/2019           $0.00     R
  590     Verity Health System    QuadraMed Corporation                                       License-Software                                     1/1/2065                      R
  591     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2020                     R
  592     Verity Health System    QuadraMed Corporation                                       Services-Software Maintenance and Support            5/31/2019                     R
  593     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  594     Verity Health System    QuadraMed Corporation                                       Services-Software Maintenance and Support            5/31/2019                     R
  595     Verity Health System    QuadraMed Corporation                                       Services-Hardware and Software Maintenance           5/31/2019                     R
  596     Verity Health System    Quantimetrix Corporation                                    Specialty Distribution - Lab                        12/31/2019           $0.00     R
  597     Verity Health System    Quinn Emanuel                                               Services-Legal                                       Evergreen           $0.00     R
  598     Verity Health System    Radio Korea                                                 Memorandum of Understanding                          8/4/2016        $9,000.00     R

See last page for relevant footnotes                                                                10
                 Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                            Desc
                                                                Main Document    Page 48 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                        AHMC
                                                                                                                                         Termination     Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                                Nature of Contact / Lease            Date (C)          (D)        (G)
  599     Verity Health System    Rajan Davie, M.D.                                    Lease-as Landlord                                   9/30/2017          Removed Removed
  600     Verity Health System    Ranavat, Amritlal MD                                 Lease-as Landlord                                  12/31/2017          Removed Removed
  601     Verity Health System    Raymond Dugan Velasco, MD, Inc.                      Lease-as Landlord                                   4/30/2022              $0.00   R
  602     Verity Health System    Razaee, Mehrdad M.D.                                 Physicians-Consulting Services                      4/30/2019              $0.00   R
  603     Verity Health System    Reid & Hellyer                                       Services-Legal                                      7/6/2017               $0.00   R
  604     Verity Health System    Ricoh Company                                        Managed Print Services, Device                      7/31/2019              $0.00   R
  605     Verity Health System    rL Solutions                                         Services-Software Maintenance and Support           5/18/2019              $0.00   R
  606     Verity Health System    Robert Half Legal                                    Administrative Services                             8/10/2017              $0.00   R
                                                                                                                                         Open - 30 day
  607     Verity Health System Robert Half/Office Team                                 Service agreement                                                   $12,808.07     R
                                                                                                                                             notice
  608     Verity Health System Roche Diagnostics Corporation                           CD Agreement (Formerly Master Agreement)            4/19/2023                      R
                                                                                       Encompass Agreement (Formerly Master Purchasing                     $23,678.88
  609     Verity Health System Roche Diagnostics Corporation                                                                              9/14/2021                       R
                                                                                       Agreement)
  610     Verity Health System    Rolando Mercader, M.D.                               Tenant Lease                                       7/31/2020          Removed Removed
  611     Verity Health System    Romanoff Consulting                                  Services-Consulting                                6/30/2017              $0.00  R
  612     Verity Health System    Ropes & Gray                                         Service agreement                                                  $140,612.21   R
  613     Verity Health System    Rosenberg and Pick                                   Services-Legal                                     Evergreen          $1,528.00  R
  614     Verity Health System    Rubin and Raine, a RMB Inc. company                  Services-Cash Management                           5/16/2019                     R
  615     Verity Health System    Rubin and Raine, a RMB Inc. company                  Services-Collections                               6/26/2019      $1,015,879.22  R
  616     Verity Health System    Rubin and Raine, a RMB Inc. company                  Services-Consulting                                Evergreen                     R
  617     Verity Health System    Ryan Labs                                            Professional Services Agreement                    7/31/2020              $0.00  R
  618     Verity Health System    Ryan LLC                                             Services-Consulting                                2/2/2020               $0.00  R
  619     Verity Health System    Sage Software, Inc. (fka Best Software, Inc.)        Services-Software Maintenance and Support          4/30/2013              $0.00  R
  620     Verity Health System    Salem & Green                                        Services-Legal                                     Evergreen         $15,119.00  R
  621     Verity Health System    San Francisco Surgical Services                      Spine Pricing Agreement                                              $27,610.00  R
                                  San Mateo Health Commission dba Health Plan of San
  622     Verity Health System                                                         Payor Agreement                                     4/1/2018             $0.00     R
                                  Mateo
                                  SeaSpine Orthopedics Corporation (formerly Integra
  623     Verity Health System                                                         Supplies-Spinal Hardware                           3/31/2019             $0.00     R
                                  LifeSceiences)
  624     Verity Health System    SeaSpine Sales, LLC                                  Spinal Implants and Related Products               6/30/2021             $0.00     R
  625     Verity Health System    Sedgwick CMS Company                                 Master Purchasing Agreement                        Evergreen           $169.49     R
  626     Verity Health System    Seidman, Richard MD                                  Physicians-Consulting Services                     Evergreen             $0.00     R
  627     Verity Health System    Seton Medical Center                                 Equipment-Lease/Rental                             7/1/2019                        R
  628     Verity Health System    Seton Medical Center                                 Lease-as Tenant                                   11/29/2026                       R
                                                                                                                                                                $0.00
  629     Verity Health System    Seton Medical Center                                 Lease-as Tenant                                   11/29/2026                       R
  630     Verity Health System    Seton Medical Center                                 Lease-as Tenant                                    3/31/2027                       R
  631     Verity Health System    Sharma, Pooja, M.D.                                  Physicians-Consulting Services                    12/31/2018          $892.50      R
  632     Verity Health System    Shin, Tae M., M. D., Inc.                            Physicians-Consulting Services                     4/30/2019             $0.00     R
  633     Verity Health System    Shred-It                                             Hard Copy Document Shredding                       7/31/2019         $1,738.43     R
  634     Verity Health System    Si-Bone Inc                                          Spinal Implants and Related Products               6/30/2020                       R
                                                                                                                                                                $0.00
  635     Verity Health System    Si-Bone Inc                                          Spinal Implants and Related Products               6/30/2019                       R
  636     Verity Health System    Siemens Healthcare Diagnostics, Inc                  Standing Order                                    12/31/2019                       R
  637     Verity Health System    Siemens Healthcare Diagnostics Inc                   LAB SUPPLIES SIEMENS VISTA ADVIA SVMC             10/31/2020             $0.00     R
  638     Verity Health System    Siemens Healthcare Diagnostics Inc                   Platelet Function Analyzers                        3/31/2019                       R
  639     Verity Health System    Siesta Medical, Inc                                  ENT Implants & Kits                                4/19/2019             $0.00     R
  640     Verity Health System    SimplifiedNetworks                                   Services-Telecommunications                        9/11/2019         $6,079.20     R
  641     Verity Health System    Singer Associates, Inc.                              Services-Legal                                     Evergreen             $0.00     R
  642     Verity Health System    Smilemakers                                          Arts Educational Accessories                       4/30/2020             $0.00     R
  643     Verity Health System    Smith & Nephew                                       Supplies-Total Joints                              9/30/2019                       R
  644     Verity Health System    Smith & Nephew, Inc.                                 Discount Pricing Agreement                         1/1/2021                        R
                                                                                                                                                                $0.00
  645     Verity Health System    Smith & Nephew Inc - Orthopedic Division             Ortho Total Joint Implants                         9/30/2019                       R
  646     Verity Health System    Smith & Nephew Inc - Orthopedic Division             General Ortho Trauma Products                     10/31/2019                       R
  647     Verity Health System    SMSI Inc.                                            Services-Consulting                               12/15/2018             $0.00     R
  648     Verity Health System    Sodexo CTM LLC                                       Master Agreement                                   10/3/2021                       R
                                                                                                                                                          $531,300.05
  649     Verity Health System    Sodexo CTM LLC                                       Services-Consulting                                7/21/2019                       R
  650     Verity Health System    Sonrai Group, LLC                                    Services-Consulting                                Evergreen        $16,672.50     R
  651     Verity Health System    Sorin Group USA, Inc.                                Master Purchasing Agreement                        6/30/2019             $0.00     R
  652     Verity Health System    Spine Wave, Inc.                                     Master Purchasing Agreement                        8/31/2019                       R
                                                                                                                                                                $0.00
  653     Verity Health System    Spine Wave Inc                                       Spinal Implants and Related Products               6/30/2020                       R
  654     Verity Health System    Spineart                                             Spinal Implants and Related Products               6/30/2020             $0.00     R
  655     Verity Health System    Spineology, Inc.                                     Master Purchasing Agreement                        5/31/2019             $0.00     R
  656     Verity Health System    Spirox, inc.                                         ENT Implants and Instruments                      10/31/2019             $0.00     R
  657     Verity Health System    Squire Patton Boggs (US) LLP                         Services-Legal                                     7/20/2017         $5,621.05     R
  658     Verity Health System    St. Francis Medical Center                           Equipment-Lease/Rental                             7/1/2019           $170.00      R
  659     Verity Health System    St. Jude Medical                                     Supplies-CRM                                      12/31/2017                       R
  660     Verity Health System    St. Jude Medical                                     Supplies-VCD                                       7/31/2016                       R
                                                                                                                                                                $0.00
  661     Verity Health System    St. Jude Medical                                     Electrophysiology Products                        11/30/2020                       R
  662     Verity Health System    St. Jude Medical                                     Cardiac Rhythm Management                         11/14/2020                       R
  663     Verity Health System    St. Vincent Medical Center                           Equipment-Lease/Rental                             7/1/2019                        R
                                                                                                                                                                $0.00
See last page for relevant footnotes                                                         11
                 Case 2:18-bk-20151-ER                          Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                  Desc
                                                                 Main Document    Page 49 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                               AHMC
                                                                                                                                                 Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                                  Nature of Contact / Lease                Date (C)         (D)        (G)
  664     Verity Health System    St. Vincent Medical Center                             Lease-as Tenant                                         11/29/2026             $0.00   R
  665     Verity Health System    St. Vincent Medical Center                             Lease-as Tenant                                         11/29/2026                     R
  666     Verity Health System    Stanford Blood Center                                  Blood/Organ/Tissue                                       8/31/2015             $0.00   R
  667     Verity Health System    Stat Lab Medical Products, Inc.                        Master Purchasing Agreement                              1/31/2016             $0.00   R
  668     Verity Health System    Staxi Corporation Limited                              Mobility Aids                                           12/31/2019             $0.00   R
  669     Verity Health System    Stefan, Michael R., M. D.                              Lease-as Landlord                                        4/14/2022         Removed Removed
  670     Verity Health System    Stempler, Dennis MD                                    Physicians-Consulting Services                          10/23/2065             $0.00   R
  671     Verity Health System    Stephanie Ruby                                         Services-Legal                                           Evergreen             $0.00   R
  672     Verity Health System    Stericycle, Inc.                                       Waste Management Products                                5/31/2019       $51,612.11    R
  673     Verity Health System    Steven Hirsch & Assoc.                                 Services-Consulting                                     12/31/2014             $0.00   R
  674     Verity Health System    Steven Hirsch & Associates                             Services-Consulting                                     12/31/2014             $0.00   R
  675     Verity Health System    Strategy Asset Managers                                Professional Services Agreement                          6/16/2020             $0.00   R
  676     Verity Health System    Stratus                                                Telecommunications                                       Evergreen             $0.00   R
  677     Verity Health System    Stryker Neurovascular                                  Neurovascular Int Radiology                              8/31/2020             $0.00   R
  678     Verity Health System    Stryker Orthopaedics                                   General Ortho Trauma Products                           10/31/2019                     R
  679     Verity Health System    Stryker Orthopaedics                                   General Orthopedic Trauma Products                      10/31/2019             $0.00   R
  680     Verity Health System    Stryker Orthopaedics                                   Supplies-Total Joints                                    5/17/2019                     R
  681     Verity Health System    Stryker Spine                                          Spinal Implants and Related Products                     6/30/2020             $0.00   R
  682     Verity Health System    Studer Group, LLC                                      Services-Consulting                                      Evergreen             $0.00   R
                                                                                         Master System Acquisition Agreement, and its
                                  Sunquest Information Systems, Inc. (fka Misys Hospital
  683     Verity Health System                                                           Supplements and Addenda (formerly reflects "Services-   6/30/2019     $1,127,233.34    R
                                  Systems, Inc.)
                                                                                         Software Maintenance and Support")
  684     Verity Health System    Surgical Care Affiliates, LLC                          Confidentiality & Non-Disclosure                        10/19/2019           $0.00     R
  685     Verity Health System    Surgical Information Systems (SIS)                     License-Software                                         1/1/2065       $15,015.00     R
  686     Verity Health System    Suture Express Inc                                     Endosurgery                                              8/31/2019           $0.00     R
  687     Verity Health System    Suture Express Inc                                     Hemostasis Products                                      8/31/2019           $0.00     R
  688     Verity Health System Symphony Performance Health, Inc. dba SPH Analytics License-Software Subscription                                  3/8/2020            $0.00     R
  689     Verity Health System Taylor Healthcare (formerly Standard Register)             Document Management Solutions                          7/31/2019          $484.06     R
  690     Verity Health System TCG Builders dba The Core Group Master Agreement           Services-Construction                                  4/30/2018            $0.00     R
  691     Verity Health System    The Hays Group, Inc.s dba Hays Companies                Confidentiality & Non-Disclosure                        Evergreen           $0.00     R
  692     Verity Health System    The Martin Venture Companies, LLC                       Confidentiality & Non-Disclosure                        1/24/2019           $0.00     R
  693     Verity Health System    The Spectranetics Corporation                           Diagnostic and Interventional Cardiology Products       5/31/2019           $0.00     R
  694     Verity Health System    The Support Group, Inc.                                 Professional Services Agreement                         9/14/2014           $0.00     R
  695     Verity Health System    Theradoc via Premier                                    Clinical Surveillance - Infection Prevention            8/31/2021           $0.00     R
  696     Verity Health System    Titan Spine                                             Spinal Implants and Related Products                    6/30/2020                     R
                                                                                                                                                                      $0.00
  697     Verity Health System    Titan Spine                                             Spinal Implants and Related Products                    6/13/2019                     R
  698     Verity Health System    Tornier Inc                                             General Ortho Trauma Products                          10/31/2019                     R
                                                                                                                                                                      $0.00
  699     Verity Health System    Tornier Inc                                             Arthroscopy Supplies                                    4/30/2019                     R
  700     Verity Health System    Tosoh Bioscience, Inc.                                  Hemoglobin A1C Analyzers                                10/2/2019           $0.00     R
  701     Verity Health System    Total Joint Orthopedics                                 Ortho Total Joint Implants                              8/31/2019           $0.00     R
  702     Verity Health System    Towers Watson (FKA Watson Wyatt)                        Services-Consulting                                     3/31/2019           $0.00     R
  703     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     4/10/2019                     R
  704     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     4/10/2019                     R
  705     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     Evergreen                     R
  706     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     Evergreen     $111,854.00     R
  707     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     4/10/2019                     R
  708     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     6/11/2019                     R
  709     Verity Health System    Toyon Associates, Inc.                                  Services-Consulting                                     Evergreen                     R
  710     Verity Health System    Tracelink                                               License-Software Subscription                           3/3/2019                      R
                                                                                                                                                                      $0.00
  711     Verity Health System    Tracelink                                                License-Software Subscription                          3/3/2020                      R
  712     Verity Health System    TractManager, Inc.                                      License-Software Subscription                          12/31/2019      $29,844.90     R
  713     Verity Health System    Tran Davis                                              Services-Consulting                                     2/28/2019           $0.00     R
  714     Verity Health System    Transamerica                                            Service agreement                                                           $0.00     R
                                  Transamerica (Verity Executive Long-Term Savings Plan
  715     Verity Health System                                                            Service agreement and subsequent amendments 1-3         Evergreen                     R
                                  457(b)
  716     Verity Health System    Transamerica (Verity Retirement Plan Account)           Service agreement and subsequent amendments 1-9         Evergreen                     R
                                  Transamerica (Verity Supplemental Retirement Plan -                                                                                 $0.00
  717     Verity Health System                                                            Service agreement and subsequent amendments 1-14        Evergreen                     R
                                  401A
                                  Transamerica (Verity Supplemental Retirement Plan -
  718     Verity Health System                                                            Service agreement and subsequent amendments 1-14        Evergreen                     R
                                  TSA)
  719     Verity Health System    Triage Consulting Group                                 Services-Collections                                    Evergreen                     R
                                                                                                                                                                $231,760.00
  720     Verity Health System    Triage Consulting Group                                 Letter of Agreement                                     Evergreen                     R
  721     Verity Health System    TriMed, Inc.                                            General Ortho Trauma Products                          10/31/2019           $0.00     R
  722     Verity Health System    Truven Health Analytics (an IBM company)                License-Software Subscription                          12/31/2019           $0.00     R
  723     Verity Health System    Typenex Medical, LLC                                    Labels, Identification Bands and Related Products       11/9/2019           $0.00     R
  724     Verity Health System    TZ Medical, Inc.                                        Supplies-Defibs                                         2/28/2016           $0.00     R
  725     Verity Health System    U&I Medical Technologies USA                            Spinal Implants and Related Products                    6/30/2020           $0.00     R

See last page for relevant footnotes                                                            12
                 Case 2:18-bk-20151-ER                              Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                   Desc
                                                                     Main Document    Page 50 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                               AHMC
                                                                                                                                  Termination   Cure Amount Designation
 Ref #         Debtor (B)                          Contract Counterparty                              Nature of Contact / Lease     Date (C)         (D)         (G)
  726     Verity Health System    UI Medical, LLC                                    Incontinence Products                        11/13/2021             $0.00    R
  727     Verity Health System    Ulrich Medical USA                                 Spinal Implants and Related Products          6/30/2020             $0.00    R
  728     Verity Health System    United Parcel Service, Inc.                        Freight Management Service Agreement         11/16/2019             $0.00    R
  729     Verity Health System    Universal Protection Services                      Services-Security                             2/28/2019             $0.00    R
  730     Verity Health System    Unum                                               Service agreement                                                            R
  731     Verity Health System    Unum                                               Service agreement                                                            R
                                                                                                                                                         $0.00
  732     Verity Health System    Unum                                               Service agreement                                                            R
  733     Verity Health System    Unum                                               Service agreement                                                            R
  734     Verity Health System    Unum - Long term Care                              Service agreement                                                   $0.00    R
  735     Verity Health System    Unum - Verity Executives                           Service agreement                                                   $0.00    R
  736     Verity Health System    Us Endoscopy                                       Surgical Endoscopy Video Equipment           5/13/2020           $533.70     R
  737     Verity Health System    US Healthworks                                     Service agreement                                              $8,886.00     R
  738     Verity Health System    US Oncology, Inc.                                  Confidentiality & Non-Disclosure              5/14/2019             $0.00    R
  739     Verity Health System    Uy, Santos MD                                      Lease-as Landlord                            11/30/2021         Removed Removed
  740     Verity Health System    Valley Medical Center Foundation                   Grant Agreement                               Evergreen             $0.00    R
  741     Verity Health System    van Hall Law Offices                               Services-Legal                                Evergreen             $0.00    R
  742     Verity Health System    Vascular Associates of Northern Calif.             Supplies-Cath Lab                             4/18/2017             $0.00    R
  743     Verity Health System    Vascular Solutions                                 Master Purchasing Agreement                   3/31/2016                      R
                                                                                                                                                         $0.00
  744     Verity Health System    Vascular Solutions, Inc.                           Peripheral Vascular                           5/31/2019                      R
  745     Verity Health System    Verathon Inc                                       Video Laryngoscopes                           9/30/2020       $20,461.76     R
  746     Verity Health System    Verge Solutions, LLC                               Services-Consulting                           9/30/2021                      R
                                                                                                                                                   $58,000.00
  747     Verity Health System    Verge Solutions, LLC                               License-Software                              3/30/2021                      R
  748     Verity Health System    Verity BASM Holdco, LLC                            Administrative Services                       Evergreen                      R
                                                                                                                                                         $0.00
  749     Verity Health System    Verity BASM Holdco, LLC                            Partnership                                   Evergreen                      R
  750     Verity Health System    Verity Business Services                           Business Associate Agreement                  Evergreen             $0.00    R
  751     Verity Health System    Verity Holdings, LLC                               Equipment-Lease/Rental                        7/1/2019              $0.00    R
  752     Verity Health System    Verity Medical Foundation                          Equipment-Lease/Rental                        7/1/2019                    Removed
                                                                                                                                                     Removed
  753     Verity Health System    Verity Medical Foundation                          Lease-as Tenant                               7/31/2022                      R
                                                                                                                                   Month to
  754     Verity Health System Verizon Wireless                                      Services Agreement                                           $31,019.78     R
                                                                                                                                     Month
  755     Verity Health System    VHA-UHC Alliance NewCo, Inc.                       Professional Services Agreement              12/31/2015       $7,500.00     R
  756     Verity Health System    Vision Solutions                                   Services-Hardware and Software Maintenance    9/30/2019           $0.00     R
  757     Verity Health System    Vitality Health Plan of California, Inc.           Network Services Agreement                   12/31/2019           $0.00     R
  758     Verity Health System    Vivace Systems, LLC                                Confidentiality & Non-Disclosure              3/7/2019            $0.00     R
  759     Verity Health System    Vizient, an MDS Company                            Letter of Intent (LOI)                        6/15/2017     $459,243.61     R
  760     Verity Health System    VMDoc, Inc.                                        Confidentiality & Non-Disclosure              2/19/2020           $0.00     R
  761     Verity Health System    Voicebrook, inc.                                   License-Software                              Evergreen                     R
                                                                                                                                                       $0.00
  762     Verity Health System    Voicebrook, inc.                                   Services-Hardware and Software Maintenance    4/24/2018                     R
  763     Verity Health System    Vox Network Solutions                              Services-Telecommunications                   1/31/2019      $11,748.09     R
  764     Verity Health System    VSP                                                Service agreement                                                 $0.00     R
  765     Verity Health System    VSP - Vision                                       Service agreement                                                 $0.00     R
  766     Verity Health System    W. L. Gore & Associates, Inc.                      Designation Agreement                         6/30/2019                     R
  767     Verity Health System    W. L. Gore & Associates, Inc.                      Synthetic Mesh                                3/31/2020                     R
                                                                                                                                                       $0.00
  768     Verity Health System    W. L. Gore & Associates, Inc.                      Endovascular Aneurysm Repair (EVAR)           2/28/2021                     R
  769     Verity Health System    W. L. Gore & Associates, Inc.                      Peripheral Vascular                           5/31/2019                     R
  770     Verity Health System    Weis International Inc.                            Services-Consulting                          12/31/2015           $0.00     R
  771     Verity Health System    Weiss, Jamie MD                                    Services-Consulting                           1/1/2019            $0.00     R
  772     Verity Health System    Wellingon Trust Company                            Investment                                    Evergreen           $0.00     R
  773     Verity Health System    Wenzel Spine, Inc.                                 Master Purchasing Agreement                   4/4/2020            $0.00     R
  774     Verity Health System    Werfen USA, LLC                                    Blood Gas Analyzers                           9/30/2020           $0.00     R
  775     Verity Health System    Wilshire Associates                                Services-Consulting                           5/31/2019           $0.00     R
  776     Verity Health System    Witt Kieffer                                       Professional Services Agreement               4/30/2016                     R
                                                                                                                                                       $0.00
  777     Verity Health System    Witt Kieffer                                       Administrative Services                       3/31/2017                     R
  778     Verity Health System Wolters Kluwer Health fka Pharmacy OneSource, Inc.    Services-Software Maintenance and Support    12/31/2019      $67,384.94     R
  779     Verity Health System    Wolters Kluwer Health                              Master Agreement                              6/28/2023           $0.00     R
  780     Verity Health System    Wombat Securtiy                                    Phishing security                            TBD / 12MT           $0.00     R
  781     Verity Health System    Workday, Inc.                                      License-Software Subscription                10/30/2022     $329,904.70     R
  782     Verity Health System    Wright Medical Group, Inc.                         Spinal Implants and Related Products          6/30/2020                     R
  783     Verity Health System    Wright Medical Group, Inc.                         General Ortho Trauma Products                10/31/2019           $0.00     R
  784     Verity Health System    Wright Medical Group, Inc.                         DCHS ORTHO PRODUCTS                           3/30/2019                     R
  785     Verity Health System    Xerox Corporation                                  Managed Print Services, Device                7/31/2019       $1,839.78     R
  786     Verity Health System    Xtant Medical                                      Spinal Implants and Related Products          6/30/2020                     R
  787     Verity Health System    Xtant Medical                                      Spinal Implants and Related Products          6/13/2019           $0.00     R
  788     Verity Health System    Xtant Medical                                      Spinal Implants and Related Products          6/13/2019                     R
  789     Verity Health System    Yanez, Erma                                        Letter of Agreement                           Evergreen           $0.00     R
  790     Verity Health System    Yamamoto, Kenneth MD                               Lease-as Landlord                             5/31/2019           $0.00     R
  791     Verity Health System    Yes                                                Administrative Services                       7/31/2019           $0.00     R
  792     Verity Health System    Zavation                                           Spinal Implants and Related Products          6/30/2020           $0.00     R

See last page for relevant footnotes                                                       13
                 Case 2:18-bk-20151-ER                         Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                   Desc
                                                                Main Document    Page 51 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                               AHMC
                                                                                                                                  Termination   Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                               Nature of Contact / Lease     Date (C)         (D)        (G)
  793     Verity Health System    Zayo Group, LLC                                    Master Agreement                             12/26/2019       $14,625.41    R
  794     Verity Health System    Zeriva                                             Equipment-Warranty                            8/31/2019       $15,493.00    R
  795     Verity Health System    Zimmer Biomet                                      Arthroscopy Supplies                          4/30/2019                     R
  796     Verity Health System    Zimmer Biomet Holdings, Inc                        General Ortho Trauma Products                10/31/2019             $0.00   R
  797     Verity Health System    Zimmer US, Inc.                                    Supplies-Total Joints                         7/30/2020                     R




See last page for relevant footnotes                                                       14
                 Case 2:18-bk-20151-ER                           Doc 5266 Filed 07/29/20 Entered 07/29/20 19:38:49
Exhibit A (2) - Verity Health System Revised Executory Contracts and Unexpired Leases Subject to Assumption and Assignment (A)                                                Desc
                                                                  Main Document    Page 52 of 52
(Corresponds to Exhibit A (2) Attached to the Cure Notice Filed on April 30, 2020 - Docket # 4658)


                                                                                                                                                                                            AHMC
                                                                                                                                                          Termination     Cure Amount Designation
 Ref #         Debtor (B)                         Contract Counterparty                                    Nature of Contact / Lease                        Date (C)           (D)        (G)
  798     Verity Health System Zirmed, Inc.                                                Letter of Agreement                                             9/26/2018               $0.00   R
  799     Verity Health System Zones                                                       Business Associate Agreement                                    1/1/2060           $5,090.00    R
  800     Verity Health System Zoom                                                                                                                       11/17/2018          $2,505.00    R

Footnotes:
(A) The Debtors have used their best efforts to accurately reflect executory contracts and unexpired leases herein, but reserve the right to supplement and/or modify this exhibit, including for any
contracts
which
(B)   maydesignation
    Debtor not be deemed   executory.
                      is based on the Debtors' books and records. However, contract and lease counterparties should also review Exhibit A (1) in conjunction with this Exhibit as certain
contracts included herein may also be reflected as individual hospital contracts, particularly in the case of master purchase, master lease or master licensing agreements.
(C) Contract termination dates reflect current information in the Debtors' contract system, which may not capture auto-renewals, extensions or terminations since the Petition Date.
(D) Where multiple contracts are reflected, cure amounts could not be ascribed to individual contracts, and, as a result, a cure amount for all contracts within that category has been
listed. Cure amounts for certain contracts may reflect pricing through system-wide group purchasing organization agreements.
(E) Cure amounts relate only to St. Francis Medical Center, St. Vincent Medical Center and Seton Medical Center, and exclude amounts related to St. Louise Regional Hospital and O'Connor
Hospital.
(F) Cure amounts relate only to Seton Francis Medical Center, and exclude amounts related to St. Louise Regional Hospital, O'Connor Hospital, St. Vincent Medical Center and St. Francis Medical
Center.
(G) "A" = Assigned Contracts; "R" = Rejected Contracts; "Removed" = a contract or lease included in the Cure Notice filed on April 30, 2020 that has already terminated, expired or is a
duplicate.




See last page for relevant footnotes                                                             15
